 

Exhibit 10.1

 

EXECUTION VERSION

 

CREDIT AND GUARANTY AGREEMENT

 

dated as of August 5, 2014

 

among

 

NORTHSTAR REALTY FINANCE CORP.

 

as Borrower,

 

CERTAIN SUBSIDIARIES OF BORROWER,

 

as Guarantors,

 

VARIOUS LENDERS,

 

DEUTSCHE BANK SECURITIES INC.,

as Sole Lead Arranger and Sole Bookrunner,

 

and

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent and Collateral Agent 

________________________________________________________

 

$500,000,000 Senior Secured Credit Facility

________________________________________________________

 

 

 

 



TABLE OF CONTENTS

 

  Page     SECTION 1. DEFINITIONS AND INTERPRETATION 1 1.1. Definitions 1 1.2.
Accounting Terms 34 1.3. Interpretation, Etc. 35     SECTION 2. LOANS AND
LETTERS OF CREDIT 36 2.1. Intentionally Omitted 36 2.2. Revolving Loans 36 2.3.
Swing Line Loans 37 2.4. Issuance of Letters of Credit and Purchase of
Participations Therein 40 2.5. Pro Rata Shares; Availability of Funds 45 2.6.
Use of Proceeds 45 2.7. Evidence of Debt; Register; Lenders’ Books and Records;
Notes 45 2.8. Interest on Loans 46 2.9. Conversion/Continuation 48 2.10. Default
Interest 49 2.11. Fees 49 2.12. Scheduled Payments/Commitment Reductions 50
2.13. Voluntary Prepayments/Commitment Reductions 50 2.14. Mandatory Prepayments
52 2.15. Application of Prepayments/Reductions 52 2.16. General Provisions
Regarding Payments 54 2.17. Ratable Sharing 55 2.18. Making or Maintaining
Eurodollar Rate Loans 55 2.19. Increased Costs; Capital Adequacy 57 2.20. Taxes;
Withholding, Etc. 58 2.21. Obligation to Mitigate 62 2.22. Defaulting Lenders 63
2.23. Removal or Replacement of a Lender 66 2.24. Incremental Facilities 67
2.25. Cash Collateral 70 2.26. Borrowing Base Updates 71     SECTION 3.
CONDITIONS PRECEDENT 71 3.1. Closing Date 71 3.2. Conditions to Each Credit
Extension 74     SECTION 4. REPRESENTATIONS AND WARRANTIES 75 4.1. Organization;
Requisite Power and Authority; Qualification 75 4.2. Equity Interests and
Ownership 75 4.3. Due Authorization 76 4.4. No Conflict 76 4.5. Governmental
Consents 76 4.6. Binding Obligation 76

 

i

 

 

4.7. Historical Financial Statements 76 4.8. Intentionally Omitted 76 4.9. No
Material Adverse Effect 76 4.10. Adverse Proceedings, Etc. 76 4.11. Payment of
Taxes 76 4.12. Properties 77 4.13. Environmental Matters 78 4.14. No Defaults 78
4.15. Intentionally Omitted 78 4.16. Governmental Regulation 79 4.17. Employee
Matters 79 4.18. Employee Benefit Plans 79 4.19. Solvency 80 4.20. Security
Documents 80 4.21. Compliance with Statutes, Etc. 80 4.22. Disclosure 80 4.23.
PATRIOT Act 81 4.24. Sanctioned Persons; Anti-Corruption Laws 81 4.25. Use of
Proceeds 81 4.26. REIT Status 81 4.27. Insurance 81     SECTION 5. AFFIRMATIVE
COVENANTS 81 5.1. Financial Statements and Other Reports 81 5.2. Existence 84
5.3. Payment of Taxes, Claims, and Obligations 84 5.4. Maintenance and Operation
of Properties 84 5.5. Insurance 85 5.6. Books and Records; Inspections 85 5.7.
Compliance with Laws 86 5.8. Additional Guarantees 86 5.9. Additional Collateral
86 5.10. Use of Proceeds 87 5.11. Maintenance of REIT Status 87 5.12. Further
Assurances 87 5.13. Interest Rate Hedging 87 5.14. Environmental Compliance 87  
  SECTION 6. NEGATIVE COVENANTS 88 6.1. Indebtedness 88 6.2. Liens 90 6.3.
Intentionally Omitted 93 6.4. Restricted Junior Payments 93 6.5. Restrictions on
Subsidiary Distributions 94 6.6. Investments 94 6.7. Financial Covenants 95 6.8.
Fundamental Changes; Disposition of Assets 97

 

ii

 

  

6.9. Transactions with Shareholders and Affiliates 99 6.10. Conduct of Business
99 6.11. Amendments or Waivers of Organizational Documents and Certain Related
Agreements 100 6.12. Amendments or Waivers and Prepayments with respect to
Certain Indebtedness 100 6.13. Fiscal Year 100 6.14. Limitation on Hedge
Agreements 100 6.15. Sanctions; Anti-Corruption and Anti-Money Laundering Laws
100 6.16. Borrowing Base Assets 100     SECTION 7. GUARANTY 101 7.1. Guaranty of
the Obligations 101 7.2. Contribution by Guarantors 101 7.3. Payment by
Guarantors 102 7.4. Liability of Guarantors Absolute 102 7.5. Waivers by
Guarantors 104 7.6. Guarantors’ Rights of Subrogation, Contribution, Etc. 105
7.7. Subordination of Other Obligations 106 7.8. Continuing Guaranty 106 7.9.
Authority of Guarantors or the Borrower 106 7.10. Financial Condition of the
Borrower 106 7.11. Bankruptcy, Etc. 106 7.12. Discharge of Guaranty Upon Sale of
Guarantor 107 7.13. Guaranty Savings Clause 107     SECTION 8. EVENTS OF DEFAULT
108 8.1. Events of Default 108 8.2. Application of Proceeds 111     SECTION 9.
AGENTS 112 9.1. Appointment of Agents 112 9.2. Powers and Duties 113 9.3.
General Immunity 112 9.4. Agents Entitled to Act as Lender 114 9.5. Lenders’
Representations, Warranties and Acknowledgment 114 9.6. Right to Indemnity 115
9.7. Successor Administrative Agent, Collateral Agent and Swing Line Lender 115
9.8. Collateral Documents and Guaranty 118     SECTION 10. MISCELLANEOUS 119
10.1. Notices 119 10.2. Expenses 121 10.3. Indemnity 121 10.4. Set-Off 122 10.5.
Amendments and Waivers 123

 

iii

 

 

10.6. Successors and Assigns; Participations 125 10.7. Independence of Covenants
129 10.8. Survival of Representations, Warranties and Agreements 129 10.9. No
Waiver; Remedies Cumulative 129 10.10. Marshalling; Payments Set Aside 130
10.11. Severability 130 10.12. Obligations Several; Independent Nature of
Lenders’ Rights 130 10.13. Headings 130 10.14. APPLICABLE LAW 130 10.15. CONSENT
TO JURISDICTION 130 10.16. WAIVER OF JURY TRIAL 131 10.17. Confidentiality 132
10.18. Usury Savings Clause 133 10.19. Counterparts 133 10.20. Effectiveness;
Entire Agreement 134 10.21. PATRIOT Act 134 10.22. Electronic Execution of
Assignments 134 10.23. No Fiduciary Duty 134

 

iv

 

  

APPENDICES: A Revolving Commitments   B Notice Addresses       SCHEDULES: 1.1(a)
Borrowing Base   1.1(b) Closing Date Guarantors   3.1(c) Closing Date Pledged
Entities   4.12 Title to Properties   6.1 Existing Indebtedness   6.2 Existing
Liens   6.9 Existing Transactions with Shareholders and Affiliates      
EXHIBITS: A-1 Funding Notice   A-2 Conversion/Continuation Notice   A-3 Issuance
Notice   B-1 Revolving Loan Note   B-2 Swing Line Note   C Compliance
Certificate   D Assignment Agreement   E-1 Closing Date Certificate   E-2
Solvency Certificate   F Counterpart Agreement   G Pledge Agreement   H
Borrowing Base Certificate   I Joinder Agreement   J-1 Form of U.S. Tax
Compliance Certificate   J-2 Form of U.S. Tax Compliance Certificate   J-3 Form
of U.S. Tax Compliance Certificate   J-4 Form of U.S. Tax Compliance Certificate

  



v

 

 

CREDIT AND GUARANTY AGREEMENT

 

This CREDIT AND GUARANTY AGREEMENT, dated as of August 5, 2014 is entered into
by and among NORTHSTAR REALTY FINANCE CORP., a Maryland corporation (the
“Borrower”), CERTAIN SUBSIDIARIES OF THE BORROWER, as Guarantors, the Lenders
party hereto from time to time, DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”), as
administrative agent (together with its permitted successors in such capacity,
“Administrative Agent”) and as collateral agent (together with its permitted
successors in such capacity, “Collateral Agent”), and DEUTSCHE BANK SECURITIES
INC., as Sole Lead Arranger and Sole Bookrunner (in such capacity, “Lead
Arranger”).

 

RECITALS:

 

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof; and

 

WHEREAS, the Borrower has requested, and subject to the terms and conditions set
forth in this Agreement, the Administrative Agent and the Lenders have agreed to
extend, certain credit facilities to the Borrower.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION 1.   DEFINITIONS AND INTERPRETATION

 

1.1.     Definitions.  The following terms used herein, including (except to the
extent specifically stated otherwise) in the preamble, recitals, exhibits and
schedules hereto, shall have the following meanings:

 

“Adjusted EBITDA” means, for any period, without duplication, an amount equal to
CAD of the Borrower and its Consolidated Subsidiaries on a consolidated basis
for such period plus, to the extent deducted in computing CAD for such period,
Interest Expense for such period plus the provision for Federal, state, local
and foreign income taxes payable of the Borrower and its Consolidated
Subsidiaries plus the amount of dividends or distributions paid or required to
be paid during such period in respect of preferred Equity Interests (excluding
any balloon payments payable on maturity of such Equity
Interests).  Notwithstanding anything herein to the contrary, Adjusted EBITDA
for the four-Fiscal Quarter period ending (a) on September 30, 2014 shall equal
(x) Adjusted EBITDA for the Fiscal Quarter ending September 30, 2014 times (y)
4; (b) on December 31, 2014 shall equal (x) Adjusted EBITDA for the two
consecutive Fiscal Quarter period ending December 31, 2014 times (y) 2; (c) on
March 31, 2015 shall equal (x) Adjusted EBITDA for the three consecutive Fiscal
Quarter period ending March 31, 2015 times (y) 4/3; and (d) after March 31, 2015
shall be Adjusted EBITDA for the most recent four-Fiscal Quarter period then
ended.

 

 1Credit and Guaranty Agreement

 

 

“Adjusted Eurodollar Rate” means for any Interest Period with respect to a
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 



Adjusted   Eurodollar Rate Eurodollar Rate  =   1.00 – Eurodollar Reserve
Percentage

 

“Administrative Agent” as defined in the preamble hereto.

 

“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of the Borrower or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
whether pending or, to the knowledge of the Borrower or any of its Subsidiaries,
threatened in writing against or affecting the Borrower or any of its
Subsidiaries or any property of the Borrower or any of its Subsidiaries.

 

“Affected Lender” as defined in Section 2.18(b).

 

“Affected Loans” as defined in Section 2.18(b).

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (a) to vote 15% or more of the Equity Interests having
ordinary voting power for the election of directors of such Person or (b) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting Equity Interests or by contract or
otherwise.  In no event shall the Administrative Agent or any Lender be deemed
to be an Affiliate of the Borrower or any of its Subsidiaries as a result of the
transactions contemplated by this Agreement.

 

“Agent” means each of (a) Administrative Agent, (b) Lead Arranger and (c) any
other Person appointed under and in accordance with the Credit Documents to
serve in an agent or similar capacity.

 

“Agent Affiliates” as defined in Section 10.1(b)(iii).

 

“Aggregate Amounts Due” as defined in Section 2.17.

 

“Aggregate Payments” as defined in Section 7.2.

 

“Agreement” means this Credit and Guaranty Agreement, dated as of August 5,
2014, as it may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

 

 2Credit and Guaranty Agreement

 

  

“Applicable Margin” means (a) in the case of Eurodollar Rate Loans, 3.50% per
annum and (b) in the case of Base Rate Loans, 2.50% per annum.

 

“Applicable Revolving Commitment Fee Percentage” means 0.35% per annum; provided
that at any time that the Total Utilization of Revolving Commitments equals or
exceeds 50% of the aggregate Revolving Commitments, the Applicable Revolving
Commitment Fee Percentage shall equal 0.25% per annum.

 

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to Agents, Lenders or Issuing Bank by
means of electronic communications pursuant to Section 10.1(b).

 

“Asset Sale” means a sale, lease (as lessor or sublessor), sale and leaseback,
assignment, conveyance, exclusive license (as licensor or sublicensor), transfer
or other disposition to, or any exchange of property with, any Person, in one
transaction or a series of transactions, of all or any part of the Borrower’s or
any of its Subsidiaries’ businesses, assets or properties of any kind, whether
real, personal, or mixed and whether tangible or intangible, whether now owned
or hereafter acquired, leased or licensed, including the Equity Interests of any
of the Borrower’s Subsidiaries or any joint ventures owned by the Borrower or
any of its Subsidiaries.

 

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by Administrative Agent.

 

“Assignment Effective Date” as defined in Section 10.6(b).  

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, chief operating officer, executive vice president of finance or chief
financial officer of such Person; provided that the secretary or any assistant
secretary of such Person shall have delivered an incumbency certificate to
Administrative Agent as to the authority of such Authorized Officer.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1% and (c) the Eurodollar Rate for a period equal
to one month plus 1%.  Any change in the Base Rate due to a change in the Prime
Rate or the Federal Funds Effective Rate shall be effective on the effective day
of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.



 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

 



 3Credit and Guaranty Agreement

 

 

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

 

“Borrower” as defined in the preamble hereto.

 

“Borrowing Base” means, collectively, the Borrowing Base Assets.

 

“Borrowing Base Asset” means (a) each CDO Bond, (b) each Unencumbered Loan, and
(c) each Industrial Portfolio Interest, in each case, that are set forth on
Schedule 1.1(a) (as such Schedule may be updated from time to time with respect
to Unencumbered Loans and CDO Bonds in accordance with Section 2.26); provided
that (A) no CDO Bond, Unencumbered Loan or Industrial Portfolio Interest
Borrowing Base Asset shall be included in the Borrowing Base if (i) such
Borrowing Base Asset is subject to a Lien, other than in favor of Collateral
Agent; (ii) if an “event of default” or similar event or condition has occurred
and is continuing under the agreements or instruments governing such CDO Bond,
Unencumbered Loan or Industrial Portfolio Interest; or (iii) if as a result of
the inclusion of such Borrowing Base Asset in the Borrowing Base, the right of
Borrower or its applicable Subsidiary to own, hold, or encumber (in favor of
Collateral Agent) the Equity Interests in the Pledged Entities is or would be
reasonably expected to be, restricted, abridged, or otherwise limited under any
Contractual Obligation; provided, however that solely with respect to the loans
evidenced by the Industrial Portfolio Interests Loan Documents, the limited
restrictions on transfer set forth therein that are in effect on the date hereof
(without giving effect to any amendment, modification or waiver thereof) shall
be permitted, (B) no CDO Bond Borrowing Base Asset shall be included in the
Borrowing Base unless the underlying collateralized debt obligation transaction
was sponsored or originated by the Borrower or its Affiliates (other than CDO
Bonds issued by the CSE RE 2006-A CDO and the CapLease 2005-1 CDO) and (C) no
Industrial Portfolio Interest Borrowing Base Asset shall be included in the
Borrowing Base if the Organizational Documents of the applicable Pledged Entity
holding the Industrial Portfolio Interest Borrowing Base Asset are amended,
restated, supplemented, waived or otherwise modified after the date of its first
inclusion in the Borrowing Base without the prior written consent of
Administrative Agent and Requisite Lenders.

 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit H duly certified by the chief financial officer (or other Authorized
Officer performing similar functions) of Borrower.

 

“Borrowing Base Interest Coverage Ratio” means the ratio, for any Fiscal
Quarter, of (a) the net cash flow actually received by the Pledged Entities
during such Fiscal Quarter in respect of the CDO Bonds, Unencumbered Loans and
Industrial Portfolio Interests in the Borrowing Base (including the interest
payments received with respect to the CDO Bonds,  the interest payments (but not
principal or principal amortization payments) received with respect to the
Unencumbered Loans and the investment return distributions (but not return of
capital) made in respect of the Industrial Portfolio Interests) to (b) total
interest expense paid of the Borrower and its Subsidiaries with respect to the
Commitments, Loans and Letters of Credit hereunder for such Fiscal Quarter
determined in accordance with GAAP.

 

 4Credit and Guaranty Agreement

 

  

“Borrowing Base Value” means, as of any date of determination, (i) the aggregate
net carrying value of the CDO Bonds and the Unencumbered Loans plus (ii) the
value of Industrial  Portfolio Interests included in the Borrowing Base;
provided that:

 

(a) the Borrowing Base Value attributable to the CDO Bonds included in the
Borrowing Base shall not exceed 20% of the Total Borrowing Base Value; and

 

(b) the Borrowing Base Value attributable to the Unencumbered Loans included in
the Borrowing Base shall not be less than 40% of the total Borrowing Base Value.

 

“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (b) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” means any day which
is a Business Day described in clause (a) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market.

 

“CAD” means net income (loss) attributable to common stockholders in the
Borrower calculated in accordance with GAAP, adjusted by adding (or subtracting)
non-controlling interests attributable to a Borrower operating partnership, if
any, and the following items: depreciation and amortization items including
depreciation and amortization, straight-line rental income or expense,
amortization of above/below market leases, amortization of deferred financing
costs, amortization of discount on financings and other, and equity-based
compensation; cash flow related to CDO equity interests; accretion of
unconsolidated CDO bond discounts; non-cash net interest income in consolidated
CDOs; unrealized gain (loss) from the change in fair value; realized gain (loss)
on investments and other, excluding accelerated amortization related to sales of
CDO bonds or other investments; provision for (reversal of) loan losses;
impairment on property; acquisition gains or losses; distributions to joint
venture partners; transaction costs; foreign currency gains (losses); impairment
on goodwill and other intangible assets and gains (losses) on sales; and
one-time events pursuant to changes in GAAP and certain other non-recurring
items.  For example, CAD has been adjusted to exclude non-recurring gain (loss)
from deconsolidation of certain CDOs. These items, if applicable, include any
adjustments for unconsolidated ventures.  For the avoidance of doubt, the
calculation of “CAD” as provided herein should be consistent with the
calculation of CAD disclosed in any financial statements of the Borrower.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by a Person as lessee which, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person; provided, however, that notwithstanding the foregoing, in no event will
any lease that would have been categorized as an operating lease in accordance
with GAAP as of the Closing Date be considered to be a Capital Lease for any
purpose under this Agreement.



 

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are

 



 5Credit and Guaranty Agreement

 

 

required to be classified and accounted for as Capital Leases on a balance sheet
of such Person under GAAP; and, for the purposes of the Credit Documents, the
amount of such obligations at any time shall be the capitalized amount thereof
at such time determined in accordance with GAAP.

 

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

 

“Cash Collateralize”  means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Bank or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Administrative Agent, the
Issuing Bank or Swing Line Lender shall agree in their sole discretion, one or
more letters of credit issued by a commercial bank, or if the Administrative
Agent, the Issuing Bank or Swing Line Lender, as applicable, and the Requisite
Lenders agree, other credit support, in each case pursuant to documentation in
form and substance satisfactory to (a) the Administrative Agent, (b) the Issuing
Bank or the Swing Line Lender (as applicable) and (c) in the case of other
credit support only, the Requisite Lenders.  “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means, as at any date of determination, any of the following:
(a) marketable direct obligations issued by, or unconditionally guaranteed by,
the United States government or issued by any agency thereof and backed by the
full faith and credit of the United States, in each case maturing within one
year from the date of acquisition; (b) certificates of deposit, time deposits,
eurodollar time deposits, bankers’ acceptances or overnight bank deposits having
maturities of one year or less from the date of acquisition issued by any Lender
or by any commercial bank organized under the laws of the United States of
America, any state thereof, the District of Columbia, any foreign bank, or its
branches or agencies (fully protected against currency fluctuations), in each
case, having combined capital and surplus of not less than $500,000,000; (c)
commercial paper of an issuer rated at least A-2 by S&P or P-2 by Moody’s, or
carrying an equivalent rating by a nationally recognized rating agency, if both
of the two named rating agencies cease publishing ratings of commercial paper
issuers generally, and maturing one year or less from the date of acquisition;
(d) repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (b) of this definition, having a term of no more than
30 days with respect to securities issued or fully guaranteed or insured by the
United States government; (e) shares of money market mutual or similar funds
which invest exclusively in assets satisfying the requirements of clauses (a)
through (d) of this definition; and (f) the equivalents of the foregoing in any
jurisdiction in which any Consolidated Subsidiary or Non-Consolidated Entity is
organized or doing business.

 

“CDO Bonds” mean the collateralized debt obligation securities owned or
otherwise held (including via book entry) directly by each of NRFC SBK Holdings,
LLC and NRFC SBK Subsidiary, LLC in accordance with this Agreement; provided
that to the extent such securities are not held via book entry, either the
Borrower, an Affiliate of the Borrower or

 



 6Credit and Guaranty Agreement

 

 

an agent or custodian acting on behalf of one of the foregoing shall possess an
instrument evidencing such securities.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means:

 

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 50%
or more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right); or

 

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

 

 7Credit and Guaranty Agreement

 

  

“Closing Date” means August 5, 2014.

 

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit E-1.

 

“Closing Date Consolidated Tangible Net Worth” means $3,073,017,000.

 

“Closing Date Pledged Entity” as defined in Section 3.1(c).

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for the Obligations.

 

“Collateral Agent” as defined in the preamble hereto.

 

“Collateral Documents” means the Pledge Agreement and all other instruments,
documents and agreements delivered by or on behalf of any Credit Party pursuant
to this Agreement or any of the other Credit Documents in order to grant to
Collateral Agent, for the benefit of Secured Parties, a Lien on any real,
personal or mixed property of that Credit Party as security for the Obligations.

 

“Combined Total Debt” means, as at any date of determination, total Indebtedness
(calculated at the outstanding principal amount based on the contract and not
reflecting purchase accounting adjustments pursuant to GAAP) of (i) the Borrower
and its Consolidated Subsidiaries, in each case, as determined on a consolidated
basis in accordance with GAAP, and (ii) Non-Consolidated Real Estate Entities
(only to the extent allocable (based on the percentage ownership) to the
Borrower or its Wholly Owned Subsidiaries), excluding Excluded Indebtedness.

 

“Combined Total Recourse Debt” means, as at any date of determination, total
Recourse Indebtedness (calculated at the outstanding principal amount based on
the contract and not reflecting purchase accounting adjustments pursuant to
GAAP) of the Borrower and its Consolidated Subsidiaries, in each case, as
determined on a consolidated basis in accordance with GAAP, excluding Excluded
Indebtedness and junior subordinated notes.

 

“Commitment” means any Revolving Commitment.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.



 

“Consolidated Cash Management System” means the cash management system of the
Borrower and its Subsidiaries substantially as in effect on the Closing Date.

 

“Consolidated Subsidiary” means, with respect to any Person, (a) any Subsidiary
of such Person and (b) any Person consolidated in the financial statements of
such Person in accordance with GAAP.  Unless otherwise expressly provided, all
references in the

 



 8Credit and Guaranty Agreement

 

 

Credit Documents to a “Consolidated Subsidiary” means a Consolidated Subsidiary
of the Borrower.

 

“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Borrower and its Consolidated Subsidiaries on a consolidated basis, (a)
consolidated total shareholders’ equity of the Borrower and its Consolidated
Subsidiaries on that date determined in accordance with GAAP, minus (b) the
Intangible Assets of the Borrower and its Consolidated Subsidiaries on that date
(other than Intangible Assets relating to purchase price accounting for real
property), plus (c) accumulated depreciation and amortization expense on the
assets of the Borrower and its Consolidated Subsidiaries on that date determined
in accordance with GAAP less (d) GAAP equity related to consolidated CDOs.

 

“Contingent Obligations” means, as to any Person, without duplication, (a) any
contingent obligation with respect to Indebtedness of such Person required to be
included in such Person’s balance sheet in accordance with GAAP, and (b) any
obligation required to be included in the disclosure contained in the footnotes
to such Person’s financial statements in accordance with GAAP, guaranteeing
partially or in whole any Indebtedness, exclusive of (i) contractual indemnities
(including, without limitation, any indemnity or price-adjustment provision
relating to the purchase or sale of securities or other assets) and
(ii) guarantees of non-monetary obligations (other than guarantees of
completion), in each case under clauses (i) and (ii) which have not yet been
called on or quantified, of such Person or of any other Person.  The amount of
any Contingent Obligation described in clause (b) above in this definition shall
be deemed to be (A) with respect to a guaranty of interest, interest and
principal, or operating income, the sum of all payments required to be made
thereunder (which in the case of an operating income guaranty shall be deemed to
be equal to the debt service for the note secured thereby), calculated at the
interest rate applicable to such Indebtedness, through (x) in the case of an
interest or interest and principal guaranty, the stated date of maturity of the
obligation (and commencing on the date interest could first be payable
thereunder), or (y) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect, and (B) with respect to all
guarantees not covered by the preceding clause (A), an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and in the footnotes to the
most recent financial statements required to be delivered pursuant to Sections
5.1(a) and 5.1(b).  Notwithstanding anything contained herein to the contrary,
guarantees of completion or other performance shall not be deemed to be
Contingent Obligations unless and until a claim for payment has been made
thereunder, at which time any such guaranty of completion or other performance
shall be deemed to be a Contingent Obligation in an amount equal to any such
claim.  Subject to the preceding sentence, (1) in the case of a joint and
several guaranty given by such Person and another Person (but only to the extent
such guaranty is Recourse Indebtedness, directly or indirectly to such Person or
any of its Subsidiaries), the amount of the guaranty shall be deemed to be 100%
thereof unless and only to the extent that (i) such other Person has delivered
Cash or Cash Equivalents to secure all or any part of such Person’s obligations
under such joint and several guaranty or (ii) such other Person holds an
Investment Grade Credit Rating from any of Fitch, Moody’s or S&P, or has
creditworthiness otherwise reasonably acceptable to the Administrative Agent,
and (2) in the case of a guaranty (whether or not joint

 



 9Credit and Guaranty Agreement

 

 

and several) of an obligation otherwise constituting Indebtedness of such
Person, the amount of such guaranty shall be deemed to be only that amount in
excess of the amount of the obligation constituting Indebtedness of such
Person.  Notwithstanding anything contained herein to the contrary, “Contingent
Obligations” shall not be deemed to include guarantees of loan commitments or of
construction loans to the extent the same have not been drawn.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Equity Interests issued by that Person or of any indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

 

“Contributing Guarantors” as defined in Section 7.2.

 

“Control” means the possession, directly or indirectly, by ownership, contract
or otherwise, of the power to direct or cause the direction of the management or
policies of a Person.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit F delivered by a Credit Party pursuant to Section 5.8.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, any documents or certificates executed by the Borrower in favor of
Issuing Bank relating to Letters of Credit, and all other documents,
certificates, instruments or agreements executed and delivered by or on behalf
of a Credit Party for the benefit of any Agent, Issuing Bank or any Lender
required to be delivered under any of the foregoing.

 

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

 

“Credit Party” means the Borrower and the Guarantors from time to time party to
a Credit Document.

 



“Default” means a condition or event that, with notice or lapse of time or both,
shall become an Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin applicable to Base Rate Loans, plus (iii) 3% per annum, and
(b) when used with respect to Letter of Credit fees, a rate equal to the
Applicable Margin for Base Rate Loans plus 3% per annum.

 



 10Credit and Guaranty Agreement

 

 

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the Issuing Bank or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under the Bankruptcy Code, or any other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interests in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.22(b)) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrower, the Issuing Bank, the Swing Line Lender and each other Lender promptly
following such determination.



 

“De-Minimis Subsidiary” means, at any time, any Subsidiary of the Borrower that,
on a consolidated basis with its Subsidiaries, has shareholders’ equity of less
than $5,000,000.

 



 11Credit and Guaranty Agreement

 

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interests of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily redeemable (other than
solely for Equity Interests which are not Disqualified Equity Interests)
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof (in each case, other than solely as a result of a
change of control or asset sale), in whole or in part, in each case prior to the
date that is 91 days after the Revolving Commitment Termination Date; provided,
however, that if such Equity Interests are issued to any plan for the benefit of
employees of the Borrower or its direct or indirect Subsidiaries or by any such
plan to such employees, such Equity Interests shall not constitute Disqualified
Equity Interests solely because it may be required to be repurchased in order to
satisfy applicable statutory or regulatory obligations.  

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

 

“Eligible Assignee” means any Person other than a natural Person that is (a) a
Lender, an Affiliate of any Lender or a Related Fund (any two or more Related
Funds being treated as a single Eligible Assignee for all purposes hereof), or
(b) a commercial bank, insurance company, investment or mutual fund or other
entity that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans in the ordinary course of
business; provided no Credit Party nor any Affiliate thereof shall be an
Eligible Assignee.

 

“Eligible Real Estate Asset” means any Real Estate Asset the primary use of
which is retail, hotel, office, industrial, lodging, multi-family housing,
manufactured housing and/or healthcare.



 

“Employee Benefit Plan” means (a) any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed to by, the Borrower or any of its Subsidiaries
other than a Multiemployer Plan or (b) any “employee benefit plan” as defined in
Section 3(3) of ERISA, other than a Multiemployer Plan, which is subject to
Section 412 of the Internal Revenue Code or Section 302 of ERISA, with respect
to any ERISA Affiliates of the Borrower or any of its Subsidiaries.

 

“Environmental Claim” means any investigation, notice of violation, claim,
action, suit, proceeding, demand, abatement order or other order or directive
(conditional or

 



 12Credit and Guaranty Agreement

 

 

otherwise), by any Governmental Authority, arising or resulting from or related
to any Hazardous Material Activity or violation of any Environmental Law.

 

“Environmental Laws” means any and all applicable foreign or domestic, federal
or state (or any subdivision of either of them), statutes, ordinances, orders,
rules, regulations, judgments, Governmental Authorizations, or any other legally
binding requirements of Governmental Authorities relating to (a) the protection
of the environment, including those relating to any Hazardous Materials
Activity; or (b) the generation, use, storage, transportation or disposal of
Hazardous Materials, in any manner applicable to the Borrower or any of its
Subsidiaries or any Facility.

 

“Equity Interests” means the capital stock of a corporation, the membership
interests of a limited liability company, the partnership interests in a
partnership, the joint venture interests in a joint venture, the interests of a
beneficiary under a trust or business trust, and all other evidence or
instruments of ownership in any legal entity or trust, together with (i) any
rights to receive distributions or payments from such corporation, limited
liability company, partnership, joint venture, trust, business trust or other
legal entity, and all other economic rights and interests of any nature arising
from such Person, (ii) any management and voting rights with respect to such
corporation, limited liability company, partnership, joint venture, trust,
business trust or other legal entity, and (iii) all other rights of and benefits
of any nature arising or accruing with respect to the ownership of the capital
stock, membership interests, partnership interests, joint venture interests or
beneficial interests such corporation, limited liability company, partnership,
joint venture, trust, business trust or other legal entity.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (b) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (c) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (a) above or any trade or business described in clause (b) above is a
member.  Any former ERISA Affiliate of the Borrower or any of its Subsidiaries
shall continue to be considered an ERISA Affiliate of the Borrower or any such
Subsidiary within the meaning of this definition with respect to the period such
entity was an ERISA Affiliate of the Borrower or such Subsidiary and with
respect to liabilities arising after such period for which the Borrower or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.

 

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (b) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code) or the failure to make by its due date a required

 



 13Credit and Guaranty Agreement

 

 

installment under Section 430(j) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make any required contribution to a
Multiemployer Plan; (c) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (d) the
withdrawal by the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates from any Pension Plan with two or more contributing sponsors or
the termination of any such Pension Plan resulting in liability to the Borrower,
any of its Subsidiaries or any of their respective Affiliates pursuant to
Section 4063 or 4064 of ERISA; (e) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (f) the imposition of liability on
the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (g) the withdrawal of the Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(h) the occurrence of an act or omission which could give rise to the imposition
on the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of fines, penalties, taxes or related charges under Chapter 43 of the
Internal Revenue Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Employee Benefit Plan; (i) receipt from
the Internal Revenue Service of notice of the failure of any Pension Plan (or
any other Employee Benefit Plan intended to be qualified under Section 401(a) of
the Internal Revenue Code) to qualify under Section 401(a) of the Internal
Revenue Code, or the failure of any trust forming part of any Pension Plan to
qualify for exemption from taxation under Section 501(a) of the Internal Revenue
Code; or (j) the imposition of a lien pursuant to Section 430(k) of the Internal
Revenue Code or ERISA or a violation of Section 436 of the Internal Revenue
Code.

 

“Eurodollar Rate” means for any Interest Rate Determination Date with respect to
an Interest Period for a Eurodollar Rate Loan, the rate per annum equal to (a)
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars) for deposits in Dollars (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period and amounts
in same day funds comparable to the principal amount of the Eurodollar Rate
Loan, determined as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, as displayed on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
Administrative Agent in its reasonable discretion), or (b)in the event the rates
referenced in the preceding clause (a) are not available, the rate per annum
equal to the offered quotation rate to first class banks in the London interbank
market by DBNY for deposits (for delivery on the first day of the relevant
period) in Dollars of amounts in same day funds comparable to the principal
amount of the Eurodollar Rate Loan for which the Eurodollar Rate is then being
determined with

 



 14Credit and Guaranty Agreement

 

 

maturities comparable to such period as of approximately 11:00 a.m. (London,
England time) on such Interest Rate Determination Date.

 

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”).  The Adjusted
Eurodollar Rate for each outstanding Eurodollar Rate Loan shall be adjusted
automatically as of the effective date of any change in the Eurodollar Reserve
Percentage.

 

“Event of Default” means each of the conditions or events set forth in Section
8.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Indebtedness” means Indebtedness included in the Borrower's financial
statements in accordance with GAAP but which none of the Borrower or its
Subsidiaries (other than Subsidiaries that are CDOs or other securitization
entities) is obligated to pay, including all CDOs or other securitization
vehicles that are consolidated in accordance with GAAP.

 



“Excluded Subsidiary”  means (i) a Foreign Subsidiary, (ii) any De-Minimis
Subsidiary, (iii) any Subsidiary that is prohibited by applicable Law or by a
Contractual Obligation in existence or created at the time of the Subsidiary’s
creation or acquisition (other than any Contractual Obligation entered into
solely for the purpose of causing such Subsidiary to be an Excluded Subsidiary)
from guaranteeing the Guaranteed Obligations, if and for so long as such
prohibition exists (other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9406, 9407, 9408 or 9409 of the UCC
(or any successor provision or provisions) of any relevant jurisdiction or any
other applicable Law or principles of equity); (iv) any non-wholly owned
Subsidiary; and (v) a Subsidiary that is a borrower or guarantor of secured
Indebtedness (or a direct or indirect parent of such borrower or guarantor
(other than the Borrower)), and the terms of such secured Indebtedness prohibit
such Subsidiary from guaranteeing the Guaranteed Obligations; provided, however,
that in the case of clauses (iii), (iv) and (v) above, such Subsidiary shall no
longer constitute an Excluded Subsidiary at such time as the condition
prohibiting it from guaranteeing the Guaranteed Obligations, to the extent
severable, is no longer effective or enforceable.  

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the

 



 15Credit and Guaranty Agreement

 

 

laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 2.23) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.20(g) and (d)
any withholding Taxes imposed under FATCA.

 

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) at any time owned, leased, or operated by the
Borrower or any of its Subsidiaries.

 

“Facility Increase” as defined in Section 2.24(a).

 

“Facility Increase Arrangers” as defined in Section 2.24(b).

 

“Fair Market Value” means the price that would be paid in an arm’s-length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy, as reasonably
determined by the Person making an Asset Sale or other determination of Fair
Market Value.

 

“Fair Share” as defined in Section 7.2.

 

“Fair Share Contribution Amount” as defined in Section 7.2.

 



“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future Treasury
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

 

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/10,000 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to

 



 16Credit and Guaranty Agreement

 

 

Administrative Agent on such day on such transactions as reasonably determined
by Administrative Agent.

 

“Fee Letter” means that certain Fee Letter dated as of August 5, 2014 among the
Borrower and Lead Arranger.

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of the Borrower that such financial statements fairly
present, in all material respects, the financial condition of the Borrower and
its Subsidiaries as at the dates indicated and the results of their operations
and their cash flows for the periods indicated, subject to changes resulting
from audit and normal year-end adjustments.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31 of each calendar year.

 

“Fitch” means Fitch, Inc.

 

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) Adjusted EBITDA to (b) Fixed Charges, in each case, for the most recently
completed four (4) Fiscal Quarter period (with respect to each four (4) Fiscal
Quarter period ending after the Closing Date and on or prior to March 31, 2015,
calculated in accordance with the last sentence of the definitions of Adjusted
EBITDA and Fixed Charges).

 



“Fixed Charges” means, for any period, without duplication, the sum of (a)
Interest Expense of the type described in clause (i) of the definition thereof
for such period but excluding non-cash Interest Expense relating to exchangeable
notes and amortization of deferred financing costs, plus (b) the aggregate
amount of scheduled principal payments attributable to Combined Total Debt
(excluding optional prepayments and scheduled principal payments due on maturity
of any such Indebtedness) required to be made during such period by the Borrower
or any of its consolidated Subsidiaries, plus (c) the amount of dividends or
distributions paid or required to be paid during such period in respect of
preferred Equity Interests (excluding any balloon payments payable on maturity
of such Equity Interests), in each case of the Borrower and its Consolidated
Subsidiaries.  Notwithstanding anything herein to the contrary, Fixed Charges
for the four-Fiscal Quarter period ending (a) on September 30, 2014 shall equal
(x) Fixed Charges for the Fiscal Quarter ending September 30, 2014 times (y) 4;
(b) on December 31, 2014 shall equal (x) Fixed Charges for the two consecutive
Fiscal Quarter period ending December 31, 2014 times (y) 2; (c) on March 31,
2015 shall equal (x) Fixed Charges for the three consecutive Fiscal Quarter
period ending March 31, 2015 times (y) 4/3; and (d) after March 31, 2015 shall
be Fixed Charges for the most recent four-Fiscal Quarter period then ended.

 



 17Credit and Guaranty Agreement

 

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means (a) any Subsidiary that is not a Domestic Subsidiary
or (b) any Subsidiary that is a Domestic Subsidiary that is treated as a
disregarded entity for U.S. federal income tax purposes and substantially all of
the assets of which consists of Equity Interests of one or more Foreign
Subsidiaries that are controlled foreign corporations within the meaning of
Section 957 of the Internal Revenue Code.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
outstanding Letter of Credit Usage other than Letter of Credit Usage as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

 

“Funding Guarantors” as defined in Section 7.2.

 

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“Good Faith Contest” means, in the case of any disputed Tax, Lien, or
Environmental Claim, that such matter is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
(a) adequate reserves or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor, and (b) in the case of such
matter which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or claim.

 

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future Governmental Authority.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity of competent authority and
jurisdiction exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Guaranteed Obligations” as defined in Section 7.1.

 



 18Credit and Guaranty Agreement

 

 

“Guarantor” means (a) on the Closing Date, each of the entities listed on
Schedule 1.1(b) hereto and (b) after the Closing Date, each Person listed in
clause (a) and each other Subsidiary of the Borrower required to deliver a
guaranty or guaranty supplement pursuant to Section 5.8.

 

“Guarantor Subsidiary” means each Guarantor other than the Borrower.

 

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

 

“Hazardous Materials” means any substance, material, or waste that is
classified, characterized or regulated as “hazardous”, “toxic”, a “pollutant”,
or “contaminant”, or words of similar meaning under the Environmental Laws;
provided, however, that “Hazardous Materials” shall not include the foregoing
items to the extent (a) the same exist on the applicable Real Estate Asset in
retail packaging for sale as consumer products or are present in negligible
amounts  in connection with the construction, heating and cooling or repair and
maintenance activities at such property and are stored and used in accordance
with all Environmental Laws or (b) are used in connection with a tire or battery
retail store provided the same are stored, sold and used in accordance with all
Environmental Laws.

 

“Hazardous Materials Activity” means any condition, event or occurrence
involving any Hazardous Material that has resulted in a violation of
Environmental Laws, including the use, manufacture, possession, storage,
holding, presence, existence, location, Release, threatened Release, discharge,
placement, generation, transportation, processing, construction, treatment,
abatement, removal, remediation, disposal, disposition or handling of any
Hazardous Materials in violation of Environmental Laws.

 

“Hedge Agreement” means an interest rate or currency swap, cap or collar
agreement, foreign exchange agreement, commodity contract or similar arrangement
entered into by the Borrower or any of its Subsidiaries providing for protection
against fluctuations in interest rates, currency exchange rates, commodity
prices or the exchange of nominal interest obligations, either generally or
under specific contingencies.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

 

“Historical Financial Statements” means as of the Closing Date, (a) the audited
consolidated financial statements of the Borrower and its Subsidiaries, for the
Fiscal Year ended December 31, 2013, consisting of a consolidated balance sheet
and the related consolidated statements of income and cash flows for such Fiscal
Year, and (b) the unaudited financial statements of the Borrower and its
Subsidiaries for each Fiscal Quarter ended after December 31, 2013 and that have
been issued since December 13, 2013 and prior to the Closing Date, consisting of
a consolidated balance sheet and the related consolidated statements of income
and cash flows for the three-, six- or nine-month period, as applicable, ending
on such date.  The



 19Credit and Guaranty Agreement

 

 

financial statements filed with or furnished to the SEC by the Borrower (and
which are available online) shall be deemed to have been provided by the
Borrower.

 

“Imputed Value” means (i) the appraised value (based on the most recent
appraisal received by the applicable lender(s)) of the underlying property with
respect to the applicable mezzanine loan less, in each case, (ii) the amount of
any subsequent loan loss impairment of the subject mezzanine loan.

 

“Increased Amount Date” as defined in Section 2.24(a).

 

“Increased-Cost Lenders” as defined in Section 2.23.

 

“Indebtedness” means, with respect to any Person at any date, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property or
services (other than trade payables and accrued expenses incurred by such Person
in the ordinary course of business) and only to the extent such obligations
constitute indebtedness for purposes of GAAP, (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under
acceptance, letter of credit or similar facilities, (g) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Disqualified Equity Interests of such Person (other than
(i) obligations existing on the Closing Date that any direct or indirect parent
of such Person has the right (subject to satisfaction of applicable securities
law requirements, including the filing of registration statements) to satisfy by
delivery of its Qualified Equity Interests and (ii) obligations that any direct
or indirect parent of such Person is given the right to satisfy by delivery of
its Qualified Equity Interests), (h) all Contingent Obligations of such Person
in respect of the foregoing items (a) through (g), (i) all obligations of the
kind referred to in clause (a) through (h) above secured by any Lien on property
(including, without limitation, accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, and (j) the net obligations of such Person in respect of
Hedge Agreements.  The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.  The amount of any Indebtedness under clause (i) above
shall be limited to the lesser of the amount of such Indebtedness that is
Non-Recourse Indebtedness or the fair market value of the assets securing such
Indebtedness that is Non-Recourse Indebtedness, as reasonably determined by the
Borrower.  The amount of Indebtedness of any Person shall be calculated at the
outstanding principal amount based on the contract and not reflecting purchase
accounting or other adjustments pursuant to GAAP.  



 

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims, actions, judgments,

 



 20Credit and Guaranty Agreement

 

 

suits, costs (including the costs of any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation or other response action
necessary to remove, remediate, clean up or abate any Hazardous Materials
present in the environment at concentrations exceeding those allowed by
Environmental Laws), expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding or
hearing commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity; provided
that the Indemnitees shall use a single outside counsel for all such Indemnitees
taken as a whole (and, if reasonably necessary, one local counsel in any
relevant material jurisdiction) to represent them, with exceptions in the case
of conflicts of interest) (but excluding “overhead” costs and expenses), whether
direct, indirect, special or consequential (but subject to Section 10.3(b)) and
whether based on any federal, state or foreign laws, statutes, rules or
regulations (including securities and commercial laws, statutes, rules or
regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnitee, in any manner relating to or arising out of (a) an
investigation, suit, action or other legal proceedings relating to this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby (including the Lenders’ agreement to make Credit Extensions, the
syndication of the credit facilities provided for herein or the use or intended
use of the proceeds thereof, any amendments, waivers or consents with respect to
any provision of this Agreement or any of the other Credit Documents, or any
enforcement of any of the Credit Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty)); (b) the Fee Letter and any related fee letter delivered to the
Borrower with respect to the transactions contemplated by this Agreement; or (c)
any Environmental Claim or any Hazardous Materials Activity relating to or
arising from any past or present activity, operation, land ownership, or
practice of the Borrower or any of its Subsidiaries.



 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Indemnitee” as defined in Section 10.3(a).

 

“Industrial Portfolio Interests” means the preferred equity interests issued by
Lower Terra JV, LLC that are owned or otherwise held directly by USIP Terra
Preferred-T, LLC in accordance with this Agreement, valued as undepreciated
carrying value of gross assets less impairments, indebtedness, initial value of
common equity and minority investments.

 

“Industrial Portfolio Interests Loan Documents” means that certain
Reaffirmation, Consent To Transfer and Confirmation of Obligations dated on or
around the Closing Date among, inter alios, UB II (Angstrom), LLC and the other
borrowers named therein, the guarantors named therein and U.S Bank National
Association, as trustee and all material agreements entered into in connection
therewith.

 

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names,

 



 21Credit and Guaranty Agreement

 

 

trademarks, patents, franchises, licenses, unamortized deferred charges,
unamortized debt discount and capitalized research and development costs.

 

“Interest Expense” means, for any period, the sum (without duplication) for such
period of: (i) total interest expense, whether paid or accrued, of the Borrower
and its Consolidated Subsidiaries, including fees payable in connection with
this Agreement, charges in respect of letters of credit and the portion of any
Capital Lease Obligations allocable to interest expense, but excluding
amortization or write-off of debt discount and expense (except as provided in
clause (ii) below), (ii) amortization of costs related to interest rate
protection contracts and rate buydowns, (iii) capitalized interest and (iv)
interest incurred on any liability or obligation that constitutes a Contingent
Obligation of the Borrower or any of its Consolidated Subsidiaries, but
excluding interest expense arising with respect to Excluded Indebtedness and
non-cash interest expense relating to exchangeable notes.

 

“Interest Payment Date” means with respect to (a) any Loan that is a Base Rate
Loan, each January 1, April 1, July 1 and October 1, commencing on the first
such date to occur after the Closing Date and the final maturity date of such
Loan; and (b) any Loan that is a Eurodollar Rate Loan, the last day of each
Interest Period applicable to such Loan; provided, in the case of each Interest
Period of longer than three months “Interest Payment Date” shall also include
each date that is three months, or an integral multiple thereof, after the
commencement of such Interest Period.  

 

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one-, two-, three- or six- months, as selected by the Borrower in the
applicable Funding Notice or Conversion/Continuation Notice, (a) initially,
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (b) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (i) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (ii) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (iii) of this definition, end on the last
Business Day of a calendar month; and (iii) no Interest Period with respect to
any portion of the Revolving Loans shall extend beyond the Revolving Commitment
Termination Date.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

“Investment” means (a) any purchase or other acquisition by the Borrower or any
of its Subsidiaries of, or of a beneficial interest in, any Equity Interests,
indebtedness or other securities of any other Person; (b) any loan, advance
(other than advances to employees for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business) or
capital contributions by the Borrower or any of its Subsidiaries to any other
Person, including all Indebtedness of that other Person that are not current
assets or did

 



 22Credit and Guaranty Agreement

 

 

not arise from sales to that other Person in the ordinary course of business,
(c)  the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person, (d) the purchase or other acquisition (in one
transaction or a series of transactions) of any Real Estate Asset (and in the
case of a Real Estate Asset under development or constituting an unimproved
property, capital expenditures with respect to the development or redevelopment
thereof, as the case may be) and (e) all investments consisting of any exchange
traded or over the counter derivative transaction, including any Hedge
Agreement, whether entered into for hedging or speculative purposes or
otherwise.  The amount of any Investment of the type described in clauses (a),
(b), (c), (d) and (e) shall be the original cost of such Investment plus the
cost of all additions thereto, minus repayment of or returns of invested capital
on such Investment, but without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment.

 

“Investment Grade Credit Rating” means (a) with respect to Fitch, a credit
rating of BBB- or higher, (b) with respect to Moody’s, a credit rating of Baa3
or higher and (c) with respect to S&P, a credit rating of BBB- or higher.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit A-3.

 

“Issuing Bank” means DBNY as Issuing Bank hereunder and other Lenders with a
Revolving Commitment that agree in writing with the Borrower and Administrative
Agent to issue Letters of Credit hereunder, in each case, together with their
respective permitted successors and assigns in such capacity.

 

“Joinder Agreement” means an agreement in the form of Exhibit I.

 

“Lead Arranger” as defined in the preamble hereto.

 

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

 

“Letter of Credit” means a standby letter of credit issued or to be issued by
Issuing Bank pursuant to this Agreement.

 

“Letter of Credit Sublimit” means the lesser of (a) $25,000,000 and (b) the
aggregate unused amount of the Revolving Commitments then in effect.

 

“Letter of Credit Usage” means, as at any date of determination, the sum of (a)
the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (b) the
aggregate amount of all drawings under Letters of Credit honored by Issuing Bank
and not theretofore reimbursed by or on behalf of the Borrower.

 



 23Credit and Guaranty Agreement

 

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement in respect of
the property of a Person, in each case, in the nature of security (including,
without limitation, any conditional sale or other title retention agreement and
any Capital Lease having substantially the same economic effect as any of the
foregoing).

 

“Liquidity” means the sum of (i) the aggregate sum of all unrestricted and
unencumbered (other than pursuant to the Collateral Documents) Cash and Cash
Equivalents, determined in accordance with GAAP, held by the Borrower and its
Consolidated Subsidiaries plus (ii) Undrawn Availability.

 

“Loan” means a Revolving Loan and a Swing Line Loan.

 

“Loan to Value” means the ratio (expressed as a percentage) of (a) the sum of
the outstanding principal amount of the subject mezzanine loan and any other
indebtedness for borrowed money senior to the subject mezzanine loan that is
related to the applicable underlying property over (b) the Imputed Value of such
underlying property.

 

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

 

“Material Adverse Effect” means, a material adverse effect on (a) the business,
operations, properties or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole; (b) the rights and remedies of
Administrative Agent, the Collateral Agent and the Lenders under any Credit
Document; or (c) the legality, validity or enforceability of any Credit
Document.

 

“Material Contract” means any contract or other arrangement to which the
Borrower or any of its Subsidiaries is a party (other than the Credit Documents)
for which breach, nonperformance, cancellation or failure to renew could
reasonably be expected to have a Material Adverse Effect and, in any event,
shall include the Organizational Documents of Lower Terra JV, LLC.

 

“Material Subsidiary” means, at any time, any Subsidiary of the Borrower that,
on a consolidated basis with its Subsidiaries, has shareholders’ equity of
greater than 5% of total shareholders’ equity of the Borrower and its
Subsidiaries, provided that the aggregate shareholders’ equity of all
Subsidiaries that are not Material Subsidiaries shall not in any event exceed
15% of total shareholders’ equity of the Borrower and its Subsidiaries.

 

“Maximum Increase Amount” as defined in Section 2.24(a).

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of Issuing Bank with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances

 



 24Credit and Guaranty Agreement

 

 

provided in accordance with the provisions of Section 2.25(a)(i), (a)(ii) or
(a)(iii), an amount equal to 100% of the Outstanding Amount of all L/C
Obligations, and (iii) otherwise, an amount determined by the Administrative
Agent and Issuing Bank in their sole discretion.

 

“Moody’s” means Moody’s Investors Services, Inc.

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

 

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a customary narrative report describing the
operations of the Borrower and its Subsidiaries in the form prepared for
presentation to senior management thereof for the applicable Fiscal Quarter or
Fiscal Year and for the period from the beginning of the then current Fiscal
Year to the end of such period to which such financial statements relate.  For
the avoidance of doubt, any such narrative report and/or management discussion
and analysis that is in compliance with the requirements of Form 10-Q (in the
case of each applicable Fiscal Quarter) and Form 10-K (in the case of each
Fiscal Year) under the Exchange Act shall satisfy this definition.

 

“New Revolving Loan Commitments” as defined in Section 2.24(a).

 

“New Revolving Loan Lender” as defined in Section 2.24(a).

 

“New Revolving Loan” as defined in Section 2.24(d).

 

“Non-Consenting Lender” as defined in Section 2.23.

 

“Non-Consolidated Entity” means, with respect to any Person, any other Person in
which such Person owns, directly or indirectly, Equity Interests but is not a
Consolidated Subsidiary of such Person.  Unless otherwise expressly provided,
all references in the Credit Documents to a “Non-Consolidated Entity” means a
Non-Consolidated Entity of the Borrower.

 

“Non-Consolidated Real Estate Entity” means a Non-Consolidated Entity that owns,
directly or indirectly, as its principal Investment, real property, but shall
exclude any such Non-Consolidated Entity that holds, as a material portion of
its business, Investments in operating businesses, private equity funds, profit
interests and other similar Investments (as determined by the Borrower acting in
good faith and on a basis consistent with past practice).

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Public Information” means material information which has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD.

 



 25Credit and Guaranty Agreement

 

 

“Non-Recourse Indebtedness” means Indebtedness which is not Recourse
Indebtedness and in any event shall include Indebtedness incurred as part of an
acquisition of a portfolio of assets whereby one pool of assets within such
portfolio is financed separately from another pool of assets within such
portfolio and such Indebtedness is recourse to both pools of assets within such
porfolio, so long as such Indebtedness remains solely with recourse to the
assets within such portfolio and to no other assets.

 

“Non-Recourse Indebtedness Foreclosure” as defined in the definition of
Turn-Over Subsidiary.

 

“Note” means a Revolving Loan Note or a Swing Line Note.

 

“Notice” means a Funding Notice, an Issuance Notice, or a Conversion/
Continuation Notice.

 

“Obligations” means all obligations of every nature of each Credit Party owing
from time to time to Agents (including former Agents), Lead Arranger, Lenders or
any of them under any Credit Document, whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such Credit Party, would have accrued on any Obligation, whether or
not a claim is allowed against such Credit Party for such interest in the
related bankruptcy proceeding), reimbursement of amounts drawn under Letters of
Credit, fees, expenses, indemnification or otherwise required under any Credit
Document.

 

“Obligee Guarantor” as defined in Section 7.7.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

 

“Organizational Documents” means (a) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its by-laws, as amended, (b) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (c) with respect to any
general partnership, its partnership agreement, as amended, (d) with respect to
any limited liability company, its articles of organization, as amended, and its
operating agreement, as amended, and (e) for any trust, the trust agreement and
any other instrument or agreement relating to the rights between the trustors,
trustees and beneficiaries or pursuant to which such trust is formed.  In the
event any term or condition of this Agreement or any other Credit Document
requires any Organizational Document to be certified by a secretary of state or
similar Governmental Authority, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
Governmental Authority.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

 



 26Credit and Guaranty Agreement

 

 

“Other Taxes” means any and all present or future stamp or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Credit Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.23).

 

“Paid in Full” means the termination of all the Commitments, payment in full, in
cash, of all of the Obligations (other than any unasserted contingent
reimbursement or indemnity obligations) (or with respect to Letters of Credit,
the Cash Collateralization thereof).

 

“Participant Register” as defined in Section 10.6(g)(i).  

 

“PATRIOT Act” as defined in Section 3.1(l).  

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

 

“Permitted Project Level Financing” means any Indebtedness secured by a mortgage
(or negative pledge (which, for purposes of this Agreement and the other Credit
Documents, shall constitute a Lien) or similar security instrument in lieu of
any of the foregoing) on any Real Estate Asset (or, for convenience, to avoid
expense or for other bona fide business purposes of the Borrower, secured by
rentals or cash flow of one or more Real Estate Assets but not by a mortgage) or
secured by a Lien on any Equity Interests of any Person whose primary asset is
(a) the Real Estate Asset financed by such Indebtedness or (b) the Equity
Interests of an entity that directly or indirectly owns such Real Estate Asset;
provided, that Permitted Project Level Financing shall not be secured by any
Collateral.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
amendment, restatement, amendment and restatement, refinancing, refunding,
renewal or extension of any Indebtedness of such Person (the “Original
Indebtedness”); provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Original Indebtedness except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such modification, amendment,
restatement, amendment and restatement, refinancing, refunding, renewal or
extension and by an amount equal to any existing commitments unutilized
thereunder (to the extent such commitments could be drawn at the time of such
refinancing in compliance with this Agreement) or as otherwise permitted
pursuant to Section 6.1, (b) if the Original Indebtedness is subordinated in
right of payment to the Obligations, such modification, amendment, restatement,
amendment and restatement, refinancing, refunding, renewal or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation

 



 27Credit and Guaranty Agreement

 

 

governing the Original Indebtedness, (c) such modification, amendment,
restatement, amendment and restatement, refinancing, refunding, renewal or
extension shall not be secured (i) by any Lien on any asset other than the
assets that secured the Original Indebtedness (or would have been required to
secure such Original Indebtedness pursuant to the terms thereof); provided, that
this clause (c) shall not prohibit such modification, amendment, restatement,
amendment and restatement, refinancing, refunding, renewal or extension to be
secured by a Lien on assets other than those that secured the Original
Indebtedness if such Indebtedness may be secured pursuant to a Permitted Lien or
(ii), in the event Liens securing such Original Indebtedness shall have been
contractually subordinated to any Lien securing the Obligations, by any Lien
that shall not have been contractually subordinated to at least the same extent
and (d) at the time thereof, no Event of Default shall have occurred and be
continuing.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Platform” as defined in Section 5.1(j).

 



“Pledge Agreement” means the Pledge Agreement to be executed by the Pledgors
substantially in the form of Exhibit G, as it may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time.

 

“Pledged Entities” means, collectively, the Closing Date Pledged Entities and
the additional Equity Interests subject to the Lien of the Collateral Documents
in favor of Collateral Agent, for the benefit of Secured Parties, pursuant to
the requirements of Sections 5.8 and 5.9.

 

“Pledgor” as defined in the Pledge Agreement.

 

“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 75% of the nation’s thirty (30)
largest banks), as in effect from time to time.  The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer.  Administrative Agent or any other Lender may make commercial
loans or other loans at rates of interest at, above or below the Prime Rate.

 

“Principal Office” means, for each of Administrative Agent, Swing Line Lender
and Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B,
or such other office or office of a third party or sub-agent, as appropriate, as
such Person may from time to time designate in writing to the Borrower,
Administrative Agent and each Lender.

 

“Projections” as defined in Section 4.8.

 

“Pro Rata Share” with respect to any Lender means the percentage obtained by
dividing (a) the Revolving Exposure of that Lender, by (b) the aggregate
Revolving Exposure of all Lenders.

 



 28Credit and Guaranty Agreement

 

 

“Public Lenders” means Lenders that do not wish to receive Non-Public
Information with respect to the Borrower, its Subsidiaries or their securities.

 

“Qualified Equity Interests” means Equity Interests that are not Disqualified
Equity Interests.

 

“Qualified Permitted Liens” as defined in the Pledge Agreement.

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then directly owned by any Credit Party or any
Subsidiary of a Credit Party in any real property.

 

“Recipient” means (a) Administrative Agent, (b) any Lender and (c) any Issuing
Bank, as applicable.

 

“Recourse Indebtedness” means any Indebtedness, to the extent that recourse of
the applicable lender for non-payment is not limited to (i) such lender’s Liens
on a particular asset or group of assets or (ii) a single Person or group of
Persons that own only the particular asset or group of assets; provided that
customary “bad acts” guarantees, environmental guarantees and similar agreements
shall not constitute recourse.

 

“Refunded Swing Line Loans” as defined in Section 2.3(b)(iv).

 

“Register” as defined in Section 2.7(b).

 

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

 

“Regulation FD” means Regulation FD as promulgated by the U.S. Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.

 

“Reimbursement Date” as defined in Section 2.4(d).

 

“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of Sections 856, et seq. of the Internal
Revenue Code.

 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the environment, including the
movement of any Hazardous Material through the air, soil, surface water or
groundwater.

 

“Replacement Lender” as defined in Section 2.23.

 



 29Credit and Guaranty Agreement

 

 

“Requisite Lenders” means one or more Lenders having or holding Revolving
Exposure and representing more than 50% of the aggregate Revolving Exposure of
all Lenders; provided that the Revolving Exposure held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Requisite Lenders.

 

“Restricted Junior Payment” means any dividend or other distribution, direct or
indirect, on account of any shares of any class of Equity Interests of any
Person now or hereafter outstanding, except a dividend payable solely in shares
of Qualified Equity Interests of such Person or of any direct or indirect parent
of such Person or in rights to subscribe for the purchase of such Qualified
Equity Interests.

 

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate.   The amount of each Lender’s Revolving
Commitment, if any, is set forth on Appendix A or in the applicable Assignment
Agreement, subject to any adjustment or reduction pursuant to the terms and
conditions hereof.  The aggregate amount of the Revolving Commitments as of the
Closing Date is $500,000,000.

 

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

 

“Revolving Commitment Termination Date” means the earliest to occur of (a) the
third anniversary of the Closing Date, (b) the date the Revolving Commitments
are permanently reduced to zero pursuant to Section 2.13(b), and (c) the date of
the termination of the Revolving Commitments pursuant to Section 8.1.

 

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (a) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (b) after the termination of the Revolving
Commitments, the sum of (i) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (ii) in the case of Issuing Bank, the aggregate
Letter of Credit Usage in respect of all Letters of Credit issued by that Lender
(net of any participations by Lenders in such Letters of Credit),  (iii) the
aggregate amount of all participations by that Lender in any outstanding Letters
of Credit or any unreimbursed drawing under any Letter of Credit, (iv) in the
case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any participations therein by other Lenders), and (v)
the aggregate amount of all participations therein by that Lender in any
outstanding Swing Line Loans.

 

“Revolving Loan” means a Loan made by a Lender to the Borrower pursuant to
Section 2.2(a).

 

“Revolving Loan Note” means a promissory note in the form of Exhibit B-1, as it
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

 



 30Credit and Guaranty Agreement

 

 

“S&P” means Standard & Poor’s, a Division of The McGraw-Hill Companies, Inc.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

 

“Secured Parties” has the meaning assigned to that term in the Pledge Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of the Borrower substantially in the form of Exhibit E-2.

 

“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business.  The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

“Subject Transaction” as defined in Section 6.7(g).

 

“Subordinated Indebtedness” means any Indebtedness expressly subordinated in
right of payment to the Obligations or that is secured on a junior lien basis to
the Liens securing the Obligations.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company, trust, estate or other entity of which shares of stock or
other ownership interests having ordinary voting power (other than stock or such
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership, limited liability company or other entity are at
the time owned, directly or indirectly through one or more intermediaries, or
both, by such Person.

 

“Swing Line Lender” means DBNY in its capacity as Swing Line Lender hereunder,
together with its permitted successors and assigns in such capacity.

 



 31Credit and Guaranty Agreement

 

 

“Swing Line Loan” means a Loan made by Swing Line Lender to the Borrower
pursuant to Section 2.3.

 

“Swing Line Note” means a promissory note in the form of Exhibit B-2, as it may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time.

 

“Swing Line Sublimit” means the lesser of (i) $10,000,000, and (ii) the
aggregate unused amount of Revolving Commitments then in effect.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Terminated Lender” as defined in Section 2.23.

 

“Total Asset Value” means, as at any date of determination, solely with respect
to the Borrower and its Consolidated Subsidiaries, the sum of (without
duplication):

 

(i)        Cash and Cash Equivalents excluding restricted Cash other than
restricted Cash that is being held for future capital expenditures or restricted
Cash Collateral posted in respect of Indebtedness; plus

 

(ii)       operating real estate, including operating real estate that may be
held for sale, valued at the lower of (a) the cost basis, and (b) the
undepreciated carrying value, each in accordance with GAAP and including
intangible amounts associated with purchase price accounting for owned assets;
plus

 

(iii)       real estate debt investments, valued at carrying value in accordance
with GAAP; plus

 

(iv)       Investments in private equity funds, valued at carrying value in
accordance with GAAP; plus

 

(v)       real estate securities, valued at carrying value in accordance with
GAAP; plus

 

(vi)       Investments in Non-Consolidated Entities (other than Investments in
Non-Consolidated Real Estate Entities), valued at carrying value in accordance
with GAAP; plus

 

(vii)     other assets, to the extent such assets represent deposits or
investments in real property, real estate debt investments or real estate
securities investments, valued at carrying value in accordance with GAAP; plus

 

(viii)    with respect to the real property assets held, directly or indirectly,
by a Non-Consolidated Real Estate Entity, each such real property asset valued
based on (x) Borrower’s ownership share, multiplied by (y) the lesser of (a) the
cost basis, and (b) the

 



 32Credit and Guaranty Agreement

 

 

undepreciated carrying value of each such real property asset, each in
accordance with GAAP;

 

provided that “Total Asset Value” shall exclude the assets of any CDO that has
been consolidated on the Borrower's and its Subsidiaries’ financial statements
in accordance with GAAP.

 

“Total Indebtedness to Total Assets Ratio” means the ratio as of the last day of
any Fiscal Quarter of (a) Combined Total Debt to (b) Total Asset Value.

 

“Total Recourse Indebtedness to Total Assets Ratio” means, as at any date of
determination, the ratio as of (a) Combined Total Recourse Debt to (b) Total
Asset Value.

 

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (a) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing Issuing Bank for any amount drawn under
any Letter of Credit, but not yet so applied), (b) the aggregate principal
amount of all outstanding Swing Line Loans, and (c) the Letter of Credit Usage.

 

“Turn-Over Subsidiary” means any Subsidiary of the Borrower with respect to
which: (i) such Subsidiary is a borrower of Non-Recourse Indebtedness that has
either matured or that is the subject of an event of default or equivalent
condition beyond the applicable grace period, if any, provided therefor and such
event of default or equivalent condition has caused the holder or holders of
such Indebtedness (or a trustee or agent on behalf of such holder or holders),
to accelerate such Indebtedness; (ii) the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) has initiated
foreclosure proceedings against the collateral securing such Indebtedness (a
“Non-Recourse Indebtedness Foreclosure”); (iii) Borrower has advised
Administrative Agent in writing that either it does not intend to contest such
Non-Recourse Indebtedness Foreclosure or intends to convey the collateral
subject to such Non-Recourse Indebtedness Foreclosure to the lenders of such
Indebtedness; and (iv) after giving effect to such Non-Recourse Indebtedness
Foreclosure, and the transfer of any and all collateral subject to such
Non-Recourse Indebtedness Foreclosure, the Subsidiary would no longer own or
control assets (and therefore there would no longer be residual shareholder’s
equity in such Subsidiary) sufficient to make it a Material Subsidiary.

 

“Type of Loan” means (a) with respect to Revolving Loans, a Base Rate Loan or a
Eurodollar Rate Loan, and (b) with respect to Swing Line Loans, a Base Rate
Loan.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

 

“Undrawn Availability” means (a) the Borrowing Base Value, minus (b) Total
Utilization of Revolving Commitments.

 

“Unencumbered Loans” means each subordinated loan, mezzanine loan and mortgage
loan (including preferred equity that has a stated maturity that is not greater
than five

 



 33Credit and Guaranty Agreement

 

 

years and is classified as debt under GAAP) owned or otherwise held either (a)
directly by BSL Holdings-T, LLC or (b) directly by any Unencumbered Loans SPV,
in each case in accordance with this Agreement so long as (i) the lender under
such subordinated loan, mezzanine loan or mortgage loan, as the case may be, is
not restricted under any Contractual Obligation from transferring its rights,
obligations and other interests thereunder, (ii) BSL Holdings-T, LLC or the
applicable Unencumbered Loans SPV, as the case may be, is in possession of (x)
the original promissory note evidencing such subordinated loan, mezzanine loan
or mortgage loan, as the case may be, and (y) all other material loan documents
governing such subordinated loan, mezzanine loan or mortgage loan, as the case
may be, (iii) BSL Holdings-T, LLC or the applicable Unencumbered Loan SPV, as
the case may be, has incurred no Indebtedness other than Contingent Obligations
in respect of the Obligations hereunder, (iv) BSL Holdings-T, LLC or the
applicable Unencumbered Loan SPV, as the case may be, has not granted or
suffered to exist any Liens on any of its assets other than Liens in favor of
the Collateral Agent; (v) the lender under such subordinated loan, mezzanine
loan or mortgage loan, as the case may be, shall have received an appraisal of
the underlying property with respect to such loan; and (vi) with respect to any
mezzanine loans that have a Loan to Value of over 85%, such mezzanine loans
shall not constitute more than 30% of the aggregate net carrying value of all
Unencumbered Loans.



 

“Unencumbered Loans SPV” means any wholly-owned direct Subsidiary of BSL
Holdings-T, LLC that holds subordinated loans, mezzanine loans or mortgage loans
(including preferred equity that has a stated maturity that is not greater than
five years and is classified as debt under GAAP) to be included in the Borrowing
Base, and which (a) is a Guarantor hereunder, (b) has had all of its Equity
Interests pledged to the Collateral Agent, for the benefit of the Secured
Parties, to secure the Obligations, and (c) has no other assets other than those
described above.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” as defined in Section 2.20(f).

 

“Utilization of Revolving Commitments” means, as at any date of determination,
with respect to any Lender, the sum of (i) the aggregate outstanding principal
amount of the Revolving Loans of that Lender (other than Revolving Loans made
for the purpose of repaying any Refunded Swing Line Loans or reimbursing Issuing
Bank for any amount drawn under any Letter of Credit, but not yet so applied),
(ii) the aggregate amount of all participations by that Lender in any
outstanding Letters of Credit or any unreimbursed drawing under any Letter of
Credit and (iii) the aggregate amount of all participations by that Lender in
any outstanding Swing Line Loans.

 

“Wholly Owned Subsidiary” means, as to any Person or Persons, any Subsidiary of
any of such Person or Persons all of the Equity Interests of which (other than
directors’ qualifying shares) is owned by such Person or Persons directly or
indirectly.

 

“Withholding Agent” means any Credit Party and Administrative Agent.

 



 34Credit and Guaranty Agreement

 

 

1.2.   Accounting Terms.   Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP.  Financial statements required to be delivered
by the Borrower to Administrative Agent pursuant to Section 5.1(a) and 5.1(b)
shall be prepared in accordance with GAAP as in effect at the time of such
preparation.  Subject to the foregoing, calculations in connection with the
definitions, covenants and other provisions hereof shall (i) utilize accounting
principles and policies in conformity with GAAP and (ii) shall not give effect
to any election made by the Borrower or any of its Subsidiaries under Accounting
Standards Codification 825-10 (or any other Financial Accounting Standard having
a similar result or effect) to value Indebtedness or other liabilities of any
Credit Party or any Subsidiary of any Credit Party or any Non-Consolidated Real
Estate Entity at “fair value.”  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Credit
Document, and the Borrower shall so request, Administrative Agent and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of Requisite Lenders), provided that, until so amended, such ratio
or requirement shall continue to be computed in conformity with those accounting
principles and policies in effect before giving effect to such change in GAAP.



 

1.3.   Interpretation, Etc.    Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference.  References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided.  The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter.  The terms lease and license shall include sub-lease and sub-license, as
applicable.  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision thereof, (iv) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (v) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.  Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, such
payment shall be made as set forth in Section 2.16(e) and (f), the

 



 35Credit and Guaranty Agreement

 

 

provisos set forth in the definition of “Interest Period”, or, to the extent
provided in any amendment, waiver, or modification of a Credit Document, as
provided therein, as applicable.  Whenever performance of any other obligation
or agreement is required on a day that is not a Business Day, the date for such
performance shall be extended to the next succeeding Business Day.

 



SECTION 2.   LOANS AND LETTERS OF CREDIT

 

2.1.   Intentionally Omitted.

 

2.2.   Revolving Loans.

 

(a)   Revolving Commitments.  During the Revolving Commitment Period, subject to
the terms and conditions hereof, each Lender severally agrees to make Revolving
Loans denominated in Dollars to the Borrower in an aggregate amount up to but
not exceeding such Lender’s Revolving Commitment; provided, that after giving
effect to the making of any Revolving Loans in no event shall (i) the Total
Utilization of Revolving Commitments exceed the Revolving Commitments then in
effect or (ii) the ratio of the Borrowing Base Value to the Total Utilization of
Revolving Commitments be less than 1.50:1.00.  Amounts borrowed pursuant to this
Section 2.2(a) may be repaid and reborrowed during the Revolving Commitment
Period.  Each Lender’s Revolving Commitment shall expire on the Revolving
Commitment Termination Date and all Revolving Loans and all other amounts owed
hereunder with respect to the Revolving Loans and the Revolving Commitments
shall be paid in full no later than such date.  

 

(b)   Borrowing Mechanics for Revolving Loans.  

 

(i)   Revolving Loans that are Base Rate Loans (other than Revolving Loans made
pursuant to Section 2.4(d)), shall be made in an aggregate minimum amount of
$500,000 and integral multiples of $250,000 in excess of that amount, and
Revolving Loans that are Eurodollar Rate Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $500,000 in excess of that
amount.  

 

(ii)   Subject to Section 3.2(b), whenever the Borrower desires that Lenders
make Revolving Loans, the Borrower shall deliver to Administrative Agent a fully
executed and delivered Funding Notice no later than 11:00 a.m. (New York City
time) at least three Business Days in advance of the proposed Credit Date in the
case of a Eurodollar Rate Loan, and at least one Business Day in advance of the
proposed Credit Date in the case of a Revolving Loan that is a Base Rate
Loan.  Except as otherwise provided herein, a Funding Notice for a Revolving
Loan that is a Eurodollar Rate Loan shall be irrevocable on and after the
related Interest Rate Determination Date, and the Borrower shall be bound to
make a borrowing in accordance therewith.

 

(iii)   Notice of receipt of each Funding Notice in respect of Revolving Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each

 



 36Credit and Guaranty Agreement

 

 



applicable Lender by facsimile or electronic mail with reasonable promptness,
but (provided Administrative Agent shall have received such notice by 11:00 a.m.
(New York City time)) not later than 3:00 p.m. (New York City time) on the same
day as Administrative Agent’s receipt of such Notice from the Borrower.

 



(iv)    Each Lender shall make the amount of its Revolving Loan available to
Administrative Agent not later than 12:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office of Administrative Agent.  Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Revolving Loans available
to the Borrower on the applicable Credit Date by causing an amount of same day
funds in Dollars equal to the proceeds of all such Revolving Loans received by
Administrative Agent from Lenders to be credited to the account of the Borrower
at the Principal Office of Administrative Agent or such other account as may be
designated in writing to Administrative Agent by the Borrower.

 

2.3.   Swing Line Loans.

 

(a)   Swing Line Loans Commitments.   During the Revolving Commitment Period,
subject to the terms and conditions hereof, Swing Line Lender may, in its sole
discretion, make Swing Line Loans denominated in Dollars to the Borrower in the
aggregate amount up to but not exceeding the Swing Line Sublimit; provided, that
after giving effect to the making of any Swing Line Loan, in no event shall (i)
the Total Utilization of Revolving Commitments exceed the Revolving Commitments
then in effect or (ii) the ratio of the Borrowing Base Value to the Total
Utilization of Revolving Commitments be less than 1.50:1.00.  Amounts borrowed
pursuant to this Section 2.3 may be repaid and reborrowed during the Revolving
Commitment Period.  Swing Line Lender’s Revolving Commitment shall expire on the
Revolving Commitment Termination Date and all Swing Line Loans and all other
amounts owed hereunder with respect to the Swing Line Loans and the Revolving
Commitments shall be paid in full no later than the earlier of (i) five (5)
Business Days after the date such Swing Line Loan was drawn and (ii) the
Revolving Commitment Termination Date.

 

(b)   Borrowing Mechanics for Swing Line Loans.  

 

(i)   Swing Line Loans shall be made in an aggregate minimum amount of $250,000
and integral multiples of $50,000 in excess of that amount.

 

(ii)   Subject to Section 3.2(b), whenever the Borrower desires that Swing Line
Lender make a Swing Line Loan, the Borrower shall deliver to Administrative
Agent a Funding Notice no later than 1:00 p.m. (New York City time) on the
proposed Credit Date.

 

(iii)   Swing Line Lender shall make the amount of its Swing Line Loan available
to Administrative Agent not later than 3:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at
Administrative Agent’s Principal Office.  Except as provided herein, upon
satisfaction or waiver of the

 



 37Credit and Guaranty Agreement

 

 

conditions precedent specified herein, Administrative Agent shall make the
proceeds of such Swing Line Loans available to the Borrower on the applicable
Credit Date by causing an amount of same day funds in Dollars equal to the
proceeds of all such Swing Line Loans received by Administrative Agent from
Swing Line Lender to be credited to the account of the Borrower at
Administrative Agent’s Principal Office, or to such other account as may be
designated in writing to Administrative Agent by the Borrower.



 

(iv)   With respect to any Swing Line Loans which have not been voluntarily
prepaid by the Borrower pursuant to Section 2.13 or mandatorily prepaid by the
Borrower in accordance with the last sentence of Section 2.3(a), Swing Line
Lender may at any time in its sole and absolute discretion, deliver to
Administrative Agent (with a copy to the Borrower), no later than 11:00 a.m.
(New York City time) at least one Business Day in advance of the proposed Credit
Date, a notice (which shall be deemed to be a Funding Notice given by Borrower)
requesting that each Lender holding a Revolving Commitment make Revolving Loans
that are Base Rate Loans to the Borrower on such Credit Date in an aggregate
amount equal to the amount of such Swing Line Loans (the “Refunded Swing Line
Loans”) outstanding on the date such notice is given which Swing Line Lender
requests Lenders to prepay.  Anything contained in this Agreement to the
contrary notwithstanding, (1) the proceeds of such Revolving Loans made by the
Lenders other than Swing Line Lender shall be immediately delivered by
Administrative Agent to Swing Line Lender (and not to the Borrower) and applied
to repay a corresponding portion of the Refunded Swing Line Loans and (2) on the
day such Revolving Loans are made, Swing Line Lender’s Pro Rata Share of the
Refunded Swing Line Loans shall be deemed to be paid with the proceeds of a
Revolving Loan made by Swing Line Lender to the Borrower, and such portion of
the Swing Line Loans deemed to be so paid shall no longer be outstanding as
Swing Line Loans and shall no longer be due under the Swing Line Note, if any,
of Swing Line Lender but shall instead constitute part of Swing Line Lender’s
outstanding Revolving Loans to the Borrower and shall be due under the Revolving
Loan Note, if any, issued by the Borrower to Swing Line Lender.  If any portion
of any such amount paid (or deemed to be paid) to Swing Line Lender should be
recovered by or on behalf of the Borrower from Swing Line Lender in bankruptcy,
by assignment for the benefit of creditors or otherwise, the loss of the amount
so recovered shall be ratably shared among all Lenders in the manner
contemplated by Section 2.17.

 

(v)   If for any reason Revolving Loans are not made pursuant to Section
2.3(b)(iv) in an amount sufficient to repay any amounts owed to Swing Line
Lender in respect of any outstanding Swing Line Loans on or before the third
Business Day after written demand for the making thereof by Swing Line Lender,
each Lender holding a Revolving Commitment shall be deemed to, and hereby agrees
to, have purchased a participation in such outstanding Swing Line Loans in an
amount equal to its Pro Rata Share of the applicable unpaid amount together with
accrued interest thereon.  Upon one Business Day’s notice from Swing Line
Lender, each Lender holding a Revolving Commitment shall deliver to Swing Line
Lender an amount equal to its respective participation in the applicable unpaid
amount in same day funds at the Principal Office of Swing Line Lender. In order
to evidence such participation, each Lender holding a Revolving Commitment
agrees to enter into a participation agreement at the request of



 38Credit and Guaranty Agreement

 

 

Swing Line Lender in form and substance reasonably satisfactory to Swing Line
Lender.  In the event any Lender holding a Revolving Commitment fails to make
available to Swing Line Lender the amount of such Lender’s participation as
provided in this paragraph, Swing Line Lender shall be entitled to recover such
amount on written demand from such Lender together with interest thereon for
three Business Days at the rate customarily used by Swing Line Lender for the
correction of errors among banks and thereafter at the Base Rate, as applicable.



 

(vi)   Notwithstanding anything contained herein to the contrary, (1) each
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to the second preceding paragraph and each
Lender’s obligation to purchase a participation in any unpaid Swing Line Loans
pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against Swing Line Lender, any Credit Party or any other Person for any
reason whatsoever; (B) the occurrence or continuation of a Default or Event of
Default; (C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Lender
are subject to the condition that Swing Line Lender had not received prior
notice from the Borrower or Requisite Lenders that any of the conditions under
Section 3.2 to the making of the applicable Refunded Swing Line Loans or other
unpaid Swing Line Loans were not satisfied at the time such Refunded Swing Line
Loans or unpaid Swing Line Loans were made; and (2) Swing Line Lender shall not
be obligated to make any Swing Line Loans (A) if it has elected not to do so
after the occurrence and during the continuation of a Default or Event of
Default, (B) it does not in good faith believe that all conditions under Section
3.2 to the making of such Swing Line Loan have been satisfied or waived by
Requisite Lenders or (C) at a time when any Lender is a Defaulting Lender unless
(x) first, Administrative Agent is holding sufficient Cash Collateral for the
obligations of such Defaulting Lender, (y) second, after taking into account the
reallocation of such Defaulting Lender’s participation obligations pro rata,
among the non-Defaulting Lenders, the Utilization of Revolving Commitments of
such Lenders does not exceed their respective Revolving Commitments or (z)
third, Swing Line Lender has entered into arrangements reasonably satisfactory
to it and the Borrower to eliminate Swing Line Lender’s risk with respect to the
Defaulting Lender’s participation obligations in respect of such Swing Line
Loan, including by Cash collateralizing such Defaulting Lender’s Pro Rata Share
of the outstanding Swing Line Loans.

 



(c)   Resignation and Removal of Swing Line Lender.  Swing Line Lender may
resign as Swing Line Lender upon 30 days prior written notice to Administrative
Agent, Lenders and the Borrower.  Swing Line Lender may be replaced at any time
by written agreement among the Borrower, Administrative Agent, the replaced
Swing Line Lender (provided that no consent of the replaced Swing Line Lender
will be required if the replaced Swing Line Lender has no Swing Line Loans
outstanding) and the successor Swing Line

 



 39Credit and Guaranty Agreement

 

 

Lender.  Administrative Agent shall notify Lenders of any such replacement of
Swing Line Lender.  At the time any such replacement or resignation shall become
effective, (i) the Borrower shall prepay any outstanding Swing Line Loans made
by the resigning or removed Swing Line Lender, (ii) upon such prepayment, the
resigning or removed Swing Line Lender shall surrender any Swing Line Note held
by it to the Borrower for cancellation, and (iii) the Borrower shall issue, if
so requested by the successor Swing Line Loan Lender, a new Swing Line Note to
the successor Swing Line Lender, in the principal amount of the Swing Line
Sublimit then in effect and with other appropriate insertions. From and after
the effective date of any such replacement or resignation, (x) any successor
Swing Line Lender shall have all the rights and obligations of a Swing Line
Lender under this Agreement with respect to Swing Line Loans made thereafter and
(y) references herein to the term “Swing Line Lender” shall be deemed to refer
to such successor or to any previous Swing Line Lender, or to such successor and
all previous Swing Line Lenders, as the context shall require.

 

2.4.   Issuance of Letters of Credit and Purchase of Participations Therein.

 

(a)   Letters of Credit.  During the Revolving Commitment Period, subject to the
terms and conditions hereof, Issuing Bank agrees to issue Letters of Credit for
the account of the Borrower in the aggregate amount up to but not exceeding the
Letter of Credit Sublimit; provided, (i) each Letter of Credit shall be
denominated in Dollars; (ii) the stated amount of each Letter of Credit shall
not be less than $25,000 or such lesser amount as the Issuing Bank and the
Borrower may agree; (iii) after giving effect to such issuance, in no event
shall (x) the Total Utilization of Revolving Commitments exceed the Revolving
Commitments then in effect or (y) the ratio of the Borrowing Base Value to the
Total Utilization of Revolving Commitments be less than 1.50:1.00; (iv) after
giving effect to such issuance, in no event shall the Letter of Credit Usage
exceed the Letter of Credit Sublimit then in effect; and (v) no Letter of Credit
shall have an expiration date later than the earlier of (1) five days prior to
the third anniversary of the Closing Date (the “Letter of Credit Expiration
Date”) and (2) the date which is one year from the date of issuance of such
Letter of Credit; provided, however, that Issuing Bank may agree in its
reasonable discretion that a Letter of Credit will automatically be extended for
one or more successive periods not to exceed one year each (but in any event,
not beyond the Letter of Credit Expiration Date unless the Borrower shall, not
later than five days preceding the Letter of Credit Expiration Date, Cash
Collateralize in accordance with Section 2.25, an amount equal to the Minimum
Collateral Amount with respect to any Letters of Credit having an expiry date
later than the Letter of Credit Expiration Date; provided, further, that the
obligations under this Section 2.4 in respect of such Letters of Credit of (i)
the Borrower shall survive the Revolving Commitment Termination Date and shall
remain in effect until no such Letters of Credit remain outstanding and (ii)
each Lender shall be reinstated, to the extent any such Cash Collateral, the
application thereof or reimbursement in respect thereof is required to be
returned to the Borrower by Issuing Bank after the Revolving Commitment
Termination Date and while the related Letter of Credit remains outstanding.
Amounts held in such cash collateral account shall be held and applied by
Administrative Agent in the manner and for the purposes set forth in Section
2.4(d)), unless Issuing Bank elects not to extend for any such additional
period; provided, Issuing Bank shall not extend any such Letter of Credit if it
has received written notice that an Event of Default has occurred and is
continuing at the time Issuing Bank must elect to allow such extension;
provided, further, if any Lender is a

 



 40Credit and Guaranty Agreement

 

 

Defaulting Lender, Issuing Bank shall not be required to issue any Letter of
Credit unless (x) first, Administrative Agent is holding sufficient Cash
Collateral for the obligations of such Defaulting Lender, (y) second, after
taking into account the reallocation of such Defaulting Lender’s participation
obligations pro rata, among the non-Defaulting Lenders, the Utilization of
Revolving Commitments of such Lenders does not exceed their respective Revolving
Commitments or (z) third, Issuing Bank has entered into arrangements reasonably
satisfactory to it and the Borrower to eliminate Issuing Bank’s risk with
respect to the Defaulting Lenders’ participation obligations in respect of
Letters of Credit of the Defaulting Lender, including by Cash Collateralizing
such Defaulting Lender’s Pro Rata Share of the Letter of Credit Usage.



 

(b)   Notice of Issuance.  Subject to Section 3.2(b), whenever the Borrower
desires the issuance of a Letter of Credit, it shall deliver to Administrative
Agent an Issuance Notice no later than 12:00 p.m. (New York City time) at least
three Business Days, or such shorter period as may be agreed to by Issuing Bank
in any particular instance, in advance of the requested date of
issuance.  Subject to satisfaction or waiver of the conditions set forth in
Section 3.2, Issuing Bank shall issue the requested Letter of Credit on the
requested date of issuance in accordance with Issuing Bank’s standard operating
procedures.  Upon the issuance of any Letter of Credit or amendment or
modification to a Letter of Credit, Issuing Bank shall promptly notify each
Lender with a Revolving Commitment of such issuance, and, if requested by a
Lender, provide a copy of such Letter of Credit or amendment or modification to
a Letter of Credit and the amount of such Lender’s respective participation in
such Letter of Credit pursuant to Section 2.4(e).  

 

(c)   Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments.  In determining whether to honor any drawing under any Letter of
Credit by the beneficiary thereof, Issuing Bank shall be responsible only to
examine the documents delivered under such Letter of Credit with reasonable care
so as to ascertain whether they appear on their face to be in accordance with
the terms and conditions of such Letter of Credit.  As between the Borrower and
Issuing Bank, the Borrower assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit issued by Issuing Bank by, the respective
beneficiaries of such Letters of Credit.  In furtherance and not in limitation
of the foregoing, Issuing Bank shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of Issuing Bank, including any Governmental Acts; none of the

 



 41Credit and Guaranty Agreement

 

 

above shall affect or impair, or prevent the vesting of, any of Issuing Bank’s
rights or powers hereunder.  Without limiting the foregoing and in furtherance
thereof, any action taken or omitted by Issuing Bank under or in connection with
the Letters of Credit or any documents and certificates delivered thereunder, if
taken or omitted in good faith, shall not give rise to any liability on the part
of Issuing Bank to the Borrower.  Notwithstanding anything to the contrary
contained in this Section 2.4(c), each Borrower shall retain any and all rights
it may have against Issuing Bank for any liability arising solely out of the
gross negligence or willful misconduct of Issuing Bank as determined by a final,
non-appealable judgment of a court of competent jurisdiction.



 

(d)   Reimbursement by the Borrower of Amounts Drawn or Paid Under Letters of
Credit.  In the event Issuing Bank has determined to honor a drawing under a
Letter of Credit, it shall immediately notify the Borrower and Administrative
Agent, and the Borrower shall reimburse Issuing Bank on or before the Business
Day immediately following the date on which such drawing is honored (the
“Reimbursement Date”) in an amount in Dollars and in same day funds equal to the
amount of such honored drawing; provided, anything contained herein to the
contrary notwithstanding, (i) unless the Borrower shall have notified
Administrative Agent and Issuing Bank prior to 10:00 a.m. (New York City time)
on the date such drawing is honored that the Borrower intends to reimburse
Issuing Bank for the amount of such honored drawing with funds other than the
proceeds of Revolving Loans, the Borrower shall be deemed to have given a timely
Funding Notice to Administrative Agent requesting Lenders with Revolving
Commitments to make Revolving Loans that are Base Rate Loans on the
Reimbursement Date in an amount in Dollars equal to the amount of such honored
drawing, and (ii) subject to satisfaction or waiver of the conditions specified
in Section 3.2, Lenders with Revolving Commitments shall, on the Reimbursement
Date, make Revolving Loans that are Base Rate Loans in the aggregate amount of
such honored drawing, the proceeds of which shall be applied directly by
Administrative Agent to reimburse Issuing Bank for the amount of such honored
drawing; and provided further, if for any reason proceeds of Revolving Loans are
not received by Issuing Bank on the Reimbursement Date in an amount equal to the
amount of such honored drawing, the Borrower shall reimburse Issuing Bank, on
written demand, in an amount in same day funds equal to the excess of the amount
of such honored drawing over the aggregate amount of such Revolving Loans, if
any, which are so received.  Nothing in this Section 2.4(d) shall be deemed to
relieve any Lender with a Revolving Commitment from its obligation to make
Revolving Loans on the terms and conditions set forth herein, and the Borrower
shall retain any and all rights it may have against any such Lender resulting
from the failure of such Lender to make such Revolving Loans under this Section
2.4(d).

 

(e)   Lenders’ Purchase of Participations in Letters of Credit.  Immediately
upon the issuance of each Letter of Credit, each Lender having a Revolving
Commitment shall be deemed to have purchased, and hereby agrees to irrevocably
purchase, from Issuing Bank a participation in such Letter of Credit and any
drawings honored thereunder in an amount equal to such Lender’s Pro Rata Share
(with respect to the Revolving Commitments) of the maximum amount which is or at
any time may become available to be drawn thereunder.  In the event that the
Borrower shall fail for any reason to reimburse Issuing Bank as provided in
Section 2.4(d), Issuing Bank shall promptly notify each Lender with a Revolving
Commitment

 



 42Credit and Guaranty Agreement

 

 



of the unreimbursed amount of such honored drawing and of such Lender’s
respective participation therein based on such Lender’s Pro Rata Share of the
Revolving Commitments.  Each Lender with a Revolving Commitment shall make
available to Issuing Bank an amount equal to its respective participation, in
Dollars and in same day funds, at the office of Issuing Bank specified in such
notice, not later than 12:00 p.m. (New York City time) on the first Business Day
after the date notified by Issuing Bank.  In the event that any Lender with a
Revolving Commitment fails to make available to Issuing Bank on such Business
Day the amount of such Lender’s participation in such Letter of Credit as
provided in this Section 2.4(e), Issuing Bank shall be entitled to recover such
amount on written demand from such Lender together with interest thereon for
three Business Days at the rate customarily used by Issuing Bank for the
correction of errors among banks and thereafter at the Base Rate.  Nothing in
this Section 2.4(e) shall be deemed to prejudice the right of any Lender with a
Revolving Commitment to recover from Issuing Bank any amounts made available by
such Lender to Issuing Bank pursuant to this Section in the event that the
payment with respect to a Letter of Credit in respect of which payment was made
by such Lender constituted gross negligence or willful misconduct on the part of
Issuing Bank.  In the event Issuing Bank shall have been reimbursed by other
Lenders pursuant to this Section 2.4(e) for all or any portion of any drawing
honored by Issuing Bank under a Letter of Credit, such Issuing Bank shall
distribute to each Lender which has paid all amounts payable by it under this
Section 2.4(e) with respect to such honored drawing such Lender’s Pro Rata Share
of all payments subsequently received by Issuing Bank from the Borrower in
reimbursement of such honored drawing when such payments are received.  Any such
distribution shall be made to a Lender at its primary address set forth below
its name on Appendix B or at such other address as such Lender may request.

 

(f)   Obligations Absolute.  The obligation of the Borrower to reimburse Issuing
Bank for drawings honored under the Letters of Credit issued by it and to repay
any Revolving Loans made by Lenders pursuant to Section 2.4(d) and the
obligations of Lenders under Section 2.4(e) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set-off, defense or other right which the Borrower or any Lender may have
at any time against a beneficiary or any transferee of any Letter of Credit (or
any Persons for whom any such transferee may be acting), Issuing Bank, Lender or
any other Person or, in the case of a Lender, against the Borrower, whether in
connection herewith, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between the Borrower or one of
its Subsidiaries and the beneficiary for which any Letter of Credit was
procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (iv) payment
by Issuing Bank under any Letter of Credit against presentation of a draft or
other document which does not strictly comply with the terms of such Letter of
Credit; (v) any payment made by the Issuing Bank under any Letter of Credit to
any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
the Bankruptcy Code; (vi) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of the
Borrower or any of its Subsidiaries; (vii)

 



 43Credit and Guaranty Agreement

 

 

any breach hereof or any other Credit Document by any party thereto; (viii) any
other circumstance or happening whatsoever, whether or not similar to any of the
foregoing; or (ix) the fact that an Event of Default or a Default shall have
occurred and be continuing; provided, in each case, that payment by Issuing Bank
under the applicable Letter of Credit shall not have constituted gross
negligence or willful misconduct of Issuing Bank under the circumstances in
question as determined by a final, non-appealable judgment of a court of
competent jurisdiction.



 

(g)   Indemnification.  Without duplication of any obligation of the Borrower
under Sections 2.20, 10.2 or 10.3, in addition to amounts payable as provided
herein, the Borrower hereby agrees to protect, indemnify, pay and save harmless
Issuing Bank from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable fees, out-of-pocket
expenses and disbursements of outside counsel) which Issuing Bank may incur or
be subject to as a consequence, direct or indirect, of (i) the issuance of any
Letter of Credit by Issuing Bank, other than as a result of (1) the gross
negligence or willful misconduct of Issuing Bank as determined by a final,
non-appealable judgment of a court of competent jurisdiction or (2) the wrongful
dishonor by Issuing Bank of a proper written demand for payment made under any
Letter of Credit issued by it, or (ii) the failure of Issuing Bank to honor a
drawing under any such Letter of Credit as a result of any Governmental Act;
provided, that to the extent such claims, demands, liabilities, damages, losses,
costs, charges and expenses relate to Taxes, they shall be subject to the
provisions of Section 2.20.

 

(h)   Resignation and Removal of Issuing Bank.  An Issuing Bank may resign as
Issuing Bank upon 60 days prior written notice to Administrative Agent, Lenders
and the Borrower.  An Issuing Bank may be replaced at any time by written
agreement among the Borrower, Administrative Agent, the replaced Issuing Bank
(provided that no consent of the replaced Issuing Bank will be required if the
replaced Issuing Bank has no Letters of Credit or reimbursement Obligations with
respect thereto outstanding) and the successor Issuing Bank.  Administrative
Agent shall notify Lenders of any such replacement of such Issuing Bank.  At the
time any such replacement or resignation shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing
Bank.  From and after the effective date of any such replacement or resignation,
(i) any successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement or resignation of an Issuing Bank hereunder, the replaced Issuing
Bank shall remain a party hereto to the extent that Letters of Credit issued by
it remain outstanding and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement or resignation, but shall not be required to
issue additional Letters of Credit.

 

(i)   Conflicts with Letter of Credit Documentation.  In the event of any
conflict or inconsistency between the terms hereof and any Letter of Credit
documentation, the terms hereof shall control and all representations,
warranties or covenants contained in any Letter of

  

 44Credit and Guaranty Agreement

 



 

Credit documentation shall be qualified in the manner and to the extent set
forth herein mutatis mutandis and to the extent not contained herein shall be
null and void.

 

2.5.   Pro Rata Shares; Availability of Funds.

 

(a)   Pro Rata Shares.  Subject to Section 2.22, all Loans shall be made, and
all participations purchased, by Lenders simultaneously and proportionately to
their respective Pro Rata Shares, it being understood that, except to the extent
set forth in Section 2.22(a)(iv), no Lender shall be responsible for any default
by any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby nor shall any Revolving
Commitment of any Lender be increased or decreased as a result of a default by
any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby.

 

(b)   Availability of Funds.  Unless Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to the Borrower a corresponding amount on such
Credit Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify the Borrower and the Borrower shall promptly pay
such corresponding amount to Administrative Agent together with interest
thereon, for each day from such Credit Date until the date such amount is paid
to Administrative Agent, at the rate payable hereunder for Base Rate Loans for
such Class of Loans. Nothing in this Section 2.5(b) shall be deemed to relieve
any Lender from its obligation to fulfill its Revolving Commitments hereunder or
to prejudice any rights that the Borrower may have against any Lender as a
result of any default by such Lender hereunder.

 

2.6.   Use of Proceeds.  The proceeds of the Revolving Loans, Swing Line Loans
and Letters of Credit made on and after the Closing Date may be applied by the
Borrower for working capital and general corporate purposes of the Borrower and
its Subsidiaries. No portion of the proceeds of any Credit Extension shall be
used in any manner that causes or might cause such Credit Extension or the
application of such proceeds to violate Regulation T, Regulation U or
Regulation X of the Board of Governors or any other regulation thereof or to
violate the Exchange Act.

 

2.7.   Evidence of Debt; Register; Lenders’ Books and Records; Notes.

 

(a)   Lenders’ Evidence of Debt.  Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of the Borrower to
such Lender,

 

 45Credit and Guaranty Agreement

 

 

including the amounts of the Loans made by it and each repayment and prepayment
in respect thereof. Subject to the entries in the Register (which shall be
controlling), any such recordation shall be conclusive and binding on the
Borrower, absent manifest error; provided, that the failure to make any such
recordation, or any error in such recordation, shall not affect any Lender’s
Revolving Commitments or the Borrower’ Obligations in respect of any applicable
Loans; and provided further, in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall
govern.

 

(b)   Register.  Administrative Agent (or its agent or sub-agent appointed by
it), acting solely for this purpose as a non-fiduciary agent of Borrower, shall
maintain at its Principal Office a register for the recordation of the names and
addresses of Lenders and the Revolving Commitments and Loans of each Lender from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and Borrower, Administrative Agent and Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by Borrower or any Lender (with respect to any
entry relating to such Lender’s Loans) at any reasonable time and from time to
time upon reasonable prior notice. Administrative Agent shall record, or shall
cause to be recorded, in the Register the Revolving Commitments and the Loans in
accordance with the provisions of Section 10.6, and each repayment or prepayment
in respect of the principal amount of the Loans, and any such recordation shall
be conclusive and binding on Borrower and each Lender, absent manifest error;
provided, failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Revolving Commitments or Borrower’s
Obligations in respect of any Loan. Borrower hereby designates Administrative
Agent to serve as Borrower’s non-fiduciary agent solely for purposes of
maintaining the Register as provided in this Section 2.7, and Borrower hereby
agree that, to the extent Administrative Agent serves in such capacity,
Administrative Agent and its officers, directors, employees, agents, sub-agents
and affiliates shall constitute “Indemnitees.”

 

(c)   Notes.  If so requested by any Lender by written notice to the Borrower
(with a copy to Administrative Agent) at least three Business Days prior to the
Closing Date, or at any time thereafter, the Borrower shall execute and deliver
to such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 10.6) on the
Closing Date (or, if such notice is delivered after the Closing Date, promptly
after the Borrower’ receipt of such notice) a Note or Notes to evidence such
Lender’s Revolving Loan or Swing Line Loan, as the case may be.

 

2.8.   Interest on Loans.

 

(a)   Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows:

 

(i)   in the case of Revolving Loans:

 

(1) if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

 

 46Credit and Guaranty Agreement

 

 

(2) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin; or

 

(ii)   in the case of Swing Line Loans, at the Base Rate plus the Applicable
Margin.

 

(b)   The basis for determining the rate of interest with respect to any Loan
(except a Swing Line Loan which can be made and maintained as Base Rate Loans
only), and the Interest Period with respect to any Eurodollar Rate Loan, shall
be selected by the Borrower and notified to Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be.

 

(c)   In connection with Eurodollar Rate Loans there shall be no more than eight
(8) Interest Periods outstanding at any time. In the event the Borrower fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Eurodollar Rate Loan) will be automatically converted into a Base Rate Loan on
the last day of the then-current Interest Period for such Loan (or if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan). In the event the Borrower fails to specify
an Interest Period for any Eurodollar Rate Loan in the applicable Funding Notice
or Conversion/Continuation Notice requesting a Eurodollar Rate Loan, the
Borrower shall be deemed to have selected an Interest Period of one month. As
soon as practicable after 10:00 a.m. (New York City time) on each Interest Rate
Determination Date, Administrative Agent shall determine (which determination
shall, absent manifest error, be final, conclusive and binding upon all parties)
the interest rate that shall apply to the Eurodollar Rate Loans for which an
interest rate is then being determined for the applicable Interest Period and
shall promptly give notice thereof (in writing or by telephone confirmed in
writing) to the Borrower and each Lender.

 

(d)   Interest payable pursuant to Section 2.8(a) shall be computed (i) in the
case of Base Rate Loans (including Swing Line Loans), on the basis of a 365-day
or 366-day year, as the case may be, and (ii) in the case of all other Loans, on
the basis of a 360-day year, in each case for the actual number of days elapsed
in the period during which it accrues. In computing interest on any Loan, the
date of the making of such Loan or the first day of an Interest Period
applicable to such Loan or, with respect to a Base Rate Loan being converted
from a Eurodollar Rate Loan, the date of conversion of such Eurodollar Rate Loan
to such Base Rate Loan, as the case may be, shall be included, and the date of
payment of such Loan or the expiration date of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted to a Eurodollar
Rate Loan, the date of conversion of such Base Rate Loan to such Eurodollar Rate
Loan, as the case may be, shall be excluded; provided, if a Loan is repaid on
the same day on which it is made, one day’s interest shall be paid on that Loan.

 

(e)   Except as otherwise set forth herein, interest on each Loan (i) shall
accrue on a daily basis and shall be payable in arrears on each Interest Payment
Date with respect to interest accrued on and to the day immediately preceding
such payment date; (ii) shall accrue on a daily basis and shall be payable in
arrears upon any prepayment of that Loan, whether voluntary or mandatory, to the
extent accrued on the amount being prepaid; and (iii) shall

 

 47Credit and Guaranty Agreement

 

 

accrue on a daily basis and shall be payable in arrears at maturity of the
Loans, including final maturity of the Loans; provided, however, with respect to
any voluntary prepayment of a Base Rate Loan, accrued interest shall instead be
payable on the applicable Interest Payment Date.

 

(f)   Except to the extent funded with Revolving Loans deemed made pursuant to
Section 2.4(d), the Borrower agrees to pay to Issuing Bank, with respect to
drawings honored under any Letter of Credit, interest on the amount paid by
Issuing Bank in respect of each such honored drawing from the date such drawing
is honored to but excluding the date such amount is reimbursed by or on behalf
of the Borrower at a rate equal to (i) for the period from the date one Business
Day following the date such drawing is honored to but excluding the applicable
Reimbursement Date, the rate of interest otherwise payable hereunder with
respect to Revolving Loans that are Base Rate Loans and (ii) thereafter, a rate
determined in accordance with Section 2.10.

 

(g)   Interest payable pursuant to Section 2.8(f) shall be computed on the basis
of a 365/366-day year for the actual number of days elapsed in the period during
which it accrues, and shall be payable on written demand or, if no such demand
is made, on the date on which the related drawing under a Letter of Credit is
reimbursed in full. Promptly upon receipt by Issuing Bank of any payment of
interest pursuant to Section 2.8(f), Issuing Bank shall distribute to each
Lender, out of the interest received by Issuing Bank in respect of the period
from the date such drawing is honored to but excluding the date on which Issuing
Bank is reimbursed for the amount of such drawing (including any such
reimbursement out of the proceeds of any Revolving Loans), the amount that such
Lender would have been entitled to receive in respect of the letter of credit
fee that would have been payable in respect of such Letter of Credit for such
period if no drawing had been honored under such Letter of Credit. In the event
Issuing Bank shall have been reimbursed by Lenders for all or any portion of
such honored drawing, Issuing Bank shall distribute to each Lender which has
paid all amounts payable by it under Section 2.4(e) with respect to such honored
drawing such Lender’s Pro Rata Share of any interest received by Issuing Bank in
respect of that portion of such honored drawing so reimbursed by Lenders for the
period from the date on which Issuing Bank was so reimbursed by Lenders to but
excluding the date on which such portion of such honored drawing is reimbursed
by the Borrower.

 

2.9.   Conversion/Continuation.

 

(a)   Subject to Section 2.18 and so long as no Event of Default shall have
occurred and then be continuing, the Borrower shall have the option:

 

(i)   to convert at any time all or any part of any Revolving Loan equal to
$1,000,000 and integral multiples of $250,000 in excess of that amount from one
Type of Loan to another Type of Loan; provided, a Eurodollar Rate Loan may only
be converted on the expiration of the Interest Period applicable to such
Eurodollar Rate Loan unless the Borrower shall pay all amounts due under Section
2.18 in connection with any such conversion; or

 

 48Credit and Guaranty Agreement

 

 

(ii)   upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $1,000,000 and
integral multiples of $250,000 in excess of that amount as a Eurodollar Rate
Loan.

 

(b)   Subject to Section 3.2(b), The Borrower shall deliver a
Conversion/Continuation Notice to Administrative Agent no later than 11:00 a.m.
(New York City time) at least one Business Day in advance of the proposed
conversion date (in the case of a conversion to a Base Rate Loan) and at least
three Business Days in advance of the proposed conversion/continuation date (in
the case of a conversion to, or a continuation of, a Eurodollar Rate Loan).
Except as otherwise provided herein, a Conversion/Continuation Notice for
conversion to, or continuation of, any Eurodollar Rate Loans shall be
irrevocable on and after the related Interest Rate Determination Date, and the
Borrower shall be bound to effect a conversion or continuation in accordance
therewith. If on any day a Loan is outstanding with respect to which a Funding
Notice or Conversion/Continuation Notice has not been delivered to
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Base Rate Loan.

 

2.10.   Default Interest.

 

(a)   Upon the occurrence and during the continuance of an Event of Default, the
principal amount of Loans outstanding and, to the extent permitted by applicable
law, any overdue interest payments on the Loans or any overdue fees or other
amounts owed hereunder, shall thereafter bear interest (including post-petition
interest in any proceeding under the Bankruptcy Code or other applicable
bankruptcy laws) payable on written demand at a rate equal to the Default Rate.

 

(b)   Payment or acceptance of the increased rates of interest provided for in
this Section 2.10 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.

 

2.11.   Fees.

 

(a)   The Borrower agree to pay to Lenders having Revolving Exposure:

 

(i)   commitment fees equal to (1) the daily difference between (a) the
Revolving Commitments and (b) the aggregate principal amount of (x) all
outstanding Revolving Loans (for the avoidance of doubt, excluding Swing Line
Loans) plus (y) the Letter of Credit Usage, times (2) the Applicable Revolving
Commitment Fee Percentage; and

 

(ii)   letter of credit fees equal to (1) the Applicable Margin for Revolving
Loans that are Eurodollar Rate Loans, times (2) the aggregate daily maximum
amount available to be drawn under all such Letters of Credit (regardless of
whether any conditions for drawing could then be met and determined as of the
close of business on any date of determination).

 

 49Credit and Guaranty Agreement

 

 

All fees referred to in this Section 2.11(a) shall be paid to Administrative
Agent at its Principal Office and upon receipt, Administrative Agent shall
promptly distribute to each Lender its Pro Rata Share thereof.

 

(b)   The Borrower agree to pay directly to Issuing Bank, for its own account,
the following fees:

 

(i)   a fronting fee equal to the lesser of (x) $1,500 per annum and (y) 0.125%
per annum, times the aggregate daily maximum amount available to be drawn under
all Letters of Credit (determined as of the close of business on any date of
determination); and

 

(ii)   such documentary and processing charges and courier delivery fees for any
issuance, amendment, transfer or payment of a Letter of Credit as are in
accordance with Issuing Bank’s standard schedule for such charges and as in
effect at the time of such issuance, amendment, transfer or payment, as the case
may be.

 

(c)   All fees referred to in Section 2.11(a) and 2.11(b)(i) shall be calculated
on the basis of a 360-day year and the actual number of days elapsed and shall
be payable quarterly in arrears on January 1, April 1, July 1 and October 1 of
each year during the Revolving Commitment Period, commencing on the first such
date to occur after the Closing Date, and on the Revolving Commitment
Termination Date.

 

(d)   In addition to any of the foregoing fees, the Borrower agree to pay to
Agents such other fees in the amounts and at the times separately agreed upon in
writing.

 

2.12.   Scheduled Payments/Commitment Reductions.  The principal amounts of the
Revolving Loans, together with all other amounts owed hereunder with respect
thereto, shall be paid in full no later than the Revolving Commitment
Termination Date.

 

2.13.   Voluntary Prepayments/Commitment Reductions.

 

(a)   Voluntary Prepayments.

 

(i)   Any time and from time to time:

 

(1)         with respect to Base Rate Loans, the Borrower may prepay any such
Loans on any Business Day in whole or in part, in an aggregate minimum amount of
$500,000 and integral multiples of $250,000 in excess of that amount (or the
remaining outstanding balance of such Loans);

 

(2)         with respect to Eurodollar Rate Loans, the Borrower may prepay any
such Loans on any Business Day in whole or in part in an aggregate minimum
amount of $1,000,000 and integral multiples of $500,000 in excess of that amount
(or the remaining outstanding balance of such Loans); and

 

 50Credit and Guaranty Agreement

 

 

(3)         with respect to Swing Line Loans, the Borrower may prepay any such
Loans on any Business Day in whole or in part in an aggregate minimum amount of
$250,000, and in integral multiples of $50,000 in excess of that amount (or the
remaining outstanding balance of such Loans).

 

(ii)   All such prepayments shall be made:

 

(1)         upon not less than one Business Day’s prior written or telephonic
notice in the case of Base Rate Loans;

 

(2)         upon not less than three Business Days’ prior written or telephonic
notice in the case of Eurodollar Rate Loans; and

 

(3)         upon written or telephonic notice on the date of prepayment, in the
case of Swing Line Loans;

 

in each case given to Administrative Agent or Swing Line Lender, as the case may
be, by 12:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed by delivery of written notice thereof to
Administrative Agent (and Administrative Agent will promptly transmit such
original notice for Revolving Loans by facsimile, electronic mail or telephone
to each Lender) or Swing Line Lender, as the case may be. Upon the giving of any
such notice, the principal amount of the Loans specified in such notice shall
become due and payable on the prepayment date specified therein; provided, that
any such notice may be conditioned on the consummation of a refinancing or other
transaction and may be rescinded or postponed on or prior to the proposed
prepayment date if such refinancing or other transaction is not consummated or
is delayed. Any such voluntary prepayment shall be applied as specified in
Section 2.15(a).

 

(b)   Voluntary Commitment Reductions.

 

(i)   The Borrower may, upon not less than three Business Days’ prior written or
telephonic notice promptly confirmed by delivery of written notice thereof to
Administrative Agent (which original written notice Administrative Agent will
promptly transmit by facsimile, electronic mail or telephone to each applicable
Lender), at any time and from time to time terminate in whole or permanently
reduce in part, without premium or penalty, the Revolving Commitments in an
amount up to the amount by which the Revolving Commitments exceed the Total
Utilization of Revolving Commitments at the time of such proposed termination or
reduction (after giving effect to any concurrent prepayments on such date);
provided, any such partial reduction of the Revolving Commitments shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $1,000,000 in
excess of that amount.

 

(ii)   The Borrower’s notice to Administrative Agent shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in the Borrower’s notice
and shall reduce the

 

 51Credit and Guaranty Agreement

 

 

Revolving Commitment of each Lender proportionately to its Pro Rata Share
thereof; provided, that any such notice may be conditioned on the consummation
of a refinancing or other transaction and may be rescinded or postponed on or
prior to the proposed reduction date if such refinancing or other transaction is
not consummated or is delayed.

 

2.14.   Mandatory Prepayments.

 

(a)   If for any reason the Total Utilization of Revolving Commitments at any
time exceeds the aggregate Revolving Commitments at such time, the Borrower
shall immediately prepay Revolving Loans, Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess.

 

(b)   If on the last day of any Fiscal Quarter, the ratio of the Borrowing Base
Value (as calculated in the Borrowing Base Certificate required to be delivered
for such Fiscal Quarter pursuant to Section 5.1(i) or the most recently
delivered Borrowing Base Certificate delivered pursuant to Section 2.26) to the
Total Utilization of Revolving Commitments is less than 1.50:1.00 at such time,
the Borrower shall within five (5) Business Days after the date on which the
financial statements for such Fiscal Quarter are required to be delivered
pursuant to Section 5.1(a) either (i) prepay Revolving Loans, Swing Line Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount sufficient
to cause such ratio to be not less than 1.50:1.00 at such time or (ii) add
additional CDO Bonds or Unencumbered Loans to the Borrowing Base with aggregate
net carrying values at least sufficient to cause such ratio to be not less than
1.50:1.00 at such time.

 

2.15.   Application of Prepayments/Reductions.

 

(a)   Application of Prepayments by Type of Loans.  Except for any prepayments
during the continuance of an Event of Default, any prepayment of any Loan
pursuant to Section 2.13(a) shall be applied as specified by the Borrower in the
applicable notice of prepayment. Except for any prepayments during the
continuance of an Event of Default, any prepayment of any Loan pursuant to
Section 2.14 and any prepayment of a Loan pursuant to Section 2.13(a) for which
the Borrower has not specified the Loans to which any such prepayment shall be
applied shall be applied as follows:

 

first, to repay outstanding Swing Line Loans to the full extent thereof;

 

second, to repay outstanding Revolving Loans to the full extent thereof; and

 

third, to Cash Collateralize any outstanding Letters of Credit.

 

(b)   Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans. Any prepayment shall be applied first to Base Rate Loans to the full
extent thereof before application to Eurodollar Rate Loans, in each case in a
manner which minimizes the amount of any payments required to be made by the
Borrower pursuant to Section 2.18(c).

 

 52Credit and Guaranty Agreement

 

 

(c)   Application of Prepayments During the Continuance of an Event of Default.
  During the continuance of an Event of Default, Agent may, and shall upon the
direction of Requisite Lenders, apply any and all payments received by Agent in
respect of any Obligation in accordance with clauses first through fifth below.

 

first, to the payment of all costs and expenses of Administrative Agent and
Collateral Agent to the extent such costs and expenses are payable or
reimbursable by the Credit Parties hereunder and all amounts for which
Administrative Agent and Collateral Agent are entitled to indemnification
hereunder;

 

second, to the payment of all costs and expenses of the other Secured Parties to
the extent such costs and expenses are payable or reimbursable by the Credit
Parties hereunder and all amounts for which the other Secured Parties are
entitled to indemnification hereunder;

 

third, to the payment in full in cash, pro rata, of interest and other amounts
constituting Obligations (other than principal, reimbursement Obligations with
respect to Letters of Credit and obligations to Cash collateralize Letters of
Credit), in each case equally and ratably in accordance with the respective
amounts thereof then due and owing;

 

fourth, to the payment in full in cash, pro rata, of the principal amount of the
Obligations and any premium thereon (including reimbursement Obligations with
respect to Letters of Credit and obligations to Cash collateralize Letters of
Credit); and

 

fifth, the balance, if any, to the Person lawfully entitled thereto (including
the applicable Credit Party or its successors or assigns) or as a court of
competent jurisdiction may direct.

 

In the event that any such proceeds are insufficient to pay in full the items
described in clauses first through fifth of this Section 2.15(c), the Credit
Parties shall remain liable, jointly and severally, for any deficiency. The
order of priority set forth in clauses first through fifth of this Section
2.15(c) and the related provisions of this Agreement are set forth solely to
determine the rights and priorities of Administrative Agent, Collateral Agent
and the Lenders as among themselves. The order of priority set forth in
clauses second through fifth of this Section 2.15(c) may at any time and from
time to time be changed by the Requisite Lenders without necessity of notice to
or consent of or approval by Borrower or any other Person; provided, however,
that the foregoing shall not be deemed to diminish any consent rights of the
Lenders under Section 10.5. The order of priority set forth in clause first of
this Section 2.15(c) may be changed only with the prior written consent of
Collateral Agent and Administrative Agent.

 

 53Credit and Guaranty Agreement

 

 

2.16.   General Provisions Regarding Payments.

 

(a)   All payments by the Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense,
recoupment, set-off or counterclaim, free of any restriction or condition, and
delivered to Administrative Agent not later than 2:00 p.m. (New York City time)
on the date due at the Principal Office of Administrative Agent for the account
of Lenders; for purposes of computing interest and fees, funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by the Borrower on the next succeeding Business Day.

 

(b)   All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans and Swing Line Loans) shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal.

 

(c)   Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by Administrative Agent.

 

(d)   Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its Pro Rata Share of any Eurodollar
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

 

(e)   Subject to the provisos set forth in the definition of “Interest Period”
as they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect to any Loan shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.

 

(f)   Administrative Agent shall deem any payment by or on behalf of the
Borrower hereunder that is not made in same day funds prior to 2:00 p.m. (New
York City time) on the date due to be a non-conforming payment. Any such payment
shall not be deemed to have been received by Administrative Agent until the
later of (i) the time such funds become available funds, and (ii) the applicable
next Business Day. Administrative Agent shall give prompt telephonic notice to
the Borrower and each applicable Lender (confirmed in writing) if any payment is
non-conforming. Any non-conforming payment may constitute or become a Default or
Event of Default in accordance with the terms of Section 8.1(a). Interest shall
continue to accrue on any principal as to which a non-conforming payment is made
until such funds become available funds (but in no event less than the period
from the date of such payment to the next succeeding applicable Business Day) at
the rate determined pursuant to Section 2.10 from the date such amount was due
and payable until the date such amount is paid in full.

 

 54Credit and Guaranty Agreement

 

 

(g)   If an Event of Default shall have occurred and is continuing, and the
maturity of the Obligations shall have been accelerated pursuant to Section 8.1,
all payments or proceeds received by Agents in respect of any of the Obligations
shall be applied in accordance with the application arrangements described in
Section 8.2.

 

2.17.   Ratable Sharing.  Lenders hereby agree among themselves that if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set-off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then due and owing to such Lender hereunder or
under the other Credit Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (a) notify Administrative
Agent and each other Lender of the receipt of such payment and (b) apply a
portion of such payment to purchase participations (which it shall be deemed to
have purchased from each seller of a participation simultaneously upon the
receipt by such seller of its portion of such payment) in the Aggregate Amounts
Due to the other Lenders so that all such recoveries of Aggregate Amounts Due
shall be shared by all Lenders in proportion to the Aggregate Amounts Due to
them; provided, if all or part of such proportionately greater payment received
by such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of the Borrower or otherwise, those purchases shall
be rescinded and the purchase prices paid for such participations shall be
returned to such purchasing Lender ratably to the extent of such recovery, but
without interest. The Borrower expressly consents to the foregoing arrangement
and agrees that any holder of a participation so purchased may, to the extent
not prohibited by law, exercise any and all rights of banker’s lien,
consolidation, set-off or counterclaim with respect to any and all monies owing
by the Borrower to that holder with respect thereto as fully as if that holder
were owed the amount of the participation held by that holder. The provisions of
this Section 2.17 shall not be construed to apply to (a) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or (b) any payment obtained by any Lender as consideration for the assignment or
sale of a participation in any of its Loans or other Obligations owed to it.

 

2.18.   Making or Maintaining Eurodollar Rate Loans.

 

(a)   Inability to Determine Applicable Interest Rate.  In the event that
Administrative Agent shall have determined in good faith (which determination
shall be final and conclusive and binding upon all parties hereto), on any
Interest Rate Determination Date with respect to any Eurodollar Rate Loans, that
by reason of circumstances affecting the London interbank market adequate and
fair means do not exist for ascertaining the interest rate applicable to such
Loans on the basis provided for in the definition of Adjusted Eurodollar Rate,
Administrative Agent shall on such date give notice (by facsimile, electronic
mail or by telephone confirmed in writing) to the Borrower and each Lender of
such determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such

 

 55Credit and Guaranty Agreement

 

 

time as Administrative Agent notifies the Borrower and Lenders that the
circumstances giving rise to such notice no longer exist (which notice shall be
given as soon as reasonably practicable), and (ii) any Funding Notice or
Conversion/Continuation Notice given by the Borrower with respect to the Loans
in respect of which such determination was made shall be deemed to be rescinded
or converted into a request for borrowing of Base Rate Loans at the Borrower’s
option, in each case without payment of any amount under Section 2.18(c).

 

(b)   Illegality or Impracticability of Eurodollar Rate Loans.  In the event
that on any date any Lender shall have determined in good faith (which
determination shall be final and conclusive and binding upon all parties hereto
but shall be made only after consultation with the Borrower and Administrative
Agent) that the making, maintaining or continuation of its Eurodollar Rate Loans
(i) has become unlawful as a result of compliance by such Lender in good faith
with any law, treaty, governmental rule, regulation, guideline or order (or
would conflict with any such treaty, governmental rule, regulation, guideline or
order not having the force of law even though the failure to comply therewith
would not be unlawful), or (ii) has become impracticable, as a result of
contingencies occurring after the date hereof which materially and adversely
affect the London interbank market or the position of such Lender in that
market, then, and in any such event, such Lender shall be an “Affected Lender”
and it shall on that day give notice (by e-mail or by telephone confirmed in
writing) to the Borrower and Administrative Agent of such determination (which
notice Administrative Agent shall promptly transmit to each other Lender). If
Administrative Agent receives a notice from (x) any Lender pursuant to clause
(i) of the preceding sentence or (y) a notice from Lenders constituting
Requisite Lenders pursuant to clause (ii) of the preceding sentence, then (1)
the obligation of the Lenders (or, in the case of any notice pursuant to clause
(i) of the preceding sentence, such Lender) to make Loans as, or to convert
Loans to, Eurodollar Rate Loans shall be suspended until such notice shall be
withdrawn by each Affected Lender (which withdrawal shall be made as soon as
reasonably practicable), (2) to the extent such determination by the Affected
Lender relates to a Eurodollar Rate Loan then being requested by the Borrower
pursuant to a Funding Notice or a Conversion/Continuation Notice, the Lenders
(or in the case of any notice pursuant to clause (i) of the preceding sentence,
such Lender) shall make such Loan as (or continue such Loan as or convert such
Loan to, as the case may be) a Base Rate Loan, (3) the Lenders’ (or in the case
of any notice pursuant to clause (i) of the preceding sentence, such Lender’s)
obligations to maintain their respective outstanding Eurodollar Rate Loans (the
“Affected Loans”) shall be terminated at the earlier to occur of the expiration
of the Interest Period then in effect with respect to the Affected Loans or when
required by law, and (4) the Affected Loans shall automatically convert into
Base Rate Loans on the date of such termination. Notwithstanding the foregoing,
to the extent a determination by an Affected Lender as described above relates
to a Eurodollar Rate Loan then being requested by the Borrower pursuant to a
Funding Notice or a Conversion/Continuation Notice, the Borrower shall have the
option, subject to the provisions of Section 2.18(c), to rescind such Funding
Notice or Conversion/Continuation Notice as to all Lenders by giving written or
telephonic notice (promptly confirmed by delivery of written notice thereof) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender). Except as
provided in the immediately preceding sentence, nothing in this Section 2.18(b)
shall affect the obligation of any Lender other than an Affected Lender to make

 

 56Credit and Guaranty Agreement

 

 

or maintain Loans as, or to convert Loans to, Eurodollar Rate Loans in
accordance with the terms hereof.

 

(c)   Compensation for Breakage or Non-Commencement of Interest Periods.  The
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid or
payable by such Lender to lenders of funds borrowed by it to make or carry its
Eurodollar Rate Loans and any loss, expense or liability sustained by such
Lender in connection with the liquidation or re-employment of such funds but
excluding loss of anticipated profits) which such Lender may sustain: (i) if for
any reason (other than a default by such Lender) a borrowing of any Eurodollar
Rate Loan does not occur on a date specified therefor in a Funding Notice or a
telephonic request for borrowing, or a conversion to or continuation of any
Eurodollar Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (ii) if any prepayment or other principal payment of, or any
conversion of, any of its Eurodollar Rate Loans occurs on a date prior to the
last day of an Interest Period applicable to that Loan; or (iii) if any
prepayment of any of its Eurodollar Rate Loans is not made on any date specified
in a notice of prepayment given by the Borrower.

 

(d)   Booking of Eurodollar Rate Loans.  Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

 

(e)   Assumptions Concerning Funding of Eurodollar Rate Loans.  Calculation of
all amounts payable to a Lender under this Section 2.18 and under Section 2.19
shall be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.18 and under
Section 2.19.

 

2.19.   Increased Costs; Capital Adequacy.

 

(a)   Compensation For Increased Costs and Taxes.  In the event that any Lender
(which term shall include Issuing Bank for purposes of this Section 2.19(a))
shall determine (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that any Change in Law: (i)
imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, compulsory
loan, FDIC insurance or similar requirement against assets held by, or deposits
or other liabilities in or for the account of, or advances or loans by, or other
credit extended by, or any other acquisition of funds by, any office of such
Lender (other than any such reserve or other requirements with respect to
Eurodollar Rate Loans that are reflected in the definition of Adjusted
Eurodollar Rate); (ii) subjects any Recipient to any Taxes (other than (A)

 

 57Credit and Guaranty Agreement

 

 

Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes); or (iii) imposes
any other condition, cost or expense (other than Taxes) on or affecting such
Lender (or its applicable lending office) or its obligations hereunder or the
London interbank market; and the result of any of the foregoing is to increase
the cost to such Lender of agreeing to make, making or maintaining Loans
hereunder or to reduce any amount received or receivable by such Lender (or its
applicable lending office) with respect thereto; then, in any such case, the
Borrower shall promptly, but in no event more than ten (10) Business Days after
such Lender’s demand, pay to such Lender, upon receipt of the statement referred
to in the next sentence, such additional amount or amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender in its sole discretion shall determine) as may be necessary to
compensate such Lender for any such increased cost or reduction in amounts
received or receivable hereunder, so long as such Lender generally requires
similar obligors under other credit facilities of this type made available by
such Lender to similarly so compensate such Lender. Such Lender shall deliver to
the Borrower (with a copy to Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to such Lender under this Section 2.19(a), which statement shall be conclusive
and binding upon all parties hereto absent manifest error.

 

(b)   Capital Adequacy Adjustment.  In the event that any Lender (which term
shall include Issuing Bank for purposes of this Section 2.19(b)) shall have
determined that any Change in Law or compliance by any Lender (or its applicable
lending office) with any guideline, request or directive regarding capital
adequacy or liquidity (whether or not having the force of law) of any
Governmental Authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of, or with reference to,
such Lender’s Loans or Revolving Commitments or Letters of Credit, or
participations therein or other obligations hereunder with respect to the Loans
or the Letters of Credit to a level below that which such Lender or such
controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy or liquidity), then from time to time, promptly but
in any event no more than ten (10) Business Days after receipt by the Borrower
from such Lender of the statement referred to in the next sentence, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or such controlling corporation on an after-tax basis for such
reduction, so long as such Lender generally requires similar obligors under
other credit facilities of this type made available by such Lender to similarly
so compensate such Lender. Such Lender shall deliver to the Borrower (with a
copy to Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to Lender under
this Section 2.19(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

 

2.20.   Taxes; Withholding, Etc.

 

(a)   Defined Terms.  For purposes of this Section 2.20, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.

 

 58Credit and Guaranty Agreement

 

 

(b)   Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Credit Party under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)   Payment of Other Taxes by Borrower.  The Credit Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(d)   Indemnification by Borrower.  The Credit Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to Borrower by a Lender (with a
copy to Administrative Agent), or by Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.
Notwithstanding the foregoing, no Recipient shall be entitled to
any indemnification or reimbursement pursuant to this Section to the extent such
Recipient has not made demand therefore (as set forth above) within one
year after the payment of the Tax giving rise to such entitlement or, if later,
such Recipient having knowledge of such Tax being applicable.

 

(e)   Indemnification by the Lenders.  Each Lender shall severally indemnify
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6(g) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by Administrative Agent in connection with any Credit
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any

 

 59Credit and Guaranty Agreement

 

 

Credit Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this Section 2.20(e).

 

(f)   Evidence of Payments.  As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority pursuant to this Section 2.20,
such Credit Party shall deliver to Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to Administrative Agent.

 

(g)   Status of Lenders.  (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to Borrower and Administrative Agent (and, if requested,
any other Credit Party), at the time or times reasonably requested by Borrower
or Administrative Agent, such properly completed and executed documentation
reasonably requested by a Credit Party or Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by a Credit Party
or Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by a Credit Party or Administrative Agent
as will enable a Credit Party or Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.20(g)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii) Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Borrower,

 

(A) any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), whichever of
the following is applicable:

 

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or
W-8BEN-E (or applicable successor form) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article

 

 60Credit and Guaranty Agreement

 

 

of such tax treaty and (y) with respect to any other applicable payments under
any Credit Document, IRS Form W-8BEN or W-8BEN-E (or applicable successor form)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(ii) executed originals of IRS Form W-8ECI;

 

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit J-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of Borrower within the meaning
of Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or
W-8BEN-E (or applicable successor form); or

 

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E (or applicable successor form), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit J-4 on behalf of each such direct and
indirect partner;

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and

 

(D) if a payment made to a Lender under any Credit Document would be subject to
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by

 

 61Credit and Guaranty Agreement

 

 

Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Administrative Agent in
writing of its legal inability to do so.

 

(h)   Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.20 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 2.20(h)
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event that such indemnified party is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.20(h), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section
2.20(h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This Section
2.20(h) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

(i)   Survival. Each party’s obligations under this Section 2.20 shall survive
the resignation or replacement of Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

 

2.21.   Obligation to Mitigate.  Each Lender (which term shall include Issuing
Bank for purposes of this Section 2.21) agrees that, as promptly as practicable
after the officer of such Lender responsible for administering its Loans or
Letters of Credit, as the case may be, becomes aware of the occurrence of an
event or the existence of a condition that would cause such Lender to become an
Affected Lender or that would entitle such Lender to receive payments under
Section 2.18, 2.19 or 2.20, it will, to the extent not inconsistent with the
internal policies of such

 

 62Credit and Guaranty Agreement

 

 

Lender and any corporation controlling such Lender and any applicable legal or
regulatory restrictions, use reasonable efforts to (a) make, issue, fund or
maintain its Credit Extensions, including any Affected Loans, through another
office of such Lender, or (b) take such other measures as such Lender may deem
reasonable, if as a result thereof the circumstances which would cause such
Lender to be an Affected Lender would cease to exist or the additional amounts
which would otherwise be required to be paid to such Lender pursuant to Section
2.18, 2.19 or 2.20 would be materially reduced and if, as determined by such
Lender in its sole discretion, the making, issuing, funding or maintaining of
such Revolving Commitments, Loans or Letters of Credit through such other office
or in accordance with such other measures, as the case may be, would not
otherwise adversely affect such Revolving Commitments, Loans or Letters of
Credit or the interests of such Lender or any corporation controlling such
Lender; provided, such Lender will not be obligated to utilize such other office
pursuant to this Section 2.21 unless the Borrower agrees to pay all incremental
expenses incurred by such Lender as a result of utilizing such other office as
described above. A certificate as to the amount of any such expenses payable by
the Borrower pursuant to this Section 2.21 (setting forth in reasonable detail
the basis for requesting such amount) submitted by such Lender to the Borrower
(with a copy to Administrative Agent) shall be conclusive absent manifest error.
Notwithstanding anything in Section 2.18, 2.19 or 2.20 to the contrary, the
Borrower shall not be required to compensate a Lender pursuant to such Sections
for any amount incurred or reductions suffered more than one hundred and eighty
(180) days prior to the date that such Lender obtains actual knowledge of the
event that gives rise to such claim (except that, if the change giving rise to
such claim is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).

 

2.22.   Defaulting Lenders.

 

(a)   Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)   Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.5 and in the definition of “Requisite
Lenders”.

 

(ii)   Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or Swing Line Lender hereunder;
third, to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.25; fourth, as the
Borrower may request (so long as no Event of Default has occurred and is

 

 63Credit and Guaranty Agreement

 

 

continuing), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
deter-mined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuing Bank’s future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.25; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Bank or Swing Line Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or the Swing Line Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Event of Default has occurred and is continuing, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or Letter of Credit reimbursement
obligations in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 3.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Letter of Credit Usage owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or Letter of Credit
Usage owed to, such Defaulting Lender until such time as all Loans and funded
and unfunded participations in Letter of Credit Usage and Swing Line Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.22(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.22(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)   Certain Fees.

 

(A)      No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.11(a)(i) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

(B)      Each Defaulting Lender shall be entitled to receive letter of credit
fees payable under Section 2.11(a)(ii) for any period during which that Lender
is a Defaulting Lender only to the extent allocable to its Pro Rata Share of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.24.

 

 64Credit and Guaranty Agreement

 

 

(C)      With respect to any fee payable under Section 2.11(a)(i) or Section
2.11(a)(ii) not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such De-faulting Lender with
respect to such Defaulting Lender’s participation in Letter of Credit Usage or
Swing Line Loans that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to the Issuing Bank and Swing Line
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Bank’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

 

(iv)   Reallocation of Pro Rata Shares to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Usage and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Shares (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that (x) the
conditions set forth in Section 3.2 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the Utilization of Revolving Commitments of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)   Cash Collateral, Repayment of Swing Line Loans. If the real-location
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in Section 2.24.

 

(b)   Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the Issuing Bank agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their Pro
Rata Shares (without giving effect to Section 2.22(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender;

 

 65Credit and Guaranty Agreement

 

 

and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

2.23.   Removal or Replacement of a Lender.  Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to the Borrower that such Lender is
an Affected Lender or that such Lender is entitled to receive payments under
Section  2.18, 2.19 or 2.20, (ii) the circumstances which have caused such
Lender to be an Affected Lender or which entitle such Lender to receive such
payments shall remain in effect, and (iii) such Lender shall fail to withdraw
such notice within five Business Days after the Borrower’ request for such
withdrawal; or (b) (i) any Lender shall be a Defaulting Lender (and shall
continue to be on the date of the Borrower’s notice referred to below) and (ii)
such Defaulting Lender shall fail to cure the default as a result of which it
has become a Defaulting Lender within five Business Days after the Borrower’
request that it cure such default; or (c) in connection with any proposed
amendment, modification, termination, waiver or consent with respect to any of
the provisions hereof as contemplated by Section 10.5(b), the consent of
Requisite Lenders shall have been obtained but the consent of one or more of
such other Lenders (each a “Non-Consenting Lender”) whose consent is required
shall not have been obtained; then, with respect to each such Increased-Cost
Lender, Defaulting Lender or Non-Consenting Lender (the “Terminated Lender”),
the Borrower may, by giving written notice to Administrative Agent and any
Terminated Lender of their election to do so, elect to cause such Terminated
Lender (and such Terminated Lender hereby irrevocably agrees) to assign its
outstanding Loans and its Revolving Commitments, if any, in full to one or more
Eligible Assignees (each a “Replacement Lender”) in accordance with the
provisions of Section 10.6 and the Borrower shall pay the fees, if any, payable
thereunder in connection with any such assignment from an Increased-Cost Lender
or a Non-Consenting Lender (and no fees shall be payable in connection with any
such assignment from a Defaulting Lender); provided, (1) on the date of such
assignment, the Replacement Lender shall pay to Terminated Lender an amount
equal to the sum of (A) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the Terminated Lender, (B) an amount equal
to all unreimbursed drawings under Letters of Credit that have been funded by
such Terminated Lender, together with all then unpaid interest with respect
thereto at such time and (C) an amount equal to all accrued, but theretofore
unpaid fees owing to such Terminated Lender pursuant to Section 2.11; (2) on the
date of such assignment, the Borrower shall pay any amounts payable to such
Terminated Lender pursuant to Section 2.18(c), 2.19 or 2.20 or otherwise as if
it were a prepayment and (3) in the event such Terminated Lender is a
Non-Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non-Consenting Lender; provided, the Borrower may not make such election with
respect to any Terminated Lender that is also an Issuing Bank unless, prior to
the effectiveness of such election, arrangements reasonably satisfactory to such
Issuing Bank (including (x) the furnishing of a back-up standby letter of credit
in form and substance, and issued by an issuer reasonably satisfactory to such
Issuing Bank or (y) Cash Collateralizing the face amount of all Letters of
Credit of such Issuing Bank in an amount equal to the Minimum Collateral Amount
for such Letters of Credit) have been made with respect to each outstanding
Letter of Credit issued by such Issuing Bank (or such outstanding Letter of
Credit has been

 

 66Credit and Guaranty Agreement

 

 

cancelled). Upon the prepayment of all amounts owing to any Terminated Lender
and the termination of such Terminated Lender’s Revolving Commitments, if any,
such Terminated Lender shall no longer constitute a “Lender” for purposes
hereof; provided, any rights of such Terminated Lender to indemnification
hereunder shall survive as to such Terminated Lender. Each Lender agrees that if
the Borrower exercises its option hereunder to cause an assignment by such
Lender as a Terminated Lender, such Lender shall, promptly after receipt of
written notice of such election, execute and deliver all documentation necessary
to effectuate such assignment in accordance with Section 10.6. In the event that
a Lender does not comply with the requirements of the immediately preceding
sentence within one Business Day after receipt of such notice, each Lender
hereby authorizes and directs Administrative Agent to execute and deliver such
documentation as may be required to give effect to an assignment in accordance
with Section 10.6 on behalf of a Terminated Lender and any such documentation so
executed by the Administrative Agent shall be effective for purposes of
documenting an assignment pursuant to Section 10.6.

 

2.24.   Incremental Facilities.

 

(a)   The Borrower, by written notice to Administrative Agent and the Lead
Arranger on one or more occasions prior to the Revolving Commitment Termination
Date, may elect to request an increase to the existing Revolving Commitments
(any such increase, the “New Revolving Loan Commitments”), by an amount that
would result in all Revolving Commitments (both existing and New Revolving Loan
Commitments) not exceeding $600,000,000 in the aggregate (each such amount in
addition to the Revolving Commitments as of the Closing Date, a “Facility
Increase” and the maximum aggregate increase, the “Maximum Increase Amount”) and
not less than $25,000,000 per request (or such lesser amount which shall be
approved by Administrative Agent and the Lead Arranger or such lesser amount
that shall constitute the difference between the Maximum Increase Amount and all
such New Revolving Loan Commitments obtained prior to such date), and integral
multiples of $10,000,000 in excess of that amount. Each such notice shall
specify (A) the date (each, an “Increased Amount Date”) on which the Borrower
proposes that the New Revolving Loan Commitments shall be effective, which shall
be a date not less than 10 Business Days, nor more than 30 Business Days after
the date on which such notice is delivered to Administrative Agent and Lead
Arranger and (B) the identity of each Lender or other Person that is an Eligible
Assignee (each, a “New Revolving Loan Lender”) to whom the Borrower proposes any
portion of such New Revolving Loan Commitments be allocated and the amounts of
such allocations; provided that any Lender approached to provide all or a
portion of the New Revolving Loan Commitments may elect or decline, in its sole
discretion, to provide a New Revolving Loan Commitment.

 

(b)   Administrative Agent and Lead Arranger (in such capacity, the “Facility
Increase Arrangers”), unless any of them separately waives such right, will
manage all aspects of the syndication of the proposed New Revolving Loan
Commitments, including identifying each New Revolving Loan Lender to whom any
portion of the New Revolving Loan Commitments shall be allocated, the timing of
all offers to Lenders and other Eligible Assignees and the acceptance of
commitments, the amounts offered and the compensation provided; provided, that
(i) the Facility Increase Arrangers will consult with the Borrower with

 

 67Credit and Guaranty Agreement

 

 

respect to the syndication of the proposed New Revolving Loan Commitments, (ii)
any allocation to any Eligible Assignee that is not a Lender, Affiliate of a
Lender or a Related Fund shall be subject to the consent of the Borrower and
Administrative Agent (in each case not to be unreasonably withheld or delayed),
(iii) in the event the Facility Increase Arrangers are unable to fully syndicate
the proposed Facility Increase by the date which is 5 Business Days prior to the
applicable Increased Amount Date, the Borrower may identify Persons who are
Eligible Assignees to whom the Facility Increase Arrangers shall allocate any
unsyndicated portion of the Facility Increase, subject to Administrative Agent’s
consent right as set forth in subclause (ii) above, and (iv) in the event the
Borrower is able to identify Persons who are Eligible Assignees and who are
willing to commit to all or a portion of the Facility Increase for compensation
that is no greater than the compensation required by the Persons identified by
the Facility Increase Arrangers, the Facility Increase Arrangers shall allocate
such portion of the Facility Increase to such Persons identified by the
Borrower, subject to Administrative Agent’s consent right as set forth in
subclause (ii) above. Subject to the immediately preceding sentence, the
Facility Increase Arrangers and each Lender shall have the ongoing right to
sell, assign, syndicate, participate, or transfer all or a portion of its
Commitment or Loans owing to it or other Obligations to one or more investors as
otherwise provided in Section 10.6.  Without limitation on the Facility Increase
Arrangers’ rights as set forth herein, in the event there are Lenders and
Eligible Assignees that have committed to New Revolving Loan Commitments in
excess of the maximum amount requested (or permitted), then the Facility
Increase Arrangers shall have the right to allocate such commitments, first to
Lenders and then to Eligible Assignees, on whatever basis the Facility Increase
Arrangers determine is appropriate (except that the Facility Increase Arrangers
will consult with the Borrower with respect to such allocations).

 

(c)   Such New Revolving Loan Commitments shall become effective as of such
Increased Amount Date, subject to the satisfaction of each of the following
conditions precedent, as determined by Administrative Agent in its good faith
judgment:

 

(i)   no Event of Default shall have occurred and be continuing on such
Increased Amount Date before or after giving effect to such New Revolving Loan
Commitments;

 

(ii)   as of such Increased Amount Date, the representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects made (or in the case of any representation, warranty or
certification that is qualified as to “materiality,” “Material Adverse Effect”
or similar language, shall not be incorrect in any respect as of the date made
or deemed made) on and as of such Increased Amount Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects made (or in the case of any representation, warranty or certification
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language, incorrect in any respect as of the date made or deemed made) on and as
of such earlier date;

 

 68Credit and Guaranty Agreement

 

 

(iii)   the Borrower shall be in pro forma compliance with each of the covenants
set forth in Section 6.7 as of the last day of the most recently ended Fiscal
Quarter after giving effect to such New Revolving Loan Commitments;

 

(iv)   the New Revolving Loan Commitments shall be effected pursuant to one or
more Joinder Agreements executed and delivered by the Borrower, the New
Revolving Loan Lenders and Administrative Agent, each of which shall be recorded
in the Register, and each New Revolving Loan Lender shall be subject to the
requirements set forth in Section 2.20;

 

(v)   the Borrower shall make any payments required pursuant to Section 2.18(c)
in connection with the New Revolving Loan Commitments;

 

(vi)   the Borrower shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by Administrative Agent in connection with
any such transaction;

 

(vii)   as requested by Administrative Agent, the Credit Parties shall have
acknowledged and ratified that their obligations under the applicable Credit
Documents remain in full force and effect, and continue to guaranty and secure
the Obligations, as modified by the New Revolving Loan Commitments and the
implementation of the Facility Increase; and

 

(viii)   in connection with the making of any New Revolving Loan Commitments,
the Borrower shall have paid all reasonable and documented costs and expenses
incurred by Administrative Agent in connection with the Facility Increase.

 

(d)   On any Increased Amount Date on which New Revolving Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions, (a)
each of the Lenders shall assign to each of the New Revolving Loan Lenders, and
each of the New Revolving Loan Lenders shall purchase from each of the Lenders,
at the principal amount thereof (together with accrued interest), such interests
in the Revolving Loans outstanding, including participations in Swing Line Loans
and Letter of Credit Usage on such Increased Amount Date as shall be necessary
in order that, after giving effect to all such assignments and purchases, such
interests Revolving Loans will be held by existing Lenders and New Revolving
Loan Lenders ratably in accordance with their Revolving Commitments after giving
effect to the addition of such New Revolving Loan Commitments to the Revolving
Commitments and the Administrative Agent shall record such adjustments as
necessary to reflect such reallocation, (b) each New Revolving Loan Commitment
shall be deemed for all purposes a Revolving Commitment and each loan made
thereunder (a “New Revolving Loan”) shall be deemed, for all purposes, a
Revolving Loan and (c) each New Revolving Loan Lender shall become a Lender with
respect to the New Revolving Loan Commitment and all matters relating thereto.

 

(e)   Administrative Agent shall notify Lenders promptly upon receipt of the
Borrower’s notice of each Increased Amount Date and in respect thereof (y) the
New Revolving Loan Commitments and the New Revolving Loan Lenders and (z) in the
case of

 

 69Credit and Guaranty Agreement

 

 

each notice to any Lender, the respective interests in such Lender’s Revolving
Loans, in each case subject to the assignments contemplated by this Section
2.24.

 

(f)   The terms and provisions of the New Revolving Loans shall be identical to
the Revolving Loans. Each Joinder Agreement may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the opinion of Administrative
Agent and Lead Arranger to effect the provision of this Section 2.24.

 

2.25.   Cash Collateral.

 

(a)  Certain Credit Support Events.  If (i) the Issuing Bank has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an extension of credit which has not been reimbursed in accordance
herewith or refinanced as a borrowing of a Revolving Loan, (ii) as of the
Revolving Commitment Termination Date, any L/C Obligation for any reason remains
outstanding, (iii) the Borrower shall be required to provide Cash Collateral
pursuant to Section 8, or (iv) there shall exist a Defaulting Lender, the
Borrower shall promptly (in the case of clause (iii) above) or within one
Business Day (in all other cases), following any request by the Administrative
Agent or the Issuing Bank, provide Cash Collateral in an amount not less than
the applicable Minimum Collateral Amount (determined in the case of Cash
Collateral provided pursuant to clause (iv) above, after giving effect to
Section 2.22(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
If at any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited as Cash Collateral, an amount equal
to the excess of (x) such aggregate Outstanding Amount over (y) the total amount
of funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the Issuing Bank.

 

(b)   Grant of Security Interest.  The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Secured
Parties, and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.25(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the Issuing Bank as herein provided, or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrower will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing

 

 70Credit and Guaranty Agreement

 

 

deposit accounts subject to the control of the Administrative Agent. The
Borrower shall pay on demand therefor from time to time all customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral.

 

(c)   Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

(d)   Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 2.23)) or (ii) the determination by
the Administrative Agent and the L/C Issuer that there exists excess Cash
Collateral; provided, however, the Person providing Cash Collateral and the
Issuing Bank may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

 

2.26.   Borrowing Base Updates. The Credit Parties may add new CDO Bonds and/or
Unencumbered Loans to the Borrowing Base by identifying such new CDO Bonds
and/or Unencumbered Loans for purposes of Schedule 1.1(a) in any Borrowing Base
Certificate (which such CDO Bonds and/or Unencumbered Loans, subject to the
conditions set forth below, will thereafter be deemed to be included in the
Borrowing Base and Schedule 1.1(a) shall be deemed to automatically be
supplemented to include such CDO Bonds and/or Unencumbered Loans), so long as
(i) such new CDO Bonds and/or Unencumbered Loans satisfy clauses (A) and (B) to
the proviso of the definition of “Borrowing Base Asset” and would not cause any
of the conditions set forth in the proviso to the definition of “Borrowing Base
Value” to fail to be satisfied and (ii) Borrower delivers to Administrative
Agent an updated Borrowing Base Certificate. For the avoidance of doubt, the
Industrial Portfolio Interests that may at any time be included in the Borrowing
Base are limited to those Industrial Portfolio Interests identified on Schedule
1.1(a) on the Closing Date.

 

SECTION 3.   CONDITIONS PRECEDENT

 

3.1.   Closing Date.  The effectiveness of this Agreement and the obligation of
each Lender or Issuing Bank, as applicable, to make a Credit Extension on the
Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Closing Date:

 

 71Credit and Guaranty Agreement

 

 

(a)   Credit Documents.  Administrative Agent and Lead Arranger shall have
received one copy of each Credit Document, originally executed and delivered by
each applicable Credit Party.

 

(b)   Organizational Documents; Incumbency.  Administrative Agent and Lead
Arranger shall have received, in respect of each Credit Party, (i) copies of
each Organizational Document as Administrative Agent shall reasonably request,
and, to the extent applicable, certified as of the Closing Date or a recent date
prior thereto by the appropriate Governmental Authority; (ii) signature and
incumbency certificates of the officers of such Credit Party; (iii) copies of
resolutions of the Board of Directors or similar governing body of such Credit
Party approving and authorizing the execution, delivery and performance of this
Agreement and the other Credit Documents to which it is a party as of the
Closing Date, certified as of the Closing Date by its secretary or an assistant
secretary as being in full force and effect without modification or amendment;
and (iv) a good standing certificate from the applicable Governmental Authority
of such Credit Party’s jurisdiction of incorporation, organization or formation,
each dated the Closing Date or a recent date prior thereto.

 

(c)   Personal Property Collateral.  In order to continue and create in favor of
Collateral Agent, for the benefit of Secured Parties, a valid, perfected First
Priority security interest in the Equity Interests listed on Schedule 3.1(c)
(the “Closing Date Pledged Entities”), each Pledgor shall have (i) delivered to
Collateral Agent a fully executed counterpart of the Pledge Agreement and
authorized the filing of UCC financing statements describing such Closing Date
Pledged Entities and delivered any physical certificates representing such
Closing Date Pledged Entities as provided therein and (ii) executed and
delivered or caused to be executed and delivered any other documents and
instruments required to perfect Collateral Agent’s First Priority security
interests in the Collateral to the extent required by the Credit Documents.

 

(d)   Historical Financial Statements.  Administrative Agent shall have received
the Historical Financial Statements, certified by the chief financial officer of
the Borrower that they fairly present, in all material respects, the financial
condition of the Borrower as at the dates indicated and the results of its
operations and its cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments.

 

(e)   Evidence of Insurance.  Collateral Agent shall have received a certificate
from the applicable Credit Party’s insurance broker or other evidence reasonably
satisfactory to it that the Collateral Agent, for the benefit of Secured
Parties, has been designated as an additional insured thereunder to the extent
required under Section 5.5.

 

(f)   Opinions of Counsel to Credit Parties.  Agents and Lenders and their
respective counsel shall have received customary written opinions of Clifford
Chance US LLP, Venable LLP and Hunton & Williams LLP, in each case, counsel for
Credit Parties, as to such matters as Administrative Agent may reasonably
request, dated as of the Closing Date (and each Credit Party hereby instructs
such counsel to deliver such opinions to Agents and Lenders), which opinions
shall be addressed to Agents and Lenders.

 

 72Credit and Guaranty Agreement

 

 

(g)   Fees and Expenses.  Lenders, Administrative Agent and Lead Arranger shall
have received all fees due as of the Closing Date under the Credit Documents and
the Fee Letter, and all expenses required to be paid under the Credit Documents
and the Fee Letter for which invoices have been presented at least two Business
Days prior to the Closing Date.

 

(h)   Solvency Certificate.  On the Closing Date, Administrative Agent and Lead
Arranger shall have received a Solvency Certificate from the Borrower on behalf
of all Credit Parties.

 

(i)   Closing Date Certificate.   The Borrower shall have delivered to
Administrative Agent an originally executed Closing Date Certificate, together
with all attachments thereto.

 

(j)   Borrowing Base Certificate.   The Borrower shall have delivered a
Borrowing Base Certificate duly certified by the chief executive officer,
president, chief financial officer, chief accounting officer, treasurer or
controller of the Borrower relating to the initial Credit Extension.

 

(k)   Completion of Proceedings.   All partnership, corporate and other
proceedings required to authorize the transactions contemplated hereby shall
have been completed, and Administrative Agent and its counsel shall have
received copies of all documents incidental thereto as Administrative Agent may
reasonably request.

 

(l)   PATRIOT Act.  Administrative Agent and Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001) the “PATRIOT Act”); provided
such information shall have been requested at least five (5) days prior to the
Closing Date.

 

(m)   UCC Lien, Judgment and Tax Lien Search Results.  Administrative Agent
shall have received the results of recent UCC Lien, judgment and tax Lien
searches in each relevant jurisdiction with respect to each of the Credit
Parties, and such search results shall reveal no Liens on any of the assets of
the Credit Parties, except for Permitted Liens or Liens to be discharged on or
prior to the Closing Date.

 

(n)   No Litigation.  There shall not exist any condition, circumstance, action,
suit, investigation or proceeding pending or, to the knowledge of the Borrower
and/or Guarantors, threatened in any court or before any arbitrator or
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.

 

(o)   No Default.  No Default or Event of Default shall then be continuing.

 

(p)   No Material Adverse Effect.  No Material Adverse Effect shall have
occurred since December 31, 2013.

 

 73Credit and Guaranty Agreement

 

 

3.2.   Conditions to Each Credit Extension.

 

(a)   Conditions Precedent.  The obligation of each Lender to make any Loan, or
Issuing Bank to issue any Letter of Credit, on any Credit Date, including the
Closing Date, are subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions precedent:

 

(i)   Administrative Agent shall have received a fully executed and delivered
Funding Notice or Issuance Notice, as the case may be;

 

(ii)   after making the Credit Extensions requested on such Credit Date, (x) the
Total Utilization of Revolving Commitments shall not exceed the Revolving
Commitments then in effect and (y) the ratio of the Borrowing Base Value (as
calculated in the most recent Borrowing Base Certificate required to be
delivered pursuant to Section 5.1(i) or the most recently delivered Borrowing
Base Certificate delivered pursuant to Section 2.26) to the Total Utilization of
Revolving Commitments shall not be less than 1.50:1.00;

 

(iii)   as of such Credit Date, not less than 40% of the Borrowing Base Value
(as calculated in the most recent Borrowing Base Certificate required to be
delivered pursuant to Section 5.1(i) or the most recently delivered Borrowing
Base Certificate delivered pursuant to Section 2.26) shall be attributable to
Unencumbered Loans;

 

(iv)   as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects made (or in the case of any representation, warranty or
certification that is qualified as to “materiality,” “Material Adverse Effect”
or similar language, shall not be incorrect in any respect as of the date made
or deemed made) on and as of that Credit Date to the same extent as though made
on and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects made (or in
the case of any representation, warranty or certification that is qualified as
to “materiality,” “Material Adverse Effect” or similar language, incorrect in
any respect as of the date made or deemed made) on and as of such earlier date;

 

(v)   as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default;

 

(vi)   as of such Credit Date, the aggregate net equity value (in each case,
determined as of the date the applicable Non-Recourse Indebtedness was incurred
by such Subsidiary) of all Subsidiaries that have become Turn-Over Subsidiaries
after the Closing Date does not exceed $300,000,000; and

 

(vii)   on or before the date of issuance of any Letter of Credit,
Administrative Agent shall have received all other information required by the
applicable

 

 74Credit and Guaranty Agreement

 

 

Issuance Notice, and such other documents or information as Issuing Bank may
reasonably require in connection with the issuance of such Letter of Credit;

 

provided, that the conditions set forth in clauses (iv) and (v) above shall not
apply in the case of extensions, renewals or amendments of Letters of Credit not
resulting in an increase in the face amount thereof.

 

(b)   Notices.  Any Notice shall be executed by an Authorized Officer of the
Borrower in a writing delivered to Administrative Agent. In lieu of delivering a
Notice, the Borrower may give Administrative Agent telephonic notice by the
required time of any proposed borrowing, conversion or continuation of any Loan
or issuance of a Letter of Credit, as the case may be; provided each such notice
shall be promptly confirmed in writing by delivery of the applicable Notice to
Administrative Agent on or before the close of business on the date that the
telephonic notice is given. In the event of a discrepancy between the telephone
notice and the written Notice, the written Notice shall govern. In the case of
any Notice that is irrevocable once given, if the Borrower provides telephonic
notice in lieu thereof, such telephonic notice shall also be irrevocable once
given. Neither Administrative Agent nor any Lender shall incur any liability to
the Borrower in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by an Authorized
Officer of the Borrower or for otherwise acting in good faith, including,
without limitation, as a result of a discrepancy between a telephonic notice and
a subsequent written Notice.

 

SECTION 4.   REPRESENTATIONS AND WARRANTIES

 

In order to induce Agents, Lenders and Issuing Bank to enter into this Agreement
and to make each Credit Extension to be made thereby, each Credit Party
represents and warrants to each Agent, Lender and Issuing Bank, on the Closing
Date and on each Credit Date (other than the extension, renewal or amendment of
Letters of Credit not resulting in an increase in the face amount thereof), as
follows:

 

4.1.   Organization; Requisite Power and Authority; Qualification.   Each of the
Borrower and its Subsidiaries (a) is duly organized and validly existing under
the laws of its jurisdiction of organization except as the result of any
transaction permitted under Section 6.8(g) or (l), (b) has all requisite power
and authority to own and operate its properties, to carry on its business as now
conducted, to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby, except where the failure of
such Person (other than the Credit Parties with respect to the Credit Documents)
to do so has not had, and could not reasonably be expected to have, a Material
Adverse Effect, and (c) is qualified to do business and in good standing in its
jurisdiction of organization and every jurisdiction where necessary to carry out
its business and operations, except in jurisdictions where the failure to be so
qualified or in good standing has not had, and could not be reasonably expected
to have, a Material Adverse Effect.

 

4.2.   Equity Interests and Ownership.  The structure chart delivered by
Borrower to the Administrative Agent on or around the date hereof correctly sets
forth the ownership interest

 

 75Credit and Guaranty Agreement

 

 

of the Borrower and each of its Consolidated Subsidiaries in their respective
Consolidated Subsidiaries and Non-Consolidated Entities as of the Closing Date.
From and after the Closing Date, upon request by the Administrative Agent not
more often than once per Fiscal Quarter, the Borrower shall deliver an updated
structure chart that correctly sets forth the ownership interest of the Borrower
and each of its Consolidated Subsidiaries in their respective Consolidated
Subsidiaries and Non-Consolidated Entities; provided that any Consolidated
Subsidiary or Non-Consolidated Entity that is sold, transferred or otherwise
disposed of pursuant to an Asset Sale, or is merged, consolidated or amalgamated
out of existence pursuant to a transaction, in each case permitted by Section
6.8 shall be presumptively deleted from such structure chart solely for purposes
of this sentence.

 

4.3.   Due Authorization.  The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

 

4.4.   No Conflict.  The execution, delivery and performance by Credit Parties
of the Credit Documents to which they are parties and the borrowing of the
Loans, the issuances of Letters of Credit and the use of proceeds thereof do not
and will not (a) violate (i) in any material respect any provision of any law or
any governmental rule or regulation applicable to the Borrower or any of its
Subsidiaries, (ii) any of the Organizational Documents of the Borrower or any of
its Subsidiaries, or (iii) in any material respect any order, judgment or decree
of any court or other agency of government binding on the Borrower or any of its
Subsidiaries; (b) conflict in any material respect with, result in a material
breach of or constitute (with due notice or lapse of time or both) a material
default under any Material Contract or any Industrial Portfolio Interests Loan
Document; (c) result in or require the creation or imposition of any Lien upon
any of the properties or assets of the Borrower or any of its Subsidiaries
(other than any Liens created under any of the Credit Documents in favor of
Collateral Agent, on behalf of the Secured Parties, and/or Permitted Liens).

 

4.5.   Governmental Consents.  The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the borrowing of
the Loans, the issuances of Letters of Credit and the use of proceeds thereof do
not and will not require any registration with, consent or approval of, or
notice to, or other action to, with or by, any Governmental Authority except for
(a) filings and recordings with respect to the Collateral to be made, or
otherwise delivered to Collateral Agent for filing and/or recordation, as of the
Closing Date, (b) any such approvals or consents the failure of which to obtain
could not reasonably be expected to have a material adverse effect on any of the
Collateral and (c) any other approvals or consents the failure of which to
obtain could not reasonably be expected to have a Material Adverse Effect.

 

4.6.   Binding Obligation.  Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

 

 76Credit and Guaranty Agreement

 

 

4.7.   Historical Financial Statements.  The Historical Financial Statements
were prepared in all material respects in conformity with GAAP and fairly
present, in all material respects, the financial position, on a consolidated
basis, of the Persons described in such financial statements as at the
respective dates thereof and the results of operations and cash flows, on a
consolidated basis, of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments.

 

4.8.   Intentionally Omitted.

 

4.9.   No Material Adverse Effect.  Since December 31, 2013, no event,
circumstance or change has occurred that has had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

 

4.10.   Adverse Proceedings, Etc.  There are no Adverse Proceedings that could
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any of its Subsidiaries is subject to or in material default with respect to
any final judgments, writs, injunctions, decrees, rules or regulations of any
Governmental Authority which could reasonably be expected to result,
individually or in the aggregate, in an Event of Default under Section 8.1(h).

 

4.11.   Payment of Taxes.  Except as otherwise permitted under Section 5.3, all
U.S. federal income and other material Tax returns and reports of the Borrower
and its Subsidiaries required to be filed by any of them have been timely filed
(taking into account any extension of the due date thereof), all such Tax
returns are true and accurate in all material respects, and all material amounts
of Taxes and all material assessments, fees and other material governmental
charges upon the Borrower and its Subsidiaries and upon their respective
properties, assets, income, businesses and franchises which are due and payable
have been paid when due and payable unless such taxes, assessments, fees and
charges are being contested by appropriate and timely proceedings in a Good
Faith Contest.

 

4.12.   Properties.

 

(a)   Title.  Except as set forth on Schedule 4.12, each of the Borrower and its
Subsidiaries has (i) good, sufficient and legal title to (in the case of fee
interests in real property), (ii) valid leasehold interests in (in the case of
leasehold interests in real or personal property), (iii) valid licensed rights
in (in the case of licensed interests in intellectual property) and (iv) good
title to (in the case of all other personal property), (x) all of the Collateral
and (y) all of their other respective properties and assets reflected in their
respective Historical Financial Statements referred to in Section 4.7 and in the
most recent financial statements delivered pursuant to Section 5.1, except in
the case of this clause (y) where the failure to have such right, title,
interest or licensed right could not reasonably be expected to have a Material
Adverse Effect and, in each case of clauses (x) and (y), except for assets
disposed of since the date of such financial statements in the ordinary course
of business or as otherwise permitted under Section 6.8. Except as permitted by
this Agreement, all such properties and assets are free and clear of Liens.

 

 77Credit and Guaranty Agreement

 

 

(b)   Intellectual Property.  Except as could not reasonably be expected to have
a Material Adverse Effect, (i) each of the Borrower and its Subsidiaries owns,
is licensed to use, or otherwise has the right to use, all intellectual property
necessary for the conduct of its business as currently conducted, (ii) no claim
has been asserted and is pending by any Person challenging or questioning the
use of any intellectual property or the validity or effectiveness of any
intellectual property owned or licensed by the Borrower and its Subsidiaries,
nor does any of the Borrower or any of its Subsidiaries know of any valid basis
for any such claim and (iii) the use of intellectual property necessary for the
conduct of its business as currently conducted by each of the Borrower and its
Subsidiaries does not infringe on the rights of any Person.

 

4.13.   Environmental Matters.  Neither the Borrower nor any of its Subsidiaries
nor any of their respective Real Estate Assets are subject to any outstanding
written order, consent decree or settlement agreement with any Person relating
to any Environmental Law, any Environmental Claim, or any Hazardous Materials
Activity that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Neither the Borrower nor any of its
Subsidiaries has received any letter or request for information under
Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. To the best knowledge of the Credit Parties, there have been no
conditions, occurrences, or Hazardous Materials Activities which could
reasonably be expected to form the basis of an Environmental Claim against the
Borrower or any of its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Neither the
Borrower nor any of its Subsidiaries nor, to any Credit Party’s knowledge, any
predecessor of the Borrower or any of its Subsidiaries has filed any notice
under any Environmental Law indicating past or present treatment of Hazardous
Materials at any Facility, and none of the Borrower’s or any of its
Subsidiaries’ operations involves the generation, transportation, treatment,
storage or disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270
or any state equivalent, except in each case as could not reasonably be expected
to result in a violation of Environmental Laws. Compliance with all current
Environmental Laws could not be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect. No event or condition has occurred or
is occurring with respect to the Borrower or any of its Subsidiaries relating to
any Environmental Law, any Release of Hazardous Materials, or any Hazardous
Materials Activity which has had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

4.14.   No Defaults.  Neither the Borrower nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Material Contracts, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect. No Default or Event of Default has occurred
and is continuing.

 

4.15.   Intentionally Omitted.

 

 78Credit and Guaranty Agreement

 

 

4.16.   Governmental Regulation.  Neither the Borrower nor any of its
Subsidiaries is subject to regulation under the Investment Company Act of 1940
or under any other federal or state statute or regulation which may limit its
ability to incur Indebtedness or which may otherwise render all or any portion
of the Obligations unenforceable. Neither the Borrower nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

 

4.17.   Employee Matters.  Neither the Borrower nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against the Borrower or any of its Subsidiaries before the National Labor
Relations Board and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement that is so pending against the
Borrower or any of its Subsidiaries (b) no strike or work stoppage in existence
involving the Borrower or any of its Subsidiaries, except (with respect to any
matter specified in clause (a), (b) above, either individually or in the
aggregate) such as could not reasonably be expected to have a Material Adverse
Effect.

 

4.18.   Employee Benefit Plans. Except as could not reasonably be expected to
have a Material Adverse Effect, (a) the Borrower, each of its Subsidiaries and
each of their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of applicable law, including, without limitation,
ERISA and the Internal Revenue Code and the regulations and published
interpretations thereunder with respect to each Employee Benefit Plan; (b) each
Employee Benefit Plan which is intended to qualify under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter from the
Internal Revenue Service indicating that such Employee Benefit Plan is so
qualified, and each trust forming a part of any such Employee Benefit Plan that
is intended to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code is so exempt; (c) no liability to the PBGC (other than
required premium payments) has been or would reasonably be expected to be
incurred by the Borrower, any of its Subsidiaries or any of their ERISA
Affiliates; (d) no ERISA Event has occurred or is reasonably expected to occur;
(e) the present value of the aggregate benefit liabilities under each Pension
Plan sponsored, maintained or contributed to by the Borrower, any of its
Subsidiaries or any of their ERISA Affiliates (determined as of the end of the
most recent plan year on the basis of the actuarial assumptions specified for
funding purposes in the most recent actuarial valuation for such Pension Plan),
did not exceed the aggregate current value of the assets of such Pension Plan;
(f) as of the most recent valuation date for each Multiemployer Plan for which
the actuarial report is available, the potential liability of the Borrower, its
Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, is zero; and (g) the Borrower, each of its Subsidiaries and
each of their ERISA Affiliates have complied with the requirements of
Section 515 of ERISA with respect to each Multiemployer Plan and are not in
“default” (as defined in Section 4219(c)(5) of ERISA) with respect to payments
to a Multiemployer Plan.

 

 79Credit and Guaranty Agreement

 

 

4.19.   Solvency.  (i) The Borrower and its Subsidiaries, taken as a whole, and
(ii) the Credit Parties, taken as a whole, in each case, are Solvent.

 

4.20.   Security Documents.

 

(a)   Pledge Agreement.  The Pledge Agreement is effective to create in favor of
Collateral Agent for the benefit of Secured Parties, legal, valid and
enforceable Liens on, and security interests in, the Collateral (as defined in
the Pledge Agreement) and (i) when financing statements and other filings in
appropriate form are filed and (ii) upon the taking of possession by Collateral
Agent of certificates, if any, representing the Collateral (as defined in the
Pledge Agreement), the Liens created by the Pledge Agreement shall constitute
fully perfected Liens on all right, title and interest of the Pledgors in the
Collateral (as defined in the Pledge Agreement), in each case subject to no
Liens other than Qualified Permitted Liens.

 

(b)   Valid Liens.  Each Collateral Document delivered pursuant to Section 5.9
will, upon execution and delivery thereof, be effective to create in favor of
Collateral Agent, for the benefit of Secured Parties, legal, valid and
enforceable Liens on, and security interests in, all of Credit Parties’ right,
title and interest in and to the Collateral thereunder, and (i) when all
appropriate filings or recordings are made in the appropriate offices as may be
required under applicable law and (ii) upon the taking of possession by
Collateral Agent of certificates, if any, representing the Collateral (as
defined in the Pledge Agreement), such Collateral Document will constitute fully
perfected Liens on, and security interests in, all right, title and interest of
Credit Parties in such Collateral, in each case subject to no Liens other than
Qualified Permitted Liens.

 

4.21.   Compliance with Statutes, Etc.  Each of the Borrower and its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property (including compliance with all applicable Environmental Laws with
respect to any Real Estate Asset or governing its business and the requirements
of any permits issued under such Environmental Laws with respect to any such
Real Estate Asset or the operations of the Borrower or any of its Subsidiaries),
except such non-compliance that could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

4.22.   Disclosure.  No representation or warranty of any Credit Party contained
in any Credit Document or in any other documents, certificates or written
statements (other than any projections, pro forma financial information and
information of a general economic or industry-specific nature) furnished to any
Agent or Lender by or on behalf of the Borrower or any of its Subsidiaries for
use in connection with the transactions contemplated hereby, when taken as a
whole, contained at the time furnished any untrue statement of a material fact
or omitted to state a material fact necessary in order to make the statements
contained herein or therein not materially misleading in light of the
circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by the Borrower to be reasonable at the time
made, it being recognized by Lenders that such projections as to future events
are not to be viewed as

 

 80Credit and Guaranty Agreement

 

 

facts and that actual results during the period or periods covered by any such
projections may differ from the projected results and such differences may be
material.

 

4.23.   PATRIOT Act.  To the extent applicable, each Credit Party is in
compliance, in all material respects, with (a) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) the
PATRIOT Act.

 

4.24.   Sanctioned Persons; Anti-Corruption Laws.  Neither the Borrower, nor any
of its Subsidiaries, nor, to the knowledge of the Borrower and its Subsidiaries,
any director, officer, employee or agent thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is (i)
currently the subject or target of any Sanctions or (ii) located, organized or
resident in a Designated Jurisdiction. The Borrower and its Subsidiaries have
conducted their businesses in compliance in all material respects with
applicable anti-corruption laws and have instituted and maintained policies and
procedures designed to promote and achieve compliance with such laws.

 

4.25.   Use of Proceeds.  The proceeds of the Loans shall be used for purposes
permitted by Section 2.6. The proceeds of the Loans shall not be used (A) for
the purpose of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person, in
violation of applicable anti-corruption laws or anti-money laundering laws or
(B) for the purpose of making any payment that violates any Sanctions.

 

4.26.   REIT Status.  Beginning with its taxable year ending December 31, 2014,
with respect to the Borrower, (a) such entity has been organized and operated in
conformity with the requirements for qualification and taxation as a REIT under
the Internal Revenue Code, (b) such entity’s actual method of operation through
the date hereof has enabled it to meet, and its proposed method of operation
will enable it to continue to meet, the requirements for qualification and
taxation as a REIT under the Internal Revenue Code, and (c) such entity has not
revoked its election to be taxed as a REIT and such election has not been
terminated. The shares of common stock of the Borrower are listed on the New
York Stock Exchange.

 

4.27.   Insurance.  The insurance coverages required by Section 5.5 have been
obtained and are in effect.

 

SECTION 5.   AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until all Obligations have been Paid in Full, each Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 5.

 

5.1.   Financial Statements and Other Reports.  The Borrower will deliver to
Administrative Agent (for further distribution to Lenders), which delivery may
be made in accordance with Section 10.1(b):

 

 81Credit and Guaranty Agreement

 

 

(a)   Quarterly Financial Statements.  As soon as available, and in any event
within forty-five (45) days after the end of each of the first three Fiscal
Quarters of each Fiscal Year, commencing with the Fiscal Quarter ending
September 30, 2014, the unaudited consolidated balance sheets of the Borrower
and its Subsidiaries as at the end of such Fiscal Quarter and the related
unaudited consolidated statements of income and cash flows of the Borrower and
its Subsidiaries for such Fiscal Quarter and for the period from the beginning
of the then current Fiscal Year to the end of such Fiscal Quarter, in each case,
to the extent included in the copy of such financial statements that are filed
with or furnished to the SEC by the Borrower, setting forth in comparative form
the corresponding figures for the corresponding periods of the previous Fiscal
Year, in reasonable detail, together with a Financial Officer Certification and
a Narrative Report with respect thereto;

 

(b)   Annual Financial Statements.  As soon as available, and in any event
within ninety (90) days after the end of each Fiscal Year, commencing with the
Fiscal Year ended December 31, 2014, (i) the consolidated balance sheets of the
Borrower and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for such Fiscal Year, in each case, to the extent included in the
copy of such financial statements that are filed with or furnished to the SEC by
the Borrower, setting forth in comparative form the corresponding figures for
the previous Fiscal Year, in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto; and (ii) with
respect to such consolidated financial statements a report thereon of Grant
Thornton LLP, any other “Big Four” accounting firm selected by the Borrower, or
any other independent certified public accountants of recognized national
standing selected by the Borrower and reasonably satisfactory to Administrative
Agent (which report and/or the accompanying financial statements shall be
unqualified as to going concern and scope of audit, and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of the Borrower and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards);

 

The financial statements filed with or furnished to the SEC by the Borrower (and
which are available online) shall be deemed to have been provided by the
Borrower pursuant to Sections 5.1(a) and (b).

 

(c)   Compliance Certificate.  Together with each delivery of financial
statements of the Borrower and its Subsidiaries pursuant to Sections 5.1(a) and
5.1(b), a duly executed and completed Compliance Certificate (including (i)
notices of any material damage, destruction or condemnation of any underlying
asset of any Borrowing Base Asset and (ii) any change during the applicable
Fiscal Quarter (w) in any Credit Party’s corporate name, (x) in any Credit
Party’s identity or corporate structure, (y) in any Credit Party’s jurisdiction
of organization or (z) in any Credit Party’s Federal Taxpayer Identification
Number or state organizational identification number);

 

 82Credit and Guaranty Agreement

 

 

(d)   Notice of Default.  Promptly upon any Authorized Officer of the Borrower
obtaining actual knowledge (i) of any condition or event that constitutes a
Default or an Event of Default; (ii) the occurrence of any environmental event
that has had or could reasonably be expected to have a Material Adverse Effect;
or (iii) of the occurrence of any event or change that has had, either in any
case or in the aggregate, a Material Adverse Effect, a certificate of an
Authorized Officer specifying the nature and period of existence of such
condition, event or change, and what action, if any, the Borrower has taken, is
taking and proposes to take with respect thereto;

 

(e)   Notice of Litigation.  Promptly upon any Authorized Officer of the
Borrower obtaining actual knowledge of (i) any Adverse Proceeding not previously
disclosed in writing by the Borrower to Lenders, or (ii) any development in any
Adverse Proceeding that, in the case of either clause (i) or (ii), could be
reasonably expected to have a Material Adverse Effect, written notice thereof
together with such other non-privileged information as may be reasonably
available to the Borrower to enable Lenders and their counsel to evaluate such
matters;

 

(f)   ERISA.  (i) Promptly upon knowing or having reason to know of the
occurrence of any ERISA Event that could reasonably be expected to result in a
Material Adverse Effect, a written notice specifying the nature thereof, what
action the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto; and (ii) with reasonable
promptness, copies of (1) each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by the Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates with the Internal Revenue Service with
respect to each Pension Plan that could reasonably be expected to result in
liability in excess of $5,000,000; and (2) all notices received by the Borrower,
any of its Subsidiaries or any of their respective ERISA Affiliates from a
Multiemployer Plan sponsor concerning an ERISA Event which would reasonably be
expected to give rise to a Material Adverse Effect;

 

(g)   Turn-Over Subsidiaries.  Promptly following a Subsidiary becoming a
Turn-Over Subsidiary, notice of such occurrence, including a statement of the
net equity value of such Subsidiary as of the date of incurrence of the
applicable Non-Recourse Indebtedness;

 

(h)   [Intentionally Omitted];

 

(i)   Borrowing Base Certificate.  (A) On or prior to the date the Compliance
Certificate is due with respect to a Fiscal Quarter pursuant to clause (c)
above, a Borrowing Base Certificate, as at the end of the last month of such
Fiscal Quarter and (B) a Borrowing Base Certificate on each Credit Date, as at
such Credit Date;

 

(j)   Compliance with Borrowing Base Asset Conditions.  Promptly after obtaining
actual knowledge of any condition or event which causes any Borrowing Base Asset
to fail to qualify for inclusion in the Borrowing Base, notice to the
Administrative Agent thereof;

 

 83Credit and Guaranty Agreement

 

 

(k)   Other Information.  Such other information and data with respect to the
Borrower or any of its Subsidiaries as from time to time may be reasonably
requested by Administrative Agent or any Lender (acting through Administrative
Agent); and

 

(l)   Certification of Public Information.  The Borrower and each Lender
acknowledge that certain of the Lenders may be Public Lenders and, if documents
or notices required to be delivered pursuant to this Section 5.1 or otherwise
are being distributed through IntraLinks/IntraAgency, SyndTrak or another
relevant website or other information platform (the “Platform”), any document or
notice that the Borrower has indicated contains Non-Public Information shall not
be posted on that portion of the Platform designated for such Public Lenders.
The Borrower agrees to clearly designate all information provided to
Administrative Agent by or on behalf of the Borrower which is suitable to make
available to Public Lenders. If the Borrower has not indicated whether a
document or notice delivered pursuant to this Section 5.1 contains Non-Public
Information, Administrative Agent shall post such document or notice solely on
that portion of the Platform designated for Lenders who wish to receive material
non-public information with respect to the Borrower, its Subsidiaries and their
securities.

 

5.2.   Existence.  Except as otherwise permitted under Section 6.8, each Credit
Party shall, and shall cause each of its Material Subsidiaries (other than any
Turn-Over Subsidiary) to, at all times preserve and keep in full force and
effect its existence and all rights and franchises, licenses and permits
material to its business; provided, no Credit Party (other than the Borrower
with respect to existence) or any of its Material Subsidiaries shall be required
to preserve any such existence, right or franchise, licenses or permits if (a)
such Person’s board of directors (or similar governing body) shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of such Person, and that the loss thereof is not disadvantageous in any
material respect to such Person or to Lenders or (b) solely in the case of
rights, franchises, licenses and permits, the failure to maintain such could not
reasonably be expected to have a Material Adverse Effect.

 

5.3.   Payment of Taxes, Claims, and Obligations.  Each Credit Party shall, and
shall cause each of its Subsidiaries to, (a) other than with respect to
obligations that upon becoming a Lien would not result in a Default under
Section 6.2(b) or 6.2(c), pay and perform its material obligations (other than
Indebtedness) in accordance with their terms, pay all material Taxes imposed
upon it or any of its properties or assets or in respect of any of its income,
businesses or franchises, and pay all claims (including claims for labor,
services, materials and supplies), in each case prior to such sums becoming a
Lien upon any of its properties or assets, unless, in each case, the applicable
Credit Party has initiated and is maintaining a Good Faith Contest with respect
to such matter; and (b) perform or comply with, as the case may be, all its
Obligations in the manner specified in this Agreement and the other Credit
Documents. No Credit Party will, nor will it permit any of its Subsidiaries to,
file or consent to the filing of any consolidated income tax return with any
Person (other than the Borrower or any of its Subsidiaries).

 

5.4.   Maintenance and Operation of Properties.  Except as otherwise permitted
under Section 6.8, each Credit Party shall, and shall cause each of its Material
Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition in all material respects, as

 

 84Credit and Guaranty Agreement

 

 

determined in the Borrower’s reasonable business judgment, ordinary wear and
tear and casualty and condemnation excepted, all material properties used or
useful in the business of the Borrower and its Material Subsidiaries and (i)
from time to time will make or cause to be made all appropriate material
repairs, renewals and replacements thereof as determined in the Borrower’s
reasonable business judgment, and (ii) operate such properties in the ordinary
course of business in all material respects. Notwithstanding the foregoing, a
Turn-Over Subsidiary shall not be subject to the foregoing provisions: (i) after
the consummation of a Non-Recourse Indebtedness Foreclosure; or (ii) prior to
the consummation of a Non-Recourse Indebtedness Foreclosure, if (a) the
conditions set forth in clauses (i), (iii), and (iv) of the definition of
“Turn-Over Subsidiary” have been satisfied, and (b) the failure to comply with
this Section 5.4 would not be reasonably expected to give rise to any claim
under any “bad acts” guarantee, environmental guarantee or similar agreement or
instrument.

 

5.5.   Insurance.  The Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, property and business of the Borrower and its Subsidiaries (other than,
after the consummation of a Non-Recourse Indebtedness Foreclosure, any such
assets of the applicable Turn-Over Subsidiary that are the subject of such
Non-Recourse Indebtedness Foreclosure) as may customarily be carried or
maintained under similar circumstances by Persons of established reputation
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons. Each such
policy of insurance shall name Collateral Agent, on behalf of the Secured
Parties, as an additional insured thereunder. Notwithstanding the foregoing, the
Borrower shall not be required to maintain business interruption or casualty
insurance with respect to a Turn-Over Subsidiary: (i) after the consummation of
a Non-Recourse Indebtedness Foreclosure; or (ii) prior to the consummation of a
Non-Recourse Indebtedness Foreclosure, if (a) the conditions set forth in
clauses (i), (iii), and (iv) of the definition of “Turn-Over Subsidiary” have
been satisfied, and (b) the failure to maintain such insurance would not be
reasonably expected to give rise to any claim under any “bad acts” guarantee,
environmental guarantee or similar agreement or instrument.

 

5.6.   Books and Records; Inspections.  Each Credit Party shall, and shall cause
each of its Subsidiaries to, keep proper books of record and accounts in which
full, true and correct entries shall be made to enable the preparation of the
financial statements entries in conformity in all material respects with GAAP.
Each Credit Party shall, and shall cause each of its Subsidiaries to, permit any
authorized representatives designated by Administrative Agent and any Lender
(when accompanying Administrative Agent) to visit and inspect any of the
properties of any Credit Party and any of its respective Subsidiaries, to
inspect, copy and take extracts from its and their financial and accounting
records, and to discuss its and their affairs, finances and accounts with its
and their officers and independent public accountants; provided, that the
representatives of such Credit Party shall be given the opportunity to be
present at or participate in any such discussion, all upon reasonable notice and
at such reasonable times during normal business hours; provided further that,
(i) so long as there is no Default or Event of Default then continuing, neither
the Administrative Agent nor any Lender shall seek to inspect financial and
accounting records of any Credit Party during the period beginning on the 21st
calendar day after

 

 85Credit and Guaranty Agreement

 

 

each Fiscal Quarter end through the 42nd calendar day after such Fiscal Quarter
end and (ii) unless an Event of Default has occurred and is continuing, the
Borrower shall not be required to pay the expense of more than one such visit in
any Fiscal Year.

 

5.7.   Compliance with Laws.  Each Credit Party shall comply, and shall cause
each of its Subsidiaries to comply, with the requirements of all applicable
laws, rules, regulations and orders of any Governmental Authority (including all
Environmental Laws), except where such noncompliance, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

5.8.   Additional Guarantees.  On or before the date that is 60 days after the
Closing Date, Borrower shall cause each Subsidiary of the Borrower that is not
an Excluded Subsidiary and/or not already a Guarantor as of such date to become
a Guarantor hereunder, and duly execute and deliver to the Administrative Agent
a Counterpart Agreement and take all such other actions and execute and deliver
all such other documents, instruments, agreements, legal opinions and
certificates reasonably requested by the Administrative Agent in furtherance of
the foregoing (including an update to Schedule 1.1(b) reflecting the addition of
such Guarantors). At all times following the date that is 60 days after the
Closing Date, upon (i) the formation or acquisition of any new direct or
indirect Subsidiary of the Borrower that is not, at such time, an Excluded
Subsidiary, and (ii) any Excluded Subsidiary ceasing to be an Excluded
Subsidiary, then the Borrower shall, at the Borrower’s expense: (a) within
30 days after such formation or acquisition or cessation, cause such Subsidiary
to become a Guarantor hereunder, and duly execute and deliver to the
Administrative Agent a Counterpart Agreement and take all such other actions and
execute and deliver all such other documents, instruments, agreements, legal
opinions and certificates reasonably requested by the Administrative Agent in
furtherance of the foregoing; and (b) within 10 days after such formation or
acquisition or cessation, deliver written notice to Collateral Agent setting
forth with respect to such Person (1) the date on which such Person became a
Subsidiary of the Borrower and (2) in the event such Subsidiary was previously
an Excluded Subsidiary, the date that such Subsidiary no longer constituted an
Excluded Subsidiary.

 

5.9.   Additional Collateral.  In the event that BSL Holdings-T, LLC forms any
Unencumbered Loans SPV, then BSL Holdings-T, LLC shall promptly, but in no event
later than thirty (30) days following the formation of such Unencumbered Loan
SPV (and prior to the inclusion of any Unencumbered Loan owned by such
Unencumbered Loan SPV in the Borrowing Base), take all such actions and execute
and deliver, or cause to be executed and delivered, all such documents,
instruments, agreements, opinions and certificates (including, if applicable,
stock certificates and appropriate instruments of transfer executed in blank),
including those which are similar to those described in Sections 3.1(c) with
respect to the Equity Interests of BSL Holdings-T, LLC that Collateral Agent
shall reasonably request to create in favor of Collateral Agent, for the benefit
of Secured Parties, a valid and, subject to any filing and/or recording referred
to herein, perfected First Priority Lien on 100% of the Equity Interests in such
Unencumbered Loan SPV. Without limiting the foregoing, in the event that any
Credit Party acquires any other property or asset (including, without
limitation, any Equity Interests of any Subsidiary) that is required to become
Collateral and such interest has not otherwise been made subject to the Lien of
the Collateral Documents in favor of Collateral Agent, for the benefit

 

 86Credit and Guaranty Agreement

 

 

of Secured Parties, then such Credit Party shall promptly, but in no event later
than thirty (30) days following the acquisition of such property or assets, take
all such actions and execute and deliver, or cause to be executed and delivered,
all such documents, instruments, agreements, opinions and certificates
(including, if applicable, stock certificates and appropriate instruments of
transfer executed in blank), including those which are similar to those
described in Sections 3.1(c) with respect to such property or asset that
Collateral Agent shall reasonably request to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid and, subject to any filing
and/or recording referred to herein, perfected First Priority Lien on such
property or asset, in each case, subject to Qualified Permitted Liens.

 

5.10.   Use of Proceeds.  The Borrower shall use the proceeds of the Loans
solely for the purposes permitted by Section 2.6 and Section 4.25.

 

5.11.   Maintenance of REIT Status.  The Borrower shall (a) maintain its status
as a REIT, (b) not revoke its election to be taxed as a REIT or cause or allow
such election to be terminated, (c) not engage in any “prohibited transaction”
as defined for purposes of Section 857(b)(6) of the Internal Revenue Code that
could reasonably be expected to have a Material Adverse Effect and (d) continue
to list the common stock of the Borrower for trading on a U.S. national or
international securities exchange.

 

5.12.   Further Assurances.  At any time or from time to time upon the request
of Administrative Agent, each Credit Party will, at its expense, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as Administrative Agent or Collateral Agent may reasonably request in
order to ensure that the Obligations are guaranteed by the Guarantors and are
secured by all of the Equity Interests of the Pledged Entities (subject to any
transactions permitted under Section 6.8).

 

5.13.   Interest Rate Hedging.  The Borrower shall enter into and maintain at
all times thereafter, interest rate Hedge Agreements on a notional amount of
Combined Total Debt in respect of borrowed money so that such notional amount,
when added to the aggregate principal amount of such Combined Total Debt which
bears interest at a fixed rate or is otherwise subject to a Hedge Agreement,
equals or exceeds 65% of the aggregate principal amount of all Combined Total
Debt in respect of borrowed money; provided that any Indebtedness incurred under
(i) this Agreement or the other Credit Documents and (ii) Indebtedness the
proceeds of which are used to originate or acquire a loan or debt asset, shall
be disregarded in the determination of Combined Total Debt for borrowed money
for purposes of this Section 5.13.

 

5.14.   Environmental Compliance. The Borrower shall, and shall cause each of
its Subsidiaries to:

 

(a)   Keep and maintain all Real Estate Assets in compliance with any
Environmental Laws except to the extent such noncompliance could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect;

 

(b)   Promptly (i) cause the removal of any Hazardous Materials Released in, on
or under any Real Estate Assets that are in violation of any Environmental Laws
and which could be reasonably expected to result in a Material Adverse Effect,
and (ii) cause any

 

 87Credit and Guaranty Agreement

 

 

remediation required by any Environmental Laws or Governmental Authority to be
performed, except where the failure to so cause such removal or remediation with
respect to any Real Estate Assets could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect; provided, that no
such action shall be required if any action is subject to a Good Faith Contest.
In the course of carrying out such actions, the Borrower shall provide
Administrative Agent with such periodic information and notices regarding the
status of investigation, removal, and remediation, as Administrative Agent may
reasonably require; provided, the Borrower shall not be required to provide such
information and notices where doing so could reasonably be expected to void any
privilege attached to such information or notices; and

 

(c)   Promptly advise Administrative Agent in writing of any of the following:
(i) any Environmental Claims known to the Borrower that could be reasonably
expected to result in a Material Adverse Effect; (ii) the receipt of any notice
of any alleged violation of Environmental Laws with respect to any Real Estate
Assets (and the Borrower shall promptly provide Administrative Agent with a copy
of such notice of violation); provided that such alleged violation, if true (and
if any release of the Hazardous Materials alleged therein were not promptly
remediated), would result in a breach of subsections (a) or (b) above; and (iii)
the discovery of any occurrence or condition on any Real Estate Assets that
could cause such Real Estate Assets or any part thereof to be in violation of
clauses (a) or, if not promptly remediated, (b) above. If Administrative Agent,
Issuing Lender and/or any Lender shall be joined in any legal proceedings or
actions initiated in connection with any Environmental Claims, each Credit Party
shall indemnify, defend, and hold harmless such Person in accordance with
Section 10.3.

 

SECTION 6.   NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until all Obligations have been Paid in Full, such Credit Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Section 6.

 

6.1.   Indebtedness.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

 

(a)   the Obligations;

 

(b)   intercompany Indebtedness (i) owed by any Credit Party to another Credit
Party; (ii) owed by any Credit Party to any Subsidiary that is not a Guarantor
Subsidiary (provided that such Indebtedness shall be subordinated to the
Obligations in a manner reasonably satisfactory to the Administrative Agent);
(iii) owed by any Subsidiary that is not a Guarantor Subsidiary to any other
Subsidiary that is not a Guarantor Subsidiary; and (iv) owed by any Subsidiary
that is not a Guarantor Subsidiary to any Credit Party to the extent permitted
pursuant to Section 6.6(c);

 

 88Credit and Guaranty Agreement

 

 

(c)   Indebtedness which, when aggregated with Indebtedness of the Borrower and
its Consolidated Subsidiaries and Non-Consolidated Real Estate Entities (but, in
the case of Non-Consolidated Real Estate Entities, only to the extent allocable
to the Borrower or its Wholly Owned Subsidiaries), would not cause the Borrower
to fail to be in pro forma compliance with the financial covenants set forth in
Section 6.7(a), Section 6.7(b) and Section 6.7(c) together with Permitted
Refinancings thereof; provided that the maximum aggregate amount of secured
Recourse Indebtedness that is incurred pursuant to this Section 6.1(c) by the
Borrower and its Subsidiaries shall not exceed 15% of Total Asset Value at any
time outstanding.

 

(d)   [Intentionally Omitted];

 

(e)   guaranties by the Borrower of Indebtedness of a Guarantor Subsidiary or
guaranties by a Guarantor Subsidiary of Indebtedness of the Borrower or another
Guarantor Subsidiary, in each case, with respect to Indebtedness otherwise
permitted to be incurred pursuant to this Section 6.1; provided, that if the
Indebtedness that is being guarantied is unsecured and/or subordinated to the
Obligations, the guaranty shall also be unsecured and/or subordinated to the
Obligations;

 

(f)   (i) Indebtedness existing on the Closing Date and listed on Schedule 6.1
and (ii) Permitted Refinancings thereof;

 

(g)   (i) Indebtedness of the Borrower or its Subsidiaries with respect to
Capital Leases, (ii) purchase money Indebtedness of the Borrower or its
Subsidiaries and (iii) Permitted Refinancings thereof;

 

(h)   Indebtedness consisting of financing of insurance premiums in the ordinary
course of business;

 

(i)   [Intentionally Omitted];

 

(j)   cash management obligations and other Indebtedness in respect of
endorsements for collection or deposit, netting services, overdraft protections
and similar arrangements in each case in connection with deposit accounts;
provided that such Indebtedness is extinguished within ten (10) Business Days
after its incurrence;

 

(k)   Indebtedness consisting of (i) take-or-pay obligations contained in
utility supply arrangements and (ii) customary indemnification obligations, in
each case, incurred in the ordinary course of business and not in connection
with debt for money borrowed;

 

(l)   letters of credit, bank guaranties or similar instruments in support of
obligations in respect of workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money
or Capital Leases);

 

 89Credit and Guaranty Agreement

 

 

(m)   Indebtedness arising from agreements of the Borrower or any of its
Subsidiaries providing for indemnification, adjustment of purchase or
acquisition price, earn-out or similar obligations, in each case, incurred or
assumed in connection with the acquisition or disposition of any business or
assets (including Equity Interests) of the Borrower or any of its Subsidiaries
not prohibited by Section 6.6 or Section 6.8;

 

(n)   Indebtedness incurred by the Borrower or any of its Subsidiaries
representing deferred compensation to directors, officers, employees, members of
management and consultants of such Person in the ordinary course of business;

 

(o)   Indebtedness in respect of bankers’ acceptances supporting trade payables,
warehouse receipts or similar facilities entered into in the ordinary course of
business;

 

(p)   Indebtedness incurred in lieu of (and not in an amount in excess of) any
Restricted Junior Payment permitted pursuant to Section 6.4;

 

(q)   [Intentionally Omitted];

 

(r)   to the extent constituting Indebtedness, Investments in repurchase
agreements constituting Cash Equivalents; and

 

(s)   to the extent constituting Indebtedness, all premiums (if any), interest,
fees, expenses, charges and additional or contingent interest on Indebtedness
described in clauses (a) through (r) above.

 

6.2.   Liens.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of the Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired or licensed, or any income, profits or royalties therefrom,
except, subject to Section 6.16 below:

 

(a)   Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document;

 

(b)   Liens for Taxes, assessments, utilities or governmental charges not yet
due and payable or that are the subject of a Good Faith Contest;

 

(c)   statutory Liens of landlords, banks (and rights of set-off), carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Internal Revenue Code or ERISA or a violation of Section 436 of the Internal
Revenue Code), in each case incurred in the ordinary course of business;

 

(d)   Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other

 

 90Credit and Guaranty Agreement

 

 

similar obligations (exclusive of obligations for the payment of borrowed money
or Capital Leases), so long as no foreclosure, sale or similar proceedings have
been commenced with respect to any portion of the Collateral on account thereof;

 

(e)   Liens on property of a Person existing at the time such Person is merged
into or consolidated with or otherwise acquired by the Borrower or any
Subsidiary, provided that such Liens were not in existence prior to, and were
not created in contemplation of such merger, consolidation or acquisition and do
not extend to any assets other than those of the Person merged into or
consolidated with the Borrower or any Subsidiary and the replacement, renewal or
extension thereof; provided that the scope of any such Lien shall not be
increased, or otherwise expanded, to cover any additional property or type of
asset, as applicable, beyond that in existence on the date that such Person is
merged into or consolidated with or otherwise acquired by the Borrower or such
Subsidiary, except for products and proceeds of the foregoing;

 

(f)   Liens on property existing at the time of acquisition thereof by the
Borrower or any Subsidiary; provided that such Liens were in existence prior to,
and were not created in contemplation of, such acquisition and do not extend to
any assets other than property acquired and the replacement, renewal or
extension thereof; provided that the scope of any such Lien shall not be
increased, or otherwise expanded, to cover any additional property or type of
asset, as applicable, beyond that in existence on the date of acquisition
thereof, except for products and proceeds of the foregoing;

 

(g)   easements, reciprocal easement agreements, rights-of-way, restrictions,
encroachments, outstanding mineral and royalty interests, minor defects or
irregularities in title, and other similar encumbrances in each case which do
not interfere in any material respect with the ordinary conduct of the business
of the Borrower or any of its Subsidiaries;

 

(h)   any interest or title of a lessor or sublessor under any lease not
prohibited hereunder;

 

(i)   purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of property entered into in the
ordinary course of business;

 

(j)   any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;

 

(k)   licenses of patents, copyrights, trademarks and other intellectual
property rights granted by the Borrower or any of its Subsidiaries in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of or materially detracting from the value of the business of
the Borrower or such Subsidiary;

 

(l)   Liens described in Schedule 6.2 and the replacement, renewal or extension
thereof (including Liens incurred, assumed or suffered to exist in connection
with Permitted Refinancing of the related Indebtedness pursuant to
Section 6.1(f) (solely to the extent that such Liens were in existence on the
Closing Date and described on Schedule 6.2)); provided

 

 91Credit and Guaranty Agreement

 

 

that the scope of any such Lien shall not be increased, or otherwise expanded,
to cover any additional property or type of asset, as applicable, beyond that in
existence on the Closing Date, except for products and proceeds of the
foregoing;

 

(m)   Liens securing Indebtedness permitted pursuant to Section 6.1(g);
provided, any such Lien shall encumber only the asset acquired with the proceeds
of such Indebtedness; provided, that individual financings otherwise permitted
to be secured hereunder provided by one Person (or its Affiliates) may be cross
collateralized to other such financings provided by such Person (or its
Affiliates);

 

(n)   Liens securing Permitted Project Level Financings and other Indebtedness
permitted to be secured under Section 6.1(c);

 

(o)   [Intentionally omitted];

 

(p)   Liens on Equity Interests of any non-Wholly Owned Subsidiary or
Non-Consolidated Entity securing obligations arising in favor of other holders
of Equity Interests of such Person pursuant to agreements governing such Person;

 

(q)   Liens securing judgments that do not constitute an Event of Default under
Section 8.1(h);

 

(r)   Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks in the ordinary course of
business not given in connection with the issuance of Indebtedness,
(ii) relating to pooled deposit or sweep accounts of the Borrower or any of its
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Borrower or any of its Subsidiaries,
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any of its Subsidiaries in the ordinary course of
business and (iv) attaching to brokerage accounts incurred in the ordinary
course of business;

 

(s)   Liens in respect of leases, subleases, licenses, sublicenses or other
occupancy agreements of property in the ordinary course of business;

 

(t)   Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

 

(u)   Liens securing Hedge Agreements permitted hereunder, provided that such
Hedge Agreements are fixing floating rate debt only (i.e. provide for payments
by the counterparty in the event the specified floating rate exceeds a specified
strike price) and are not entered into for speculative purposes;

 

(v)   deposits made in the ordinary course of business to secure liability to
insurance carriers and Liens on insurance policies and the proceeds thereof
securing the financing of the premiums with respect thereto;

 

 92Credit and Guaranty Agreement

 

 

(w)   (i) Liens on advances of Cash or Cash Equivalents in favor of the seller
of any property to be acquired in a transaction not prohibited hereunder to be
applied against the purchase price for such transaction, (ii) Liens consisting
of an agreement in respect of any Asset Sale not prohibited hereunder; provided
that such Liens attach solely to the property subject to such Asset Sale and
(iii) earnest money deposits of Cash or Cash Equivalents by the Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

 

(x)   Liens deemed to exist in connection with repurchase agreements
constituting Cash Equivalents; provided, that such Liens do not extend to any
assets other than those that are the subject of such repurchase agreement;

 

(y)   [Intentionally Omitted]; and

 

(z)   other Liens on assets other than the Collateral securing Indebtedness in
an aggregate amount not to exceed $25,000,000 at any time outstanding.

 

6.3.   Intentionally Omitted.

 

6.4.   Restricted Junior Payments.  The Borrower shall not, and shall not permit
its Subsidiaries to, directly or indirectly, declare, order, pay, make or set
apart, or agree to declare, order, pay, make or set apart, any sum for any
Restricted Junior Payment except that:

 

(a)   the Borrower may pay or make Restricted Junior Payments in any four Fiscal
Quarter period in an amount not in excess of the greater of (i) the amount
required to be distributed during such four Fiscal Quarter period in order for
the Borrower to maintain its status as a REIT and avoid the payment of any
income or excise taxes and (ii) 100% of the CAD of the Borrower and its
Subsidiaries for such four Fiscal Quarter period;

 

(b)   [Intentionally Omitted];

 

(c)   to the extent constituting a Restricted Junior Payment, the Borrower and
its Subsidiaries may make Investments not otherwise prohibited under the Credit
Documents;

 

(d)   the Borrower may make Restricted Junior Payments deemed to occur upon the
non-cash exercise of stock options and warrants, and the payment of taxes in
respect of such options, warrants and similar items;

 

(e)   the Borrower may declare and make dividend payments or other distributions
payable solely in its common stock and the Borrower may declare and make
dividend payments or other distributions payable solely in its limited
partnership interests;

 

(f)   any Subsidiary of the Borrower may declare and make (and incur any
obligation (contingent or otherwise) to declare and make) Restricted Junior
Payments ratably to the holders of such Subsidiary’s Equity Interests according
to their respective holdings of the type of Equity Interests in respect of which
such Restricted Junior Payment is being made; and

 

 93Credit and Guaranty Agreement

 

 

(g)   to the extent constituting a Restricted Junior Payment, the Borrower and
its Subsidiaries may make Asset Sales not otherwise prohibited under the Credit
Documents.

 

6.5.   Restrictions on Subsidiary Distributions.  Except as provided herein, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of the
Borrower to pay dividends or make any other distributions that could reasonably
be expected to cause the Borrower to fail to maintain its status as a REIT.

 

6.6.   Investments.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment, except:

 

(a)   Investments in Cash and Cash Equivalents;

 

(b)   Investments owned as of the Closing Date;

 

(c)   Investments (including intercompany loans) made after the Closing Date by
any Credit Party in any Subsidiary or in any other Person that, after giving
effect to such Investment, would become a Subsidiary;

 

(d)   Investments consisting of deposits, prepayments and other credits to
suppliers made in the ordinary course of business of the Borrower and its
Subsidiaries;

 

(e)   Investments in Eligible Real Estate Assets; provided that the aggregate
value of undeveloped assets and assets under development shall not exceed 20% of
Total Asset Value (and, for the avoidance of doubt, manufactured housing shall
not constitute undeveloped assets or assets under development);

 

(f)   Investments in any Person that is not a Subsidiary in an aggregate
principal amount at any time outstanding not to exceed 35% of Total Asset Value;

 

(g)   loans and advances to directors, officers and employees of the Borrower
and its Subsidiaries (i) made in connection with an employee stock purchase plan
or similar arrangement or (ii) made in the ordinary course of business in an
aggregate principal amount at any time outstanding not to exceed $5,000,000;

 

(h)   Investments pursuant to Hedge Agreements not prohibited by Section 6.14;

 

(i)   Investments consisting of loans and other debt instruments, including
mortgage loans, mezzanine loans and preferred equity, in Persons that are not
Affiliates of the Credit Parties in the ordinary course of business provided
that (i) such loans and other debt instruments are classified as Indebtedness
under GAAP and (ii) such loans and other debt instruments are secured by a
direct or indirect interest in a Person that owns one or more Eligible Real
Estate Assets and/or by a mortgage on one or more Eligible Real Estate Assets;

 

 94Credit and Guaranty Agreement

 

 

(j)   Investments in real estate related operating businesses (such as RXR and
Aerium Investments) and limited partner and non-managing member interests in
real estate private equity funds;

 

(k)   Investments reasonably required in the minimum amount necessary for the
Borrower to maintain its qualification as a REIT for U.S. federal or state
income tax purposes;

 

(l)   Investments received in connection with the bankruptcy or reorganization
of suppliers and lessees and in settlement of delinquent obligations of, and
other disputes with, lessees and suppliers arising in the ordinary course of
business;

 

(m)   deposits with financial institutions available for withdrawal on demand,
prepaid expenses, and accounts receivable, in each case, made or incurred in the
ordinary course of business;

 

(n)   [Intentionally Omitted];

 

(o)   [Intentionally Omitted];

 

(p)   transactions in the ordinary course of business in accordance with the
Consolidated Cash Management System of the Borrower and its Subsidiaries;

 

(q)   extensions of trade credit in the ordinary course of business;

 

(r)   Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

 

(s)   loans and advances to tenants, customers, suppliers and distributors made
in the ordinary course of business and in accordance with the Borrower’s
reasonable business judgment; and

 

(t)   other Investments in an aggregate amount not to exceed $25,000,000 at any
time outstanding.

 

6.7.   Financial Covenants.

 

(a)   Total Indebtedness to Total Assets Ratio.  The Borrower shall not permit
the Total Indebtedness to Total Assets Ratio as of the last day of any Fiscal
Quarter, beginning with the Fiscal Quarter ending September 30, 2014, to exceed
the correlative percentage set forth below:

 

Fiscal Quarter  Total Indebtedness to Total
Asset Ratio  September 30, 2014   70% December 31, 2014   70% March 31, 2015 
 70%

 

 95Credit and Guaranty Agreement

 

 

Fiscal Quarter  Total Indebtedness to Total
Asset Ratio  June 30, 2015   70% September 30, 2015 and each Fiscal Quarter
ending thereafter prior to the Revolving Commitment Termination Date   65%

 

(b)   Maximum Recourse Indebtedness.  The Borrower shall not permit the Total
Recourse Indebtedness to Total Assets Ratio as of the last day of any Fiscal
Quarter, beginning with the Fiscal Quarter ending September 30, 2014, to exceed
25% at any time.

 

(c)   Fixed Charge Coverage Ratio.  The Borrower shall not permit the Fixed
Charge Coverage Ratio as of the last day of any Fiscal Quarter, beginning with
the Fiscal Quarter ending September 30, 2014, to be less than 1.50:1.00.

 

(d)   Minimum Liquidity.  The Borrower shall not permit Liquidity to be less
than $25,000,000 at any time.

 

(e)   Minimum Net Worth.  The Borrower shall not permit Consolidated Tangible
Net Worth at any time to be less than an amount equal to the sum of (i) 75% of
Closing Date Consolidated Tangible Net Worth and (ii) 75% of the net cash
proceeds received by the Borrower from issuances and sales of common stock of
the Borrower from and after the Closing Date through such date of determination.

 

(f)   Borrowing Base Interest Coverage Ratio.  The Borrower shall not permit the
Borrowing Base Interest Coverage Ratio as of the last day of any Fiscal Quarter,
beginning with the Fiscal Quarter ending September 30, 2014, to be less than
1.50:1.00.

 

(g)   Certain Calculations. With respect to any period during which an Asset
Sale or acquisition has occurred (each, a “Subject Transaction”), for purposes
of determining compliance with the financial covenant set forth in Section
6.7(c), Adjusted EBITDA shall be calculated with respect to such period on a pro
forma basis (including pro forma adjustments arising out of events which are
directly attributable to a specific transaction, are factually supportable and
are expected to have a continuing impact, in each case determined on a basis
consistent with Article 11 of Regulation S-X promulgated under the Securities
Act and as interpreted by the staff of the Securities and Exchange Commission,
which would include cost savings resulting from head count reduction, closure of
facilities and similar restructuring charges, which pro forma adjustments shall
be certified by the chief financial officer of the Borrower) using the
historical audited financial statements of any business so sold or to be sold
and the consolidated financial statements of the Borrower and its Subsidiaries
which shall

 

 96Credit and Guaranty Agreement

 

 

be reformulated as if such Subject Transaction, and any Indebtedness repaid in
connection therewith, had been consummated or repaid at the beginning of such
period.

 

6.8.   Fundamental Changes; Disposition of Assets.  No Credit Party shall, nor
shall it permit any of its Subsidiaries to, enter into (i) any transaction of
merger or consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or (ii) any Asset Sale, except:

 

(a)   Asset Sales of inventory;

 

(b)   Asset Sales of Cash and Cash Equivalents;

 

(c)   Asset Sales of obsolete or worn out personal property and fixtures;

 

(d)   Asset Sales in connection with (or as a result of) Investments made in
accordance with Section 6.6; provided that the Borrower shall be in compliance
with the financial covenants set forth in Section 6.7 on a pro forma basis after
giving effect to such Asset Sale as of the last day of the Fiscal Quarter most
recently ended;

 

(e)   [Intentionally Omitted];

 

(f)   Asset Sales so long as (x) the consideration received for the Asset Sale
is at least Fair Market Value, (y) immediately before and after giving effect to
such Asset Sale, no Event of Default has occurred and is continuing and (z) the
Borrower shall be in compliance with the financial covenants set forth in
Section 6.7 on a pro forma basis after giving effect to such Asset Sale as of
the last day of the Fiscal Quarter most recently ended;

 

(g)   amalgamations, mergers, liquidations, dissolutions and consolidations
\among the Borrower and/or its Subsidiaries or with any Person the purpose of
which is to effect an Investment otherwise permitted under Section 6.6 so long
as (x) the Borrower is the survivor of any such transaction involving a
Borrower, (y) one or more Credit Parties is the survivor of any such transaction
involving a Credit Party or the survivor shall expressly assume the Obligations
of such Credit Party under the Credit Documents in a manner reasonably
acceptable to Administrative Agent, and (z) in the case of a transaction
involving any non-Wholly Owned Subsidiary of the Borrower, either a Wholly Owned
Subsidiary shall be the survivor of any such transaction or the transaction
shall constitute an Investment permitted under Section 6.6;

 

(h)   [Intentionally Omitted];

 

(i)   Asset Sales as a result of the exercise of (i) a buy/sell provision with
respect to any non-Wholly Owned Subsidiary or Non-Consolidated Entity and (ii)
any options to purchase or lease, rights of first offer, rights of first refusal
and executed agreements with respect to pending Asset Sales existing as of the
Closing Date;

 

(j)   [Intentionally Omitted];

 

 97Credit and Guaranty Agreement

 

 

(k)   Asset Sales of property as a result of (x) any condemnation proceeding (or
credible threat thereof) or Asset Sale in lieu thereof or (y) a casualty;

 

(l)   amalgamations, mergers, liquidations, dissolutions and consolidations the
purpose of which is to effect any Asset Sale otherwise permitted under the
Credit Documents;

 

(m)   Asset Sales of personal property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Asset Sales are promptly applied to the purchase
price of such replacement property;

 

(n)   Asset Sales or discounts of accounts receivable or notes in connection
with the collection or compromise thereof;

 

(o)   Asset Sales in the ordinary course of business consisting of the
abandonment of intellectual property rights which, in the reasonable good faith
determination of the Credit Parties are not material to the conduct of the
business of the Borrower or its Subsidiaries;

 

(p)   the expiration of any option agreement in respect of real or personal
property;

 

(q)   to the extent constituting an Asset Sale, the granting of any Lien
permitted by Section 6.2, and the making of any Restricted Junior Payment
permitted by Section 6.4;

 

(r)   Asset Sales of Equity Interests in order to qualify members of the board
of directors (or similar governing body) of any Credit Party or any of their
Subsidiaries if required by applicable law or contract;

 

(s)   (i) any involuntary terminations of Hedge Agreements not resulting in an
Event of Default under Section 8.1(b), (ii) any voluntary terminations of Hedge
Agreements that do not require payment of any termination fee by the Borrower or
any of its Subsidiaries and (iii) any voluntary terminations of Hedge Agreements
that require payment of a termination fee so long as the Borrower is in pro
forma compliance with the financial covenant set forth in Section 6.7(b) after
giving effect thereto;

 

(t)   Asset Sales to any Credit Party or any Wholly Owned Subsidiary of a Credit
Party or, in the case of any non-Wholly Owned Subsidiary of a Credit Party, to a
Credit Party, a Wholly Owned Subsidiary of a Credit Party or to the owners of
such non-Wholly Owned Subsidiary on a pro rata basis;

 

(u)   any lease, license, easement or other occupancy agreement entered into in
the ordinary course of business; and

 

(v)   Asset Sales as a result of any transaction solely in connection with the
mortgage or other transfer of property for Permitted Project Level Financing;

 

 98Credit and Guaranty Agreement

 

 

provided, that, notwithstanding the foregoing, in no event shall (A) the
Borrower or any Subsidiary sell, transfer or otherwise dispose of any Equity
Interests of any Pledged Entity and (B) any Pledged Entity sell, transfer or
otherwise dispose of any CDO Bond, Unencumbered Loan or Industrial Portfolio
Interest included in the Borrowing Base unless, in the case of clause (A) and
clause (B), (i) no Default or Event of Default has occurred and is continuing or
would be caused thereby, (ii) after giving effect thereto, the Borrower would be
in compliance on a pro forma basis with the covenants set forth in Section 6.7,
(iii) after giving effect thereto, the ratio of the Borrowing Base Value (as
calculated in the most recently delivered Borrowing Base Certificate and
calculated in a manner so as to give pro forma effect to such sale, transfer or
other disposition) to the Total Utilization of Revolving Commitments as of such
date is not less than 1.50:1.00 and (iv) after giving effect thereto, each of
the conditions set forth in the proviso to the definition of “Borrowing Base
Value” would be satisfied.

 

6.9.   Transactions with Shareholders and Affiliates.  No Credit Party shall,
nor shall it permit any of its Subsidiaries to, directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any officer,
director, employee or Affiliate of the Borrower or any of its Subsidiaries;
provided, the foregoing restriction shall not apply to (a) any such transaction
that is for fair market value and on fair and reasonable terms no less favorable
to such Credit Party or such Subsidiary than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate, (b) any
transaction between or among the Borrower and its Subsidiaries and
Non-Consolidated Entities to the extent permitted under the Credit Documents;
(c) reasonable and customary fees and expenses, indemnification, incentive plans
and similar items paid to members of the board of directors (or similar
governing body) of the Borrower and its Subsidiaries; (d) employment and
compensation arrangements for (i) officers and other employees of the Borrower
and its Subsidiaries entered into in the ordinary course of business (including
base salary and incentives) and (ii) executives, employees, service providers
and staff of NorthStar Asset Management Group Inc. and its Subsidiaries
(collectively, “NSAM”) relating to services provided to or in respect of
Borrower and its Subsidiaries, to the extent set forth in any asset management
agreement between Borrower and/or its Subsidiaries and any employment,
consulting or similar service agreement(s) between NSAM and any natural person;
(e) transactions in existence on the Closing Date and set forth on Schedule 6.9;
(f) [Intentionally Omitted]; (g) transactions in the ordinary course of business
in accordance with the Consolidated Cash Management System of the Borrower and
its Subsidiaries; (h) reimbursement of travel, moving and similar expenses in
the ordinary course of business; (i) loans and advances to directors, officers
and employees in the ordinary course of business or otherwise permitted
hereunder; (j) Restricted Junior Payments permitted under Section 6.4; and (k)
Asset Sales of Equity Interests in order to qualify members of the board of
directors (or similar governing body) of any Credit Party or any of their
Subsidiaries if required by applicable law or contract.

 

6.10.   Conduct of Business.  From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, make any substantially
different changes in the nature of the business conducted by the Borrower and
its Subsidiaries and any business reasonably related or ancillary thereto.

 

 99Credit and Guaranty Agreement

 

 

6.11.   Amendments or Waivers of Organizational Documents and Certain Related
Agreements.  After the Closing Date, no Credit Party shall nor shall it permit
any of its Subsidiaries to, agree to any amendment, restatement, supplement or
other modification to, or waiver of, (a) any of its Organizational Documents
other than such amendments, restatements, supplements or other modifications or
waivers that are not materially adverse to Administrative Agent or Lenders or
their respective interests in and under the Loans, the Collateral, or the Credit
Documents or (b) any of its rights under any Material Contract except as could
not reasonably be expected to have a Material Adverse Effect. In addition to the
foregoing, after the Closing Date, no Pledged Entity shall, nor shall the
Borrower or any of its Subsidiaries permit or otherwise cause any Pledged Entity
to, amend, restate, supplement or otherwise modify or waive any of its
Organizational Documents without the prior written consent of Administrative
Agent.

 

6.12.   Amendments or Waivers and Prepayments with respect to Certain
Indebtedness.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, (a) amend the subordination provisions of any Subordinated
Indebtedness in a manner that is materially adverse to such Person or the
Lenders or (b) make any payment or prepayment of principal of, premium, if any,
or interest on, or redeem, purchase, retire, defease (including in substance or
legal defeasance), establish a sinking fund or similar payment with respect to,
any Subordinated Indebtedness (including payment on the maturity date thereof),
other than the payment of regularly scheduled payments in respect of any
Subordinated Indebtedness in accordance with the terms of, and only to the
extent required by, and subject to any subordination provisions contained in,
the indenture or other agreement pursuant to which such Subordinated
Indebtedness was issued; provided that the Borrower may pay, prepay, redeem,
purchase, retire, defease, establish a sinking fund or similar payment for
Subordinated Indebtedness with the proceeds of Equity Interests or other
Subordinated Indebtedness issued after the Closing Date.

 

6.13.   Fiscal Year.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, change its Fiscal Year without the consent of Administrative
Agent.

 

6.14.   Limitation on Hedge Agreements.  No Credit Party shall, nor shall it
permit any of its Subsidiaries to, enter into any Hedge Agreement other than
Hedge Agreements entered into in the ordinary course of business, and not for
speculative purposes, to protect against changes in interest rates or foreign
exchange rates; provided, that in the case of interest rate Hedge Agreements,
such agreements shall only provide for floating-to-fixed rates.

 

6.15.   Sanctions; Anti-Corruption and Anti-Money Laundering Laws.  No Credit
Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, use the proceeds of any Credit Extension, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any individual or entity (including any individual or
entity participating in the transaction, whether as Lender, Agent, Issuing Bank,
Swing Line Lender, or otherwise) of Sanctions or of any applicable
anti-corruption laws or anti-money laundering laws.

 

6.16.   Borrowing Base Assets.  Notwithstanding anything to the contrary
contained in this Agreement:

 

 100Credit and Guaranty Agreement

 

 

(a)   No Credit Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly, create, incur, assume or permit to exist any Lien on or
with respect to any Borrowing Base Asset;

 

(b)   At no time shall the Borrowing Base Value of the CDO Bonds exceed 20% of
the total Borrowing Base Value; and

 

(c)   At no time shall the Borrowing Base Value of the Unencumbered Loans be
less than 40% of the total Borrowing Base Value.

 

SECTION 7.   GUARANTY

 

7.1.   Guaranty of the Obligations.  Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment and performance in full of all Obligations when the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code) (collectively, the “Guaranteed Obligations”). This Guaranty is a guarantee
of payment and not a guarantee of collection.

 

7.2.   Contribution by Guarantors.  All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their Guaranteed Obligations arising under this Guaranty.
Accordingly, in the event any payment or distribution is made on any date by a
Guarantor (a “Funding Guarantor”) under this Guaranty such that its Aggregate
Payments exceeds its Fair Share as of such date, such Funding Guarantor shall be
entitled to a contribution from each of the other Contributing Guarantors in an
amount sufficient to cause each Contributing Guarantor’s Aggregate Payments to
equal its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the Guaranteed Obligations. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the Guaranteed
Obligations of such Contributing Guarantor under this Guaranty that would not
render its Guaranteed Obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code or any
comparable applicable provisions of state law; provided, solely for purposes of
calculating the Fair Share Contribution Amount with respect to any Contributing
Guarantor for purposes of this Section 7.2, any assets or liabilities of such
Contributing Guarantor arising by virtue of any rights to subrogation,
reimbursement or indemnification or any rights to or obligations of contribution
hereunder shall not be considered as assets or liabilities of such Contributing
Guarantor. “Aggregate Payments” means, with respect to a Contributing Guarantor
as of any date of determination, an amount equal to (1) the aggregate amount of
all payments and distributions made on or before such date by

 

 101Credit and Guaranty Agreement

 

 

such Contributing Guarantor in respect of this Guaranty (including in respect of
this Section 7.2), minus (2) the aggregate amount of all payments received on or
before such date by such Contributing Guarantor from the other Contributing
Guarantors as contributions under this Section 7.2. The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Guarantor. The
allocation among Contributing Guarantors of their Guaranteed Obligations as set
forth in this Section 7.2 shall not be construed in any way to limit the
liability of any Contributing Guarantor hereunder. Each Guarantor is a third
party beneficiary to the contribution agreement set forth in this Section 7.2.

 

7.3.   Payment by Guarantors.  Subject to Section 7.2, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any Secured Party may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of the Borrower to pay or
perform any of the Guaranteed Obligations when and as the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code),
Guarantors will upon written demand pay, or cause to be paid, in Cash, to
Administrative Agent for the ratable benefit of Beneficiaries, an amount equal
to the sum of the unpaid principal amount of all Guaranteed Obligations then due
as aforesaid, accrued and unpaid interest on such Guaranteed Obligations
(including interest which, but for the Borrower becoming the subject of a case
under the Bankruptcy Code, would have accrued on such Guaranteed Obligations,
whether or not a claim is allowed against the Borrower for such interest in the
related bankruptcy case) and all other Guaranteed Obligations then owed to
Beneficiaries as aforesaid or in the case of Guaranteed Obligations other than
payment obligations, will upon written demand cause such Guaranteed Obligations
to be performed in full.

 

7.4.   Liability of Guarantors Absolute.  Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than Payment in Full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees, to the maximum extent permitted by
applicable law, as follows:

 

(a)   this Guaranty is a guaranty of payment and performance when due and not of
collectability. This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;

 

(b)   Administrative Agent may enforce this Guaranty during the continuance of
an Event of Default notwithstanding the existence of any dispute between the
Borrower and any Secured Party with respect to the existence of such Event of
Default;

 

(c)   the obligations of each Guarantor hereunder are independent of the
obligations of the Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of the Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against the Borrower or any of such other
guarantors and whether or not the Borrower is joined in any such action or
actions;

 

 102Credit and Guaranty Agreement

 

 

(d)   payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

 

(e)   any Secured Party, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, increase the principal amount of,
or otherwise change the time, place, manner or terms of payment of the
Guaranteed Obligations; (ii) settle, compromise, release or discharge, or accept
or refuse any offer of payment or performance with respect to, or substitutions
for, the Guaranteed Obligations or any agreement relating thereto and/or
subordinate the payment of the same to the payment of any other obligations;
(iii) request and accept other guaranties of the Guaranteed Obligations and take
and hold security for the payment hereof or the Guaranteed Obligations;
(iv) release, surrender, exchange, substitute, compromise, settle, rescind,
waive, alter, subordinate or modify, with or without consideration, any security
for payment of the Guaranteed Obligations, any other guaranties of the
Guaranteed Obligations, or any other obligation of any Person (including any
other Guarantor) with respect to the Guaranteed Obligations; (v) enforce and
apply any security now or hereafter held by or for the benefit of such Secured
Party in respect hereof or the Guaranteed Obligations and direct the order or
manner of sale thereof, or exercise any other right or remedy that such Secured
Party may have against any such security, in each case as such Secured Party in
its reasonable discretion may determine consistent herewith and any applicable
security agreement, including foreclosure on any such security pursuant to one
or more judicial or nonjudicial sales, whether or not every aspect of any such
sale is commercially reasonable, and even though such action operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
of any Guarantor against any other Credit Party or any security for the
Guaranteed Obligations; and (vi) exercise any other rights available to it under
the Credit Documents; and

 

(f)   this Guaranty and the obligations of Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than Payment in Full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them, and each Guarantor hereby waives the defense of: (i) any failure or
omission to assert or enforce or agreement or election not to assert or enforce,
or the stay or enjoining, by order of court, by operation of law or otherwise,
of the exercise or enforcement of, any claim or demand or any right, power or
remedy (whether arising under the Credit Documents, at law, in equity or
otherwise) with respect to the Guaranteed Obligations or any agreement relating
thereto, or with respect to any other guaranty of or security for the payment of
the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification

 

 103Credit and Guaranty Agreement

 

 

of, or any consent to departure from, any of the terms or provisions (including
provisions relating to events of default) hereof, any of the other Credit
Documents or any agreement or instrument executed pursuant thereto, or of any
other guaranty or security for the Guaranteed Obligations, in each case whether
or not in accordance with the terms hereof or such Credit Document or any
agreement relating to such other guaranty or security; (iii) the Guaranteed
Obligations, or any agreement relating thereto, at any time being found to be
illegal, invalid or unenforceable in any respect; (iv) the application of
payments received from any source (other than payments received pursuant to the
other Credit Documents or from the proceeds of any security for the Guaranteed
Obligations, except to the extent such security also serves as collateral for
indebtedness other than the Guaranteed Obligations) to the payment of
indebtedness other than the Guaranteed Obligations, even though any Secured
Party might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (v) any Secured Party’s consent to the change,
reorganization or termination of the corporate structure or existence of the
Borrower or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set-offs or counterclaims which the Borrower
may allege or assert against any Secured Party in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations or which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower or any other Guarantor for the Guaranteed Obligations,
or of such Guarantor under the guarantee contained in this Article VII or of any
security interest granted by any Guarantor, whether under the Bankruptcy Code or
in any other instance.

 

7.5.   Waivers by Guarantors.  Each Guarantor hereby waives, for the benefit of
Beneficiaries, to the maximum extent permitted by applicable law: (a) any right
to require any Secured Party, as a condition of payment or performance by such
Guarantor, to (i) proceed against the Borrower, any other guarantor (including
any other Guarantor) of the Guaranteed Obligations or any other Person, (ii)
proceed against or exhaust any security held from the Borrower, any such other
guarantor or any other Person, (iii) proceed against or have resort to any
balance of any Deposit Account or credit on the books of any Secured Party in
favor of any Credit Party or any other Person, or (iv) pursue any other remedy
in the power of any Secured Party whatsoever; (b) any defense arising by reason
of the incapacity, lack of authority or any disability or other defense of the
Borrower or any other Guarantor including any defense based on or arising out of
the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of the Borrower or any other Guarantor from any cause other than
Payment in Full of the Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Secured Party’s errors or omissions in
the administration of the Guaranteed Obligations, except behavior which amounts
to gross negligence or willful misconduct; (e) (i) any principles or provisions
of law, statutory or otherwise, which are or might be in conflict with the terms
hereof and any legal or equitable

 

 104Credit and Guaranty Agreement

 

 

discharge of such Guarantor’s obligations hereunder, (ii) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement hereof, (iii) any rights to set-offs, recoupments and counterclaims
(except after Payment in Full of the Guaranteed Obligations, which payments are
not being contested or subject to ongoing proceedings for or an order directing
disgorgement or reimbursement to any Credit Party), and (iv) promptness,
diligence and any requirement that any Secured Party protect, secure, perfect or
insure any security interest or lien or any property subject thereto; (f)
notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance hereof,
notices of default under this Agreement or any agreement or instrument related
thereto, notices of any renewal, extension or modification of the Guaranteed
Obligations or any agreement related thereto, notices of any extension of credit
to the Borrower and notices of any of the matters referred to in Section 7.4 and
any right to consent to any thereof; and (g) any defenses or benefits that may
be derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms hereof (other than
Payment in Full of the Guaranteed Obligations, except after Payment in Full of
the Guaranteed Obligations, which payments are not being contested or subject to
ongoing proceedings for or an order directing disgorgement or reimbursement to
any Credit Party).

 

7.6.   Guarantors’ Rights of Subrogation, Contribution, Etc.  Until the
Guaranteed Obligations shall have been Paid in Full, each Guarantor hereby
waives any claim, right or remedy, direct or indirect, that such Guarantor now
has or may hereafter have against the Borrower or any other Guarantor or any of
its assets in connection with this Guaranty or the performance by such Guarantor
of its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise and
including (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against the Borrower with respect
to the Guaranteed Obligations, (b) any right to enforce, or to participate in,
any claim, right or remedy that any Secured Party now has or may hereafter have
against the Borrower, and (c) any benefit of, and any right to participate in,
any collateral or security now or hereafter held by any Secured Party. In
addition, until the Guaranteed shall have been Paid in Full, each Guarantor
shall withhold exercise of any right of contribution such Guarantor may have
against any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including any such right of contribution as contemplated by Section
7.2. Each Guarantor further agrees that, to the extent the waiver or agreement
to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
the Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Secured Party may have against the
Borrower, to all right, title and interest any Secured Party may have in any
such collateral or security, and to any right any Secured Party may have against
such other guarantor. If any amount shall be paid to any Guarantor on account of
any such subrogation, reimbursement, indemnification or contribution rights at
any time when all Guaranteed Obligations shall not have been Paid in Full, such
amount shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied

 

 105Credit and Guaranty Agreement

 

 

against the Guaranteed Obligations, whether matured or unmatured, in accordance
with the terms hereof.

 

7.7.   Subordination of Other Obligations.  Any Indebtedness of the Borrower or
any Guarantor permitted under Section 6.1(b)(ii) now or hereafter held by any
Guarantor (the “Obligee Guarantor”) is hereby subordinated in right of payment
to the Guaranteed Obligations, and any such Indebtedness collected or received
by the Obligee Guarantor after an Event of Default has occurred and is
continuing shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations but without affecting, impairing or limiting in any manner the
liability of the Obligee Guarantor under any other provision hereof, it being
understood that absent an Event of Default, the Credit Parties may make payments
(whether of principal, interest or otherwise) to the Obligee Guarantor.

 

7.8.   Continuing Guaranty.  This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been Paid in
Full. Each Guarantor hereby irrevocably waives any right to revoke this Guaranty
as to future transactions giving rise to any Guaranteed Obligations.

 

7.9.   Authority of Guarantors or the Borrower.  It is not necessary for any
Secured Party to inquire into the capacity or powers of any Guarantor or the
Borrower or the officers, directors or any agents acting or purporting to act on
behalf of any of them.

 

7.10.   Financial Condition of the Borrower.  Any Credit Extension may be made
to the Borrower or continued from time to time without notice to or
authorization from any Guarantor regardless of the financial or other condition
of the Borrower at the time of any such grant or continuation. No Secured Party
shall have any obligation to disclose or discuss with any Guarantor its
assessment, or any Guarantor’s assessment, of the financial condition of the
Borrower. Each Guarantor has adequate means to obtain information from the
Borrower on a continuing basis concerning the financial condition of the
Borrower and its ability to perform their Obligations under the Credit
Documents, and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of the Borrower and of all circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations. Each
Guarantor hereby waives and relinquishes any duty on the part of any Secured
Party to disclose any matter, fact or thing relating to the business, operations
or conditions of the Borrower now known or hereafter known by any Secured Party.

 

7.11.   Bankruptcy, Etc.



 

(a)   So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of Administrative Agent acting pursuant
to the instructions of Requisite Lenders, commence or join with any other Person
in commencing any bankruptcy, reorganization or insolvency case or proceeding of
or against the Borrower or any other Guarantor. The obligations of Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation

 

 106Credit and Guaranty Agreement

 

 

or arrangement of the Borrower or any other Guarantor or by any defense which
the Borrower or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

 

(b)   Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve the Borrower of any portion
of such Guaranteed Obligations. Guarantors will permit any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar Person to pay Administrative Agent, or allow the claim of
Administrative Agent in respect of, any such interest accruing after the date on
which such case or proceeding is commenced.

 

(c)   In the event that all or any portion of the Guaranteed Obligations are
paid by the Borrower, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Secured Party as a preference, fraudulent
transfer or otherwise, and any such payments which are so rescinded or recovered
shall constitute Guaranteed Obligations for all purposes hereunder; provided,
that interest or fees on any such reinstated Guaranteed Obligations shall not be
payable for the period during which the Beneficiaries were paid such funds until
the date such funds were disgorged by such Beneficiaries.

 

7.12.   Discharge of Guaranty Upon Sale of Guarantor.  If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be the subject of an Asset Sale that is permitted by Section 6.8, merger,
consolidation, liquidation, winding up or dissolution in accordance with the
terms and conditions hereof upon the consummation of which such Guarantor is no
longer required to be a Guarantor hereunder (other than any Asset Sale to any
Credit Party and any merger, consolidation, liquidation, winding up or
dissolution solely amongst Credit Parties), the Guaranty of such Guarantor or
such successor in interest, as the case may be, hereunder shall automatically be
discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale, merger, consolidation,
liquidation, winding up or dissolution and the Collateral Agent shall, without
further consent from any Lender, acknowledge such release upon request of the
Borrower.

 

7.13.   Guaranty Savings Clause.  Notwithstanding any other provision contained
herein, if a Subsidiary signs a Guaranty but such Subsidiary is an Excluded
Subsidiary at the time such Subsidiary signs a Guaranty, such Subsidiary's
Guaranty shall be null and void in all respects until such time, if any, as such
Subsidiary ceases to be an Excluded Subsidiary.

 

 107Credit and Guaranty Agreement

 

 

SECTION 8.   EVENTS OF DEFAULT

 

8.1.   Events of Default.  If any one or more of the following conditions or
events shall occur:

 

(a)   Failure to Make Payments When Due.  Failure by any Credit Party to pay (i)
when due any installment of principal of any Loan, whether at stated maturity,
by acceleration, by notice of voluntary prepayment or otherwise; (ii) when due
any amount payable to Issuing Bank in reimbursement of any drawing under a
Letter of Credit; or (iii) any interest on any Loan or any fee or any other
amount due hereunder within five days after the date due; or

 

(b)   Default in Other Agreements.  (i) Failure of any Credit Party or any of
their respective Subsidiaries to pay when due (after giving effect to any
applicable period of grace) any principal of or interest on or any other amount,
including any payment in settlement, payable in respect of one or more items of
Indebtedness (other than Indebtedness referred to in Section 8.1(a) and
Non-Recourse Indebtedness) in an aggregate principal amount in excess of
$50,000,000 or (ii) the occurrence of an event of default or equivalent
condition (which has not been permanently waived) with respect to such
Indebtedness, in each case beyond the applicable grace period, if any, provided
therefor, if the effect of such event of default or equivalent condition is to
cause the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders), to cause, such Indebtedness to become or be
declared due and payable (or subject to a compulsory repurchase or redeemable)
prior to its stated maturity or the stated maturity of any underlying
obligation, as the case may be; or

 

(c)   Breach of Certain Covenants.  Failure of any Credit Party to perform or
comply with any term or condition contained in Section 5.1(d)(i), Section 5.2 as
it relates to the existence of the Borrower, Section 5.10 or Section 6; or

 

(d)   Breach of Representations, Etc.  Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing pursuant to the terms hereof
or thereof shall be incorrect in any material respect as of the date made or
deemed made (or in the case of any representation, warranty or certification
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language, incorrect in any respect as of the date made or deemed made);
provided, however, that if the applicable Credit Party did not know such
representation, warranty, certification or other statement was incorrect at the
time made, the inaccuracy of such matter shall not constitute an Event of
Default hereunder unless it continues to be incorrect for ten (10) days or more
after the earlier of (i) an Authorized Officer of the Borrower becoming aware of
such default or (ii) receipt by the Borrower of notice from Administrative Agent
or any Lender of such default; or

 

(e)   Other Defaults Under Credit Documents.  Any Credit Party shall default in
the performance of or compliance with any term contained herein or any of the
other Credit Documents, other than any such term referred to in any other
Section of this Section 8.1 and such default shall not have been remedied or
waived within 30 days after the earlier of (i) an

 

 108Credit and Guaranty Agreement

 

 

Authorized Officer of the Borrower becoming aware of such default or (ii)
receipt by the Borrower of notice from Administrative Agent or any Lender of
such default; or

 

(f)   Involuntary Bankruptcy; Appointment of Receiver, Etc.  (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
the Borrower, any Pledged Entity or any Material Subsidiary of the Borrower in
an involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; (ii) an involuntary case shall be commenced
against the Borrower, any Pledged Entity, or any Material Subsidiary of the
Borrower under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect; and any such event
described in this clause (ii) shall continue for sixty (60) days without having
been dismissed, bonded or discharged; or (iii) or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over the Borrower, any Pledged Entity, or any Material Subsidiary of the
Borrower, or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of the Borrower, any Pledged Entity, or any
Material Subsidiary of the Borrower for all or a substantial part of its
property, and any such receiver, liquidator, sequestrator, trustee, custodian or
other officer described in this clause (iii) shall not have been removed within
60 days of appointment; provided, however, that in the case of the foregoing
clauses (i), (ii) and (iii), to the extent such involuntary bankruptcy or
insolvency is filed against a Turn-Over Subsidiary and such involuntary
bankruptcy or insolvency has not been consented to, solicited by, or colluded in
by Borrower or its Subsidiaries, and such involuntary bankruptcy or insolvency
stays or enjoins the applicable lender from initiating a Non-Recourse
Indebtedness Foreclosure, then such involuntary bankruptcy or insolvency of such
Turn-Over Subsidiary shall not constitute an Event of Default hereunder
notwithstanding the fact that clause (ii) in the definition of “Turn-Over
Subsidiary” has not been satisfied; or

 

(g)   Voluntary Bankruptcy; Appointment of Receiver, Etc.  (i) The Borrower, any
Pledged Entity, or any Material Subsidiary of the Borrower shall have an order
for relief entered with respect to it or shall commence a voluntary case under
the Bankruptcy Code or under any other applicable bankruptcy, insolvency or
similar law now or hereafter in effect, or shall consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, or shall consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or the Borrower, any Pledged
Entity, or any Material Subsidiary of the Borrower shall make any assignment for
the benefit of creditors; or (ii) the Borrower, any Pledged Entity, or any
Material Subsidiary of the Borrower shall be unable, or shall fail generally, or
shall admit in writing its inability, to pay its debts as such debts become due;
or the board of directors (or similar governing body) of the Borrower, any
Pledged Entity, or any Material Subsidiary of the Borrower (or any committee
thereof) shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to herein or in Section 8.1(f); or

 

 109Credit and Guaranty Agreement

 

 

(h)   Judgments and Attachments.  Any final money judgments or orders (other
than judgments or orders relating to Non-Recourse Indebtedness), in an aggregate
amount in excess of $50,000,000, to the extent not adequately covered by
insurance as to which a solvent insurance company has assumed defense of the
claim or otherwise commenced settlement or adjustment of such claim and has not
denied coverage, shall be entered or filed against the Borrower or any of its
Subsidiaries or any of their respective assets and shall remain unsatisfied,
undischarged, unvacated, unstayed or unbonded pending appeal for a period of 60
days; or

 

(i)   Employee Benefit Plans.  There shall occur one or more ERISA Events that
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect; or

 

(j)   Change of Control.  A Change of Control shall occur; or

 

(k)   Guaranties, Collateral Documents and other Credit Documents.  At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the Payment in Full of all Obligations, shall cease to be in full force and
effect (other than in accordance with its terms) or shall be declared to be null
and void or any Guarantor shall repudiate its obligations thereunder in writing,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the Payment in Full of the Obligations in accordance
with the terms hereof) or shall be declared null and void, or Collateral Agent
shall not have or shall cease to have a valid and perfected first priority Lien
(subject to Permitted Liens) in any Collateral having, individually or in the
aggregate, a net equity value in excess of $25,000,000 purported to be covered
by the Collateral Documents, except to the extent (x) any such loss of
perfection or priority results from an act or omission of Administrative Agent
or (y) such loss of perfected security interest may be remedied by the filing of
appropriate documentation without the loss of priority (other than
non-consensual Permitted Liens) or (iii) any Credit Party shall contest the
validity or enforceability of any Credit Document in writing or deny in writing
that it has any further liability, including with respect to future advances by
Lenders, under any Credit Document to which it is a party or shall contest the
validity or perfection of any Lien in any Collateral purported to be covered by
the Collateral Documents (other than with respect to releases of such Liens in
accordance with the terms of the Credit Documents);

 

THEN, (1) upon the occurrence of any Event of Default described in Section
8.1(f) or 8.1(g), automatically, and (2) upon the occurrence and during the
continuance of any other Event of Default, at the request of (or with the
consent of) Requisite Lenders, upon notice to the Borrower by Administrative
Agent, (A) the Revolving Commitments, if any, of each Lender having such
Revolving Commitments and the obligation of Issuing Bank to issue any Letter of
Credit shall immediately terminate; (B) each of the following shall immediately
become due and payable, in each case without presentment, demand, protest or
other requirements of any kind, all of which are hereby expressly waived by each
Credit Party: (I) the unpaid principal amount of and accrued interest on the
Loans, (II) an amount equal to the maximum amount that may at any time be drawn
under all Letters of Credit then outstanding (regardless of whether any
beneficiary under

 

 110Credit and Guaranty Agreement

 

 

any such Letter of Credit shall have presented, or shall be entitled at such
time to present, the drafts or other documents or certificates required to draw
under such Letters of Credit), and (III) all other Obligations; provided, the
foregoing shall not affect in any way the obligations of Lenders under Section
2.3(b)(v) or Section 2.4(e); (C) Administrative Agent may (with the consent of)
and shall, at the request of, Requisite Lenders, cause Collateral Agent to
enforce any and all Liens created pursuant to Collateral Documents; and (D)
Administrative Agent shall direct the Borrower to pay (and the Borrower hereby
agrees upon receipt of such notice, or upon the occurrence of any Event of
Default specified in Sections 8.1(f) and (g) to pay) to Administrative Agent
such additional amounts of cash noted in the next paragraph, to be held as
security for the Borrower’s reimbursement Obligations in respect of Letters of
Credit then outstanding.

 

With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
Section 8.1, the Borrower shall at such time Cash Collateralize in accordance
with Section 2.25 an amount equal to the Minimum Collateral Amount of the
aggregate then undrawn and unexpired amount of such Letters of Credit. Amounts
held in such Cash collateral account shall be applied by Administrative Agent to
the payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other obligations of the Borrower
hereunder and under the other Credit Documents. After all such Letters of Credit
shall have expired or been fully drawn upon, all obligations of the Borrower to
reimburse Issuing Bank for amounts drawn under Letters of Credit shall have been
satisfied and all other Obligations of the Borrower hereunder and under the
other Credit Documents shall have been Paid in Full, the balance, if any, in
such Cash collateral account shall be returned to the Borrower (or such other
Person as may be lawfully entitled thereto).

 

8.2.   Application of Proceeds.  Except as expressly provided elsewhere in this
Agreement, all proceeds received by Collateral Agent in respect of any sale of,
any collection from, or other realization upon all or any part of the Collateral
shall be applied, in full or in part, promptly by Collateral Agent against the
Obligations in the following order of priority:

 

first, to the payment of all costs and expenses of such sale, collection or
other realization, including reasonable compensation to Collateral Agent and its
agents and counsel, and all other expenses, liabilities and advances made or
incurred by Collateral Agent in connection therewith, and all amounts for which
Collateral Agent is entitled to indemnification hereunder (in its capacity as
Collateral Agent and not as a Lender) or any other Credit Document and all
advances made by Collateral Agent hereunder or under any other Credit Document
for the account of the applicable Credit Party, and to the payment of all costs
and expenses paid or incurred by Collateral Agent in connection with the
exercise of any right or remedy hereunder or under the other Credit Documents,
all in accordance with the terms hereof or thereof;

 

second, to the extent of any excess of such proceeds, to the payment of all
other costs and expenses of such sale, collection or other realization including
compensation to the other Secured Parties and their agents and counsel and all
expenses,

 

 111Credit and Guaranty Agreement

 

 

liabilities and advances made or incurred by the other Secured Parties in
connection therewith;

 

third, to the extent of any excess of such proceeds and without duplication of
amounts applied pursuant to clauses first and second above, to the payment in
full in cash, pro rata, of interest and other amounts constituting Obligations
(other than principal, reimbursement Obligations with respect to Letters of
Credit and obligations to Cash collateralize Letters of Credit), in each case
equally and ratably in accordance with the respective amounts thereof then due
and owing;

 

fourth, to the extent of any excess of such proceeds, to the payment in full in
cash, pro rata, of the principal amount of the Obligations and any premium
thereon (including reimbursement Obligations with respect to Letters of Credit
and obligations to Cash collateralize Letters of Credit); and

 

fifth, the balance, if any, to the Person lawfully entitled thereto (including
the applicable Credit Party or its successors or assigns) or as a court of
competent jurisdiction may direct.

 

In the event that any such proceeds are insufficient to pay in full the items
described in clauses first through fifth of this Section 8.02, the Credit
Parties shall remain liable, jointly and severally, for any deficiency.

 

SECTION 9.   AGENTS

 

9.1.   Appointment of Agents.  DBNY is hereby appointed Administrative Agent and
Collateral Agent hereunder and under the other Credit Documents and each Lender
hereby authorizes DBNY to act as Administrative Agent and Collateral Agent in
accordance with the terms hereof and the other Credit Documents. Each Agent
hereby agrees to act in its capacity as such upon the express conditions
contained herein and the other Credit Documents, as applicable. Except as set
forth in Section 9.7(a), (b) and (d) and 9.8, the provisions of this Section 9
are solely for the benefit of Agents and Lenders and no Credit Party shall have
any rights as a third party beneficiary of any of the provisions thereof. In
performing its functions and duties hereunder, each Agent shall not assume and
shall not be deemed to have assumed any obligation towards or relationship of
agency or trust with or for the Borrower or any of its Subsidiaries.

 

9.2.   Powers and Duties.  Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is

 

 112Credit and Guaranty Agreement

 

 

intended to or shall be so construed as to impose upon any Agent any obligations
in respect hereof or any of the other Credit Documents except as expressly set
forth herein or therein.

 

9.3.   General Immunity.

 

(a)   No Responsibility for Certain Matters.  No Agent shall be responsible to
any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of any Credit Party
to any Agent or any Lender in connection with the Credit Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Credit Party or any other Person liable for the payment of any
Obligations, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Credit Documents or as to the use of the
proceeds of the Loans or as to the existence or possible existence of any Event
of Default or Default or to make any disclosures with respect to the foregoing.
Anything contained herein to the contrary notwithstanding, Administrative Agent
shall not have any liability arising from confirmations of the amount of
outstanding Loans or the Letter of Credit Usage or the component amounts
thereof.

 

(b)   Exculpatory Provisions.  No Agent nor any of its Affiliates, officers,
partners, members, managers, stockholders, directors, employees, agents or
representatives shall be liable to Lenders for any action taken or omitted by
any Agent under or in connection with any of the Credit Documents except to the
extent caused by such Agent’s gross negligence or willful misconduct, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction. Each Agent shall be entitled to refrain from any act or the taking
of any action (including the failure to take an action) in connection herewith
or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for the Borrower and its Subsidiaries),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against any Agent as a result
of such Agent acting or (where so instructed) refraining from acting hereunder
or any of the other Credit Documents in accordance with the instructions of
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5).

 

 113Credit and Guaranty Agreement

 

 

(c)   Delegation of Duties. Administrative Agent and Collateral Agent may
perform any and all of their duties and exercise their rights and powers under
this Agreement or under any other Credit Document by or through any one or more
sub-agents appointed by then. Administrative Agent or Collateral Agent, as
applicable, and any such sub-agent may perform any and all of its duties and
exercise its rights and powers by or through their respective Affiliates. The
exculpatory, indemnification and other provisions of this Section 9.3 and of
Section 9.6 shall apply to any Affiliates of Administrative Agent or Collateral
Agent and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent and as Collateral Agent. All of the rights, benefits,
and privileges (including the exculpatory and indemnification provisions) of
this Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Agent or Collateral Agent, (i) such sub-agent shall
be a third party beneficiary under this Agreement with respect to all such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Credit Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to Administrative Agent or
Collateral Agent, as applicable, and not to any Credit Party, Lender or any
other Person and no Credit Party, Lender or any other Person shall have any
rights, directly or indirectly, as a third party beneficiary or otherwise,
against such sub-agent.

 

9.4.   Agents Entitled to Act as Lender.  The agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with the Borrower or any of its Affiliates as if it were not
performing the duties specified herein, and may accept fees and other
consideration from the Borrower for services in connection herewith and
otherwise without having to account for the same to Lenders.

 

9.5.   Lenders’ Representations, Warranties and Acknowledgment.

 

(a)   Each Lender represents and warrants that no Agent has made any
representation or warranty to it, and that it has made its own independent
investigation of the financial condition and affairs of the Borrower and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of and

 

 114Credit and Guaranty Agreement

 

  

investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Borrower and its Subsidiaries, and
all applicable bank or other regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower and the other Credit Parties hereunder. No
Agent shall have any duty or responsibility, either initially or on a continuing
basis, to make any such investigation or any such appraisal on behalf of Lenders
or to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter, and no Agent shall have any responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.

 

(b)   Each Lender, by delivering its signature page to this Agreement, an
Assignment Agreement or a Joinder Agreement and funding its Revolving Loans, if
any, on the Closing Date, or by the funding of New Revolving Loans, as the case
may be, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Credit Document and each other document required to be approved
by any Agent, Requisite Lenders or Lenders, as applicable on the Closing Date or
as of the date of the funding of such New Revolving Loans.

 

9.6.     Right to Indemnity.  Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Credit Documents; provided, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. If any indemnity furnished to any
Agent for any purpose shall, in the opinion of such Agent, be insufficient or
become impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Pro Rata Share thereof; and provided further, this sentence shall not be deemed
to require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence.

 

9.7.     Successor Administrative Agent, Collateral Agent and Swing Line Lender.

 

(a)   Administrative Agent shall have the right to resign at any time by giving
prior written notice thereof to Lenders and the Borrower and, from and after the
date, if any, that Administrative Agent ceases to be a Lender with Revolving
Commitments hereunder, Administrative Agent may be removed with or without cause
by an instrument or concurrent

 

 115Credit and Guaranty Agreement

 

  

instruments in writing delivered to the Borrower and Administrative Agent and
signed by Requisite Lenders. Administrative Agent shall have the right, with the
Borrower’s consent (so long as no Event of Default shall have occurred and be
continuing) to appoint a financial institution to act as Administrative Agent
and/or Collateral Agent hereunder and Administrative Agent’s resignation (but
not removal) shall become effective on the earliest of (i) 30 days after
delivery of the notice of resignation, (ii) the acceptance of such successor
Administrative Agent by Requisite Lenders or (iii) such other date, if any,
agreed to by Requisite Lenders. Administrative Agent’s removal shall become
effective only upon appointment of a successor Administrative Agent by Requisite
Lenders. Upon any such notice of resignation, if a successor Administrative
Agent has not already been appointed by the retiring Administrative Agent,
Requisite Lenders shall have the right, with the Borrower’s consent (so long as
no Event of Default shall have occurred and be continuing), to appoint a
successor Administrative Agent. If neither Requisite Lenders nor Administrative
Agent have appointed a successor Administrative Agent, from and after the time
such resignation becomes effective, Requisite Lenders shall be deemed to have
succeeded to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent; provided that, until a successor
Administrative Agent is so appointed by Requisite Lenders or Administrative
Agent, any collateral security held by Administrative Agent in its role as
Collateral Agent on behalf of the Secured Parties under any of the Credit
Documents shall continue to be held by the retiring Collateral Agent as nominee
until such time as a successor Collateral Agent is appointed. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Administrative Agent and the retiring or removed
Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums, Equity Interests and other items of Collateral
held under the Collateral Documents, together with all records and other
documents necessary or appropriate in connection with the performance of the
duties of the successor Administrative Agent under the Credit Documents, and
(ii) execute and deliver to such successor Administrative Agent such amendments
to financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Administrative
Agent of the security interests created under the Collateral Documents,
whereupon such retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder and under the other Credit Documents.
Except as provided above, any resignation or removal of DBNY or its successor as
Administrative Agent pursuant to this Section shall also constitute the
resignation or removal of DBNY or its successor as Collateral Agent. After any
retiring or removed Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder. Any successor Administrative Agent appointed
pursuant to this Section shall, upon its acceptance of such appointment, become
the successor Collateral Agent for all purposes hereunder.

 

(b)   In addition to the foregoing, Collateral Agent may resign at any time by
giving prior written notice thereof to Lenders and the Pledgors and, from and
after the date, if any, that Collateral Agent ceases to be a Lender with
Revolving Commitments hereunder, Collateral Agent may be removed with or without
cause by an instrument or concurrent

 

 116Credit and Guaranty Agreement

 

  

instruments in writing delivered to the Pledgors and Collateral Agent signed by
Requisite Lenders. Administrative Agent shall have the right, with the
Borrower’s consent (so long as no Event of Default shall have occurred and be
continuing) to appoint a financial institution as Collateral Agent hereunder,
and Collateral Agent’s resignation (but not removal) shall become effective on
the earliest of (i) 30 days after delivery of the notice of resignation, (ii)
the acceptance of such successor Collateral Agent by Requisite Lenders or (iii)
such other date, if any, agreed to by Requisite Lenders. Collateral Agent’s
removal shall become effective only upon appointment of a successor Collateral
Agent by Requisite Lenders. Upon any such notice of resignation, if a successor
Collateral Agent has not already been appointed by Administrative Agent,
Requisite Lenders shall have the right, with the consent of the Borrower (so
long as no Event of Default shall have occurred and be continuing) to appoint a
successor Collateral Agent. Until a successor Collateral Agent is so appointed
by Requisite Lenders or Administrative Agent, any collateral security held by
Collateral Agent on behalf of the Lenders or the Issuing Bank under any of the
Credit Documents shall continue to be held by the retiring Collateral Agent as
nominee until such time as a successor Collateral Agent is appointed. Upon the
acceptance of any appointment as Collateral Agent hereunder by a successor
Collateral Agent, that successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
or removed Collateral Agent under this Agreement and the Collateral Documents,
and the retiring or removed Collateral Agent under this Agreement shall promptly
(i) transfer to such successor Collateral Agent all sums, Equity Interests and
other items of Collateral held hereunder or under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Collateral Agent
under this Agreement and the Collateral Documents, and (ii) execute and deliver
to such successor Collateral Agent or otherwise authorize the filing of such
amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Collateral Agent of the security interests created under the Collateral
Documents, whereupon such retiring or removed Collateral Agent shall be
discharged from its duties and obligations under this Agreement and the other
Credit Documents. After any retiring or removed Collateral Agent’s resignation
or removal hereunder as the Collateral Agent, the provisions of this Agreement
and the Collateral Documents shall inure to its benefit as to any actions taken
or omitted to be taken by it under this Agreement or the Collateral Documents
while it was the Collateral Agent hereunder.

 

(c)   Any resignation or removal of DBNY or its successor as Administrative
Agent pursuant to this Section shall also constitute the resignation or removal
of DBNY or its successor as Swing Line Lender, and any successor Administrative
Agent appointed pursuant to this Section shall, upon its acceptance of such
appointment, become the successor Swing Line Lender for all purposes hereunder.
In such event (a) the Borrower shall prepay any outstanding Swing Line Loans
made by the retiring or removed Administrative Agent in its capacity as Swing
Line Lender, (b) upon such prepayment, the retiring or removed Administrative
Agent and Swing Line Lender shall surrender any Swing Line Note (if any) held by
it to the Borrower for cancellation, and (c) the Borrower shall issue, if so
requested by successor Administrative Agent and Swing Line Loan Lender, a new
Swing Line Note to the successor Administrative Agent and Swing Line Lender, in
the principal amount of the Swing Line Sublimit then in effect and with other
appropriate insertions.

 

 117Credit and Guaranty Agreement

 

  

9.8.     Collateral Documents and Guaranty.

 

(a)   Agents under Collateral Documents and Guaranty.   Each Secured Party
hereby further authorizes Administrative Agent or Collateral Agent, as
applicable, on behalf of and for the benefit of Secured Parties, to be the agent
for and representative of Secured Parties with respect to the Guaranty, the
Collateral and the Collateral Documents. Subject to Section 10.5, without
further written consent or authorization from any Secured Party, Administrative
Agent or Collateral Agent, as applicable, shall, promptly upon the request of
the Borrower, (i) in connection with any Asset Sale permitted by this Agreement
(other than any Asset Sale to any Credit Party), execute any documents or
instruments necessary or reasonably desirable to release any Lien encumbering
any item of Collateral that is the subject of such Asset Sale or to which
Requisite Lenders (or such other Lenders as may be required to give such consent
under Section 10.5) have otherwise consented, (ii) execute any documents or
instruments necessary or reasonably desirable to release any Guarantor from the
Guaranty pursuant to Section 7.12 or with respect to which Requisite Lenders (or
such other Lenders as may be required to give such consent under Section 10.5)
have otherwise consented or (iii) execute any documents or instruments necessary
or reasonably desirable to release or subordinate any Lien on any property
subject to a Lien permitted under Section 6.2(g).

 

(b)   Right to Realize on Collateral and Enforce Guaranty.   Anything contained
in any of the Credit Documents to the contrary notwithstanding, the Borrower,
Administrative Agent, Collateral Agent and each Secured Party hereby agree that
(i) no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce the Guaranty, it being understood and agreed that
all powers, rights and remedies hereunder may be exercised solely by
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Collateral Documents
may be exercised solely by Collateral Agent, and (ii) in the event of a
foreclosure by Collateral Agent on any of the Collateral pursuant to a public or
private sale or other disposition, Collateral Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and Collateral Agent, as agent for and representative of Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities unless Requisite Lenders shall otherwise agree in writing) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by Collateral Agent at such sale or
other disposition.

 

(c)   [Intentionally Omitted].

 

(d)   Release of Collateral and Guarantees, Termination of Credit Documents.
  Notwithstanding anything to the contrary contained herein or any other Credit
Document, when all Obligations have been Paid in Full, upon request of the
Borrower, Administrative Agent shall (without notice to, or vote or consent of,
any Lender, or any other Secured Party) take such actions as shall be required
to release its security interest in all Collateral, and to release all guarantee
obligations provided for in any Credit Document. Any such release of guarantee
obligations shall be deemed subject to the provision that such guarantee
obligations shall be reinstated if after such release any portion of any payment
in respect of the Obligations

 

 118Credit and Guaranty Agreement

 

  

guaranteed thereby shall be rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.

 

SECTION 10.   MISCELLANEOUS

 

10.1.   Notices.

 

(a)   Notices Generally.   Any notice or other communication herein required or
permitted to be given to any Credit Party, Collateral Agent, Administrative
Agent, Swing Line Lender or Issuing Bank, shall be sent to such Person’s address
as set forth on Appendix B or in the other relevant Credit Document, and in the
case of any Lender, the address as indicated on Appendix B or otherwise
indicated to Administrative Agent in writing. Except as otherwise set forth in
Section 3.2(b) or in clause (b) below, each notice hereunder shall be in writing
and may be personally served or sent by facsimile or electronic mail or United
States mail or courier service and shall be deemed to have been given when
delivered in person or by courier service and signed for against receipt
thereof, upon receipt of facsimile or electronic mail, or three Business Days
after depositing it in the United States mail with postage prepaid and properly
addressed; provided, no notice to any Agent shall be effective until received by
such Agent; provided further, any such notice or other communication shall at
the request of Administrative Agent be provided to any sub-agent appointed
pursuant to Section 9.3(c) hereto as designated in writing by Administrative
Agent from time to time.

 

(b)   Electronic Communications.

 

(i)   Notices and other communications to any Agent, Lenders, Swing Line Lender
and Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites, including the
Platform) pursuant to procedures reasonably prescribed by Administrative Agent;
provided that the foregoing shall not apply to notices to any Agent, any Lender,
Swing Line Lender or any applicable Issuing Bank pursuant to Section 2 if such
Person has notified Administrative Agent that it is incapable of receiving
notices under such Section by electronic communication. Administrative Agent or
the Borrower shall accept notices and other communications to it hereunder by
electronic communications pursuant to procedures reasonably prescribed by such
Person; provided that such procedures may be limited to particular notices or
communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received on the date
(x) on which the Borrower posts such

 

 119Credit and Guaranty Agreement

 



 

notices, communications or documents, or provides a link thereto on the website
of the Securities and Exchange Commission at http://www.sec.gov or (y) on which
such notices are posted on the Borrower’s behalf on the Platform or another
website to which each Lender and Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by Administrative Agent);
provided that the Borrower shall notify Administrative Agent of any such
communications (which notice may be by facsimile or electronic mail as described
in the foregoing clause (i)).

 

(ii)   Each Credit Party understands that the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of Administrative
Agent, as determined by a final, non-appealable judgment of a court of competent
jurisdiction.

 

(iii)   The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents nor any of their respective
Affiliates, members, managers, stockholders, officers, directors, employees,
agents, advisors or representatives (the “Agent Affiliates”) warrant the
accuracy, adequacy, or completeness of the Approved Electronic Communications or
the Platform and each expressly disclaims liability for errors or omissions in
the Platform and the Approved Electronic Communications. No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects is made by the Agent Affiliates in
connection with the Platform or the Approved Electronic Communications.

 

(iv)   Each Credit Party, each Lender, each Issuing Bank and each Agent agrees
that Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with Administrative
Agent’s customary document retention procedures and policies.

 

(c)   Private Side Information Contacts.   Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to the Borrower, its Subsidiaries or their securities
for purposes of United States federal or state securities laws. In the event
that any Public Lender has determined for itself to not access any information
disclosed through the Platform or otherwise, such Public Lender acknowledges
that (i) other Lenders may have availed themselves of such information and (ii)
neither the Borrower nor Administrative Agent has any responsibility for such
Public Lender’s decision to limit the scope of the information it has obtained
in connection with this Agreement and the other Credit Documents.

 

 120Credit and Guaranty Agreement

 

  

10.2.   Expenses.   The Borrower agrees to pay promptly on written demand (a)
all the reasonable and documented out-of-pocket costs and expenses incurred in
connection with the negotiation, preparation and execution of the Credit
Documents; (b) all the costs of furnishing all opinions by counsel for the
Borrower and the other Credit Parties; (c) the reasonable and documented fees,
expenses and disbursements of Administrative Agent in connection with the
negotiation, preparation and execution of the Credit Documents and any consents,
amendments, waivers, supplements or other modifications thereto and any other
documents or matters requested by the Borrower, and the consummation of the
transactions contemplated hereby and thereby, limited, in the case of attorneys’
fees, to one primary outside counsel to Agents and the Lenders, taken as a
whole, and one local counsel in each material relevant jurisdiction, if
necessary, and, solely in the case of an actual or perceived conflict of
interest, one additional counsel (plus additional appropriate local or special
counsel) to each group of similarly affected such Persons, taken as a whole; (d)
all the actual costs and reasonable and documented expenses incurred by
Collateral Agent in connection with creating, perfecting, recording, maintaining
and preserving Liens in favor of Collateral Agent, for the benefit of Secured
Parties, including filing and recording fees, expenses and taxes, stamp or
documentary taxes, search fees and reasonable fees, expenses and disbursements
of one primary outside counsel to each Agent and of counsel providing any
opinions that any Agent or Requisite Lenders may reasonably request in respect
of the Collateral or the Liens created pursuant to the Collateral Documents; (e)
all other actual and reasonable costs and expenses (not to exceed the amounts
separately agreed) incurred by each Agent in connection with the syndication of
the Loans and Commitments and the transactions contemplated by the Credit
Documents and any consents, amendments, waivers or other modifications thereto
and (f) after the occurrence and during the continuation of an Event of Default,
all costs and expenses, including reasonable attorneys’ fees and costs of
settlement, incurred by any Agent and Lenders in enforcing any Obligations of or
in collecting any payments due from any Credit Party hereunder or under the
other Credit Documents by reason of, or that arise as a result of, such Event of
Default (including in connection with the sale, lease or license of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty) or in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy cases or proceedings.

 

10.3.   Indemnity.

 

(a)   In addition to the payment of expenses pursuant to Section 10.2, whether
or not the transactions contemplated hereby shall be consummated, each Credit
Party agrees to defend (subject to Indemnitees’ selection of counsel; provided,
however, that the Indemnitees shall use a single outside counsel for all such
Indemnitees taken as a whole (and, if reasonably necessary, one local counsel in
any relevant material jurisdiction) to represent them, with exceptions in the
case of actual or perceived conflicts of interest), indemnify, pay and hold
harmless, each Agent and Lender and each of their respective Affiliates, members
managers, stockholders, officers, partners, directors, trustees, advisors,
employees, agents, sub-agents and representatives (each, an “Indemnitee”), from
and against any and all Indemnified Liabilities; provided, no Credit Party shall
have any obligation to any Indemnitee pursuant to this Section 10.2 (i) with
respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities arise from the gross negligence or willful misconduct of such
Indemnitee, in each case, as

 

 121Credit and Guaranty Agreement

 

  

determined by a final, non-appealable judgment of a court of competent
jurisdiction, (ii) with respect to any investigative, administrative or judicial
proceeding or hearing that is brought by an Indemnitee against any other
Indemnitee that does not also include a claim against any Credit Party or any of
their respective Subsidiaries; provided, that Administrative Agent and
Collateral Agent shall remain indemnified in respect of such disputes to the
extent otherwise entitled to be so indemnified hereunder or (iii) with respect
to Taxes other than any Taxes that represent Indemnified Liabilities arising
from any non-Tax claim. Nothwithstanding anything herein to the contrary, no
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby

 

(b)   To the extent permitted by applicable law, no party hereto shall assert,
and each party hereto hereby waives, any claim against any other party hereto,
each Lead Arranger and their respective Affiliates, directors, employees,
attorneys, agents and sub-agents, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
as a result of, or in any way related to, this Agreement or any Credit Document
or any agreement or instrument contemplated hereby or thereby or referred to
herein or therein, the transactions contemplated hereby or thereby, any Loan or
the use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and each party hereto hereby waives, releases and agrees
not to sue upon any such claim or any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor, except, in the case of
the Credit Parties, to the extent otherwise subject to indemnification pursuant
to this Section 10.3.

 

10.4.   Set-Off.   In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender and Issuing Bank is hereby
authorized by each Credit Party at any time or from time to time subject to the
consent of Administrative Agent, without notice to any Credit Party or to any
other Person, any such notice being hereby expressly waived, to set off and to
appropriate and to apply any and all deposits (general or special, including
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts) and any other Indebtedness at any time held or
owing by such Lender or Issuing Bank or its Affiliates to or for the credit or
the account of any Credit Party or any of its Affiliates against and on account
of the Obligations and liabilities of any Credit Party to such Lender or Issuing
Bank hereunder, the Letters of Credit and participations therein and under the
other Credit Documents, including all claims of any nature or description
arising out of or connected hereto, the Letters of Credit and participations
therein or with any other Credit Document, irrespective of whether or not (a)
such Lender or Issuing Bank shall have made any demand hereunder or (b) the
principal of or the interest on the Loans or any amounts in respect of the
Letters of Credit or any other amounts due hereunder shall have become due and
payable pursuant to Section 2 and although such Obligations and liabilities, or
any of them, may be contingent or unmatured. Each Lender and the Issuing Bank
shall provide prompt written notice to the Borrower and the Administrative Agent
of any such set-off.

 

 122Credit and Guaranty Agreement

 

  

10.5.   Amendments and Waivers.

 

(a)   Requisite Lenders’ Consent.   Subject to the additional requirements of
Sections 10.5(b) and 10.5(c), no amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall in any event be effective without the written
concurrence of Requisite Lenders; provided that Administrative Agent may, with
the consent of the Borrower only, (i) amend, modify or supplement this Agreement
to cure any ambiguity, omission, defect or inconsistency, so long as such
amendment, modification or supplement does not adversely affect the rights of
any Lender or Issuing Bank and (ii) amend, modify or supplement the Pledge
Agreement to add additional Pledgors and/or Pledged Entities thereto; provided
further that the written concurrence of Requisite Lenders shall not be required
for any amendment, modification, termination, or consent set forth in Section
10.5(b)(ii), 10.5(b)(iv), 10.5(b)(v) or 10.5(b)(vi) that is consented to by each
Lender that would be directly and adversely affected thereby.

 

(b)   Affected Lenders’ Consent. Without the written consent of each Lender that
would be directly and adversely affected thereby, no amendment, modification,
termination, or consent shall be effective if the effect thereof would:

 

(i)   extend the scheduled final maturity of any Loan or Note;

 

(ii)   intentionally omitted;

 

(iii)   extend the Revolving Commitment Termination Date or, other than as
expressly set forth in Section 2.4(a), the stated expiration date of any Letter
of Credit beyond the Letter of Credit Expiration Date;

 

(iv)   reduce the rate of interest, or forgive any interest payable, on any Loan
(other than any waiver of any increase in the interest rate applicable to any
Loan pursuant to Section 2.10) or any fee or any premium payable hereunder;

 

(v)   extend the time for payment of any such interest or fees;

 

(vi)   reduce or forgive the principal amount of any Loan or any reimbursement
obligation in respect of any Letter of Credit;

 

(vii)   amend, modify, terminate or waive this Section 10.5(b), Section 10.5(c)
or, to the extent provided in any amendment, waiver, or modification of a Credit
Document, any other provision that expressly provides that the consent of all
Lenders or all adversely affected Lenders is required as provided therein, as
applicable;

 

(viii)   amend the definition of “Requisite Lenders” or “Pro Rata Share” or
Section 2.16(c) or Section 2.17 or any other provision of this Agreement that
would alter the pro rata allocation among the Lenders contemplated by such
sections; provided, with the consent solely of Requisite Lenders, (x) additional
extensions of credit pursuant hereto (which may or may not be new money
tranches) may be included in the determination of “Requisite Lenders” or “Pro
Rata Share” on substantially the same

 

 123Credit and Guaranty Agreement

 

  

basis as the Revolving Commitments and the Revolving Loans are included on the
Closing Date, and (y) such terms and any provisions in any Credit Document
requiring pro rata payments, distributions or commitment reductions may be
amended on customary terms in connection with (I) such additional extension of
credit referred to in clause (x) or (II) “amend and extend” transactions;

 

(ix)   release all or substantially all of the Collateral or all or
substantially all of value of the Guaranty except as expressly provided in the
Credit Documents; or

 

(x)   consent to the assignment or transfer by the Borrower of any of its rights
and Obligations under any Credit Document except as expressly provided in the
Credit Documents;

 

provided that, for the avoidance of doubt, all Lenders shall be deemed directly
and adversely affected thereby with respect to any amendment described in
clauses (vii), (viii), (ix) and (x).

 

(c)   Other Consents.   No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

 

(i)   increase any Revolving Commitment of any Lender over the amount thereof
then in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Revolving Commitment of any Lender;

 

(ii)   amend, modify, terminate or waive any provision hereof relating to the
Swing Line Sublimit or the Swing Line Loans without the consent of Swing Line
Lender;

 

(iii)   amend, modify, terminate or waive any obligation of Lenders relating to
the purchase of participations in Letters of Credit as provided in Section
2.4(e) without the written consent of Administrative Agent and of Issuing Bank;

 

(iv)   [Intentionally Omitted]; or

 

(v)   amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent.

 

(d)   Defaulting Lenders.   Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each

 

 124Credit and Guaranty Agreement

 

  

affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

 

(e)   Execution of Amendments, Etc.  Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

 

10.6.   Successors and Assigns; Participations.

 

(a)   Generally.   This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of Lenders. No Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of all Lenders.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby,
Affiliates of each of the Agents and Lenders and other Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)   Register.   The Borrower, Administrative Agent and Lenders shall deem and
treat the Persons listed as Lenders in the Register as the holders and owners of
the corresponding Commitments and Loans listed therein for all purposes hereof,
and no assignment or transfer of any such Commitment or Loan shall be effective,
in each case, unless and until recorded in the Register following receipt of a
fully executed Assignment Agreement effecting the assignment or transfer
thereof, together with the required forms and certificates regarding tax matters
and any fees payable in connection with such assignment, in each case, as
provided in Section 10.6(d). Each assignment shall be recorded in the Register
promptly following receipt by the Administrative Agent of the fully executed
Assignment Agreement and all other necessary documents and approvals, prompt
notice thereof shall be provided to the Borrower and a copy of such Assignment
Agreement shall be maintained by Administrative Agent. The date of such
recordation of a transfer shall be referred to herein as the “Assignment
Effective Date.” Any request, authority or consent of any Person who, at the
time of making such request or giving such authority or consent, is listed in
the Register as a Lender shall be conclusive and binding on any subsequent
holder, assignee or transferee of the corresponding Commitments or Loans.

 

(c)   Right to Assign.   Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations (provided, however, that pro rata assignments shall be
required and each assignment shall be of a uniform, and not

 

 125Credit and Guaranty Agreement

 

  

varying, percentage of all rights and obligations under and in respect of any
applicable Loan and any related Commitments):

 

(i)   to any Person meeting the criteria of clause (a) of the definition of the
term of “Eligible Assignee” upon the giving of notice to the Borrower and
Administrative Agent but with no consent required of any of them; and

 

(ii)   to any Person meeting the criteria of clause (b) of the definition of the
term of “Eligible Assignee” upon giving of notice to the Borrower and
Administrative Agent and, in the case of assignments of Loans or Revolving
Commitments to any such Person, consented to by each of Borrower and
Administrative Agent (such consent not to be unreasonably withheld or delayed);
provided that (x) no such consent of the Borrower shall be required at any time
an Event of Default with respect to the Borrower under Sections 8.1(a), 8.1(f)
or 8.1(g) shall have occurred and then be continuing and (y) such consent by the
Borrower shall be deemed to have been given unless it shall object thereto by
written notice to the Administrative Agent within ten (10) Business Days after
having received notice thereof); provided, further, that each such assignment
pursuant to this Section 10.6(c)(ii) shall be in an aggregate amount of not less
than $5,000,000 (or such lesser amount as may be agreed to by the Borrower and
Administrative Agent or as shall constitute the entire remaining aggregate
amount of the Revolving Commitments and Revolving Loans of the assigning
Lender).

 

(d)   Mechanics.   Assignments and assumptions of Loans and Commitments by
Lenders shall be effected by manual execution and delivery to Administrative
Agent of an Assignment Agreement. Assignments made pursuant to the foregoing
provision shall be effective as of the applicable Assignment Effective Date. In
connection with all assignments there shall be delivered to Administrative Agent
such forms, certificates or other evidence, if any, with respect to United
States federal income tax withholding matters as the assignee under such
Assignment Agreement may be required to deliver pursuant to Section 2.20,
together with payment to the Administrative Agent of a registration and
processing fee of $3,500 unless waived by Administrative Agent.

 

(e)   Representations and Warranties of Assignee.   Each Lender, upon execution
and delivery hereof or upon succeeding to an interest in the Commitments and
Loans, as the case may be, represents and warrants as of the Closing Date or as
of the Assignment Effective Date, as applicable, that (i) it is an Eligible
Assignee; (ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Commitments or Loans, as the case
may be; and (iii) it will make or invest in, as the case may be, its Commitments
or Loans for its own account in the ordinary course and without a view to
distribution of such Commitments or Loans within the meaning of the Securities
Act or the Exchange Act or other federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Commitments or Loans or any interests therein shall at all times remain within
its exclusive control).

 

(f)   Effect of Assignment.   Subject to the terms and conditions of this
Section 10.6, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and

 

 126Credit and Guaranty Agreement

 

  

Commitments as reflected in the Register and shall thereafter be a party hereto
and a “Lender” for all purposes hereof; (ii) the assigning Lender thereunder
shall, to the extent that rights and obligations hereunder have been assigned to
the assignee, relinquish its rights (other than any rights which survive the
termination hereof under Section 10.8) and be released from its obligations
hereunder (and, in the case of an assignment covering all or the remaining
portion of an assigning Lender’s rights and obligations hereunder, such Lender
shall cease to be a party hereto on the applicable Assignment Effective Date;
provided, anything contained in any of the Credit Documents to the contrary
notwithstanding, (y) Issuing Bank shall continue to have all rights and
obligations thereof with respect to all Letters of Credit issued by it until the
cancellation or expiration of such Letters of Credit and the reimbursement of
any amounts drawn thereunder and (z) such assigning Lender shall continue to be
entitled to the benefit of all indemnities hereunder as specified herein with
respect to matters arising out of the prior involvement of such assigning Lender
as a Lender hereunder); (iii) the Commitments shall be modified to reflect any
Commitment of such assignee and any Revolving Commitment of such assigning
Lender, if any; and (iv) if any such assignment occurs after the issuance of any
Note hereunder, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Notes to Administrative Agent for cancellation, and thereupon the Borrower shall
issue and deliver new Notes, if so requested by the assignee and/or assigning
Lender, to such assignee and/or to such assigning Lender, with appropriate
insertions, to reflect the new Revolving Commitments and/or outstanding Loans of
the assignee and/or the assigning Lender.

 

(g)   Participations.

 

(i)   Each Lender shall have the right at any time to sell one or more
participations to any Person (other than the Borrower or any of its Subsidiaries
or any of their Affiliates) in all or any part of its Commitments, Loans or in
any other Obligation, in each case, without any consent by the Borrower, the
Administrative Agent, the Issuing Bank, the Swing Line Lender or any other
Person. Each Lender that sells a participation pursuant to this Section 10.6(g)
shall, acting solely for this purpose as a non-fiduciary agent of Borrower,
maintain a register on which it records the name and address of each participant
and the principal amounts of each participant’s participation interest (each, a
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to the Borrower,
Administrative Agent or any other Person (including the identity of any
Participant or any information relating to a participant’s interest in the
Commitments, Loans or other Obligations) except to the extent necessary to
establish that such Commitments, Loans or other Obligations are in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of a participation for all purposes under this
Agreement, notwithstanding any notice to the contrary.

 

(ii)    The holder of any such participation shall not be entitled to require
such Lender to take or omit to take any action hereunder except with respect to
any

 

 127Credit and Guaranty Agreement

 

  

amendment, modification or waiver pursuant to Section 10.5(b) or (c)(i) that
would require the consent of such Lender.

 

(iii)   Borrower agrees that each participant shall be entitled to the benefits
of Sections 2.18(c), 2.19 and 2.20 (subject to the requirements and limitations
therein, including the requirements under Section 2.20(g) (it being understood
that the documentation required under Section 2.20(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (c) of this Section;
provided, (x) a participant shall not be entitled to receive any greater payment
under Section 2.19 or 2.20 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the participant acquired the applicable participation;
provided further that, except as specifically set forth in clauses (x) and (y)
of this sentence, nothing herein shall require any notice to Borrower or any
other Person in connection with the sale of any participation. To the extent
permitted by law, each participant also shall be entitled to the benefits of
Section 10.4 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.17 as though it were a Lender.

 

(h)   Certain Other Assignments and Participations.   In addition to any other
assignment or participation permitted pursuant to this Section 10.6 any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans, the other Obligations owed by or to such Lender, and its Notes, if any,
to secure obligations of such Lender, including any pledge or assignment to
secure obligations to any Federal Reserve Bank or any other central bank having
jurisdiction over such Lender as collateral security pursuant to Regulation A of
the Board of Governors and any operating circular issued by such Federal Reserve
Bank or other central bank; provided, that no Lender, as between the Borrower
and such Lender, shall be relieved of any of its obligations hereunder as a
result of any such assignment and pledge, and provided further, that in no event
shall the applicable Federal Reserve Bank or other central bank, pledgee or
trustee, be considered to be a “Lender” or be entitled to require the assigning
Lender to take or omit to take any action hereunder.

 

(i)   Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”) the
option to fund all or any part of any Loan that such Granting Lender would
otherwise be obligated to fund pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPV to fund any Loan, (ii)
if an SPV elects not to exercise such option or otherwise fails to fund all or
any part of such Loan, the Granting Lender shall be obligated to fund such Loan
pursuant to the terms hereof, (iii) no SPV shall have any voting rights pursuant
to Section 10.5 (all such voting rights shall be retained by the Granting
Lender), (iv) with respect to notices, payments and other matters hereunder, the
Borrower, the Administrative Agent, the Collateral Agent and the Lenders shall
not be obligated to deal with an SPV, but may limit their communications and
other dealings relevant to such SPV to the applicable Granting Lender, and (v)
with respect to the funding of any Loan by an SPV, the Borrower shall not have
to pay any greater cost, or incur any greater expense, under this Agreement or

 

 128Credit and Guaranty Agreement

 

  

otherwise, than if all Loans were funded by the applicable Granting Lender
without the involvement of an SPV. The funding of a Loan by an SPV hereunder
shall utilize the Revolving Commitment of the Granting Lender to the same extent
that, and as if, such Loan were funded by such Granting Lender. Each party
hereto hereby agrees that no SPV shall be liable for any indemnity or payment
under this Agreement for which a Lender would otherwise be liable for so long
as, and to the extent, the Granting Lender provides such indemnity or makes such
payment. In furtherance of the foregoing, each party hereto hereby agrees (which
agreements shall survive termination of this Agreement) that, prior to the date
that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, it will not institute
against, or join any other Person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained in this Agreement, any SPV may disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
guarantee to such SPV. This clause (i) may not be amended without the prior
written consent of each Granting Lender, all or any part of whose Loan is being
funded by an SPV at the time of such amendment.

 

10.7.   Independence of Covenants.    All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

 

10.8.   Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.17, 9.3(b)
and 9.6 shall survive the payment of the Loans, the cancellation or expiration
of the Letters of Credit and the reimbursement of any amounts drawn thereunder,
and the termination hereof.

 

10.9.   No Waiver; Remedies Cumulative.  No failure or delay on the part of any
Agent or any Lender or, in the case of Sections 2.22 and 2.23, any Credit Party,
in the exercise of any power, right or privilege hereunder or under any other
Credit Document shall impair such power, right or privilege or be construed to
be a waiver of any default or acquiescence therein, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. The rights, powers
and remedies given to (a) each Agent and each Lender hereby and (b) the Credit
Parties under Sections 2.22 and 2.23, in each case are cumulative and shall be
in addition to and independent of all rights, powers and remedies existing by
virtue of any statute or rule of law or in any of the other Credit Documents.
Any forbearance or failure to exercise, and any delay in exercising, any right,
power or remedy hereunder shall not impair any such right, power or remedy or be
construed to be a waiver thereof, nor shall it preclude the further exercise of
any such right, power or remedy.

 

 129Credit and Guaranty Agreement

 

  

10.10.   Marshalling; Payments Set Aside.  Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to
Administrative Agent, Issuing Bank or Lenders (or to Administrative Agent, on
behalf of Lenders or Issuing Bank), or any Agent, Issuing Bank or Lender
enforces any security interests or exercises any right of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred; provided, that with respect to calculating interest on
any Obligation that is so reinstated, interest shall accrue from the date that
such Obligation is first reinstated and not from the previous date of payment.

 

10.11.   Severability.  In case any provision herein or obligation hereunder or
under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

10.12.   Obligations Several; Independent Nature of Lenders’ Rights.  The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and, subject to Section 9.8(b), each Lender shall be entitled
to protect and enforce its rights arising out hereof and it shall not be
necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

 

10.13.   Headings.   Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.

 

10.14.   APPLICABLE LAW.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

10.15.   CONSENT TO JURISDICTION.   SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST

 

 130Credit and Guaranty Agreement

 

  

ANY PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENTS, OR
ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTING
AND DELIVERING THIS AGREEMENT OR AN ASSIGNMENT AGREEMENT, EACH PARTY HERETO, FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY
AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER
THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY
COLLATERAL DOCUMENT GOVERNED BY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK
OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; AND (E) AGREES, SUBJECT TO SECTION 9.8(b), THAT AGENTS
AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER
JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY CREDIT
DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

 

10.16.   WAIVER OF JURY TRIAL.    EACH OF THE PARTIES HERETO HEREBY WAIVES ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY

 

 131Credit and Guaranty Agreement

 

  

OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO
THIS SECTION 10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOANS AND COMMITMENTS MADE HEREUNDER. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

10.17.   Confidentiality.   Each Agent (which term shall for the purposes of
this Section 10.17 include the Lead Arranger), and each Lender (which term shall
for the purposes of this Section 10.17 include the Issuing Bank) shall hold
confidential all non-public information regarding the Borrower and its
Subsidiaries and their businesses, it being understood and agreed by the
Borrower that, in any event, Administrative Agent may disclose such information
to the Lenders (other than Public Lenders) and each Agent and each such Lender
may make (a) disclosures of such information to Affiliates of such Lender or
Agent and to such Lender’s, Agent’s or Affiliate’s agents, advisors, directors,
officers, service providers, representatives and employees (and to other Persons
authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 10.17) solely in connection with the transactions contemplated by
this Agreement (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such information and
directed to keep such information confidential), (b) disclosures of such
information reasonably required by (i) any bona fide or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation of any Loans or any participations therein or (ii) any
swap or derivative agreements, or by any contractual counterparties to such swap
or derivative agreements (or the professional advisors thereto) relating to the
Borrower and its obligations (provided, that in the case of clauses (i) and
(ii), such assignees, transferees, participants, counterparties and advisors are
advised of and agree to be bound by either the provisions of this Section 10.17
or other provisions at least as restrictive as this Section 10.17), (c)
disclosure to any nationally recognized rating agency when required by it and to
the CUSIP Service Bureau or any similar agency in connection with the issuance
and monitoring of CUSIP numbers with respect to this Agreement, (d) disclosures
required in connection with the exercise of any remedies hereunder or under any
other Credit Document, (e) disclosures required or requested by any Governmental
Authority or representative thereof or by the NAIC or pursuant to legal or
judicial process; provided, unless specifically prohibited by applicable law or
court order and to the extent practicable, each Lender and each Agent shall make
reasonable efforts to notify the Borrower of any request by any Governmental
Authority or representative thereof (other than any such request in connection
with any examination of the financial condition or other routine examination of
such Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information, (f) with the consent of the
Borrower, (g) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender, any Issuing Lender or any of their
respective Affiliates from a third party that is not, to such Person’s
knowledge, subject to confidentiality obligations to the Borrower, (h) to the
extent that such information is independently developed

 

 132Credit and Guaranty Agreement

 

  

by such Person, (i) to a trustee, collateral manager, servicer, backup servicer,
noteholder or secured party in a Related Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
a Related Fund and (j) for purposes of establishing a “due diligence”
defense.   Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Notwithstanding anything to the contrary set
forth herein, each party (and each of their respective employees,
representatives or other agents) may disclose to any and all persons without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
and other tax analyses) that are provided to any such party relating to such tax
treatment and tax structure. However, any information relating to the tax
treatment or tax structure shall remain subject to the confidentiality
provisions hereof (and the foregoing sentence shall not apply) to the extent
reasonably necessary to enable the parties hereto, their respective Affiliates,
and their and their respective Affiliates’ directors and employees to comply
with applicable securities laws. For this purpose, “tax structure” means any
facts relevant to the federal income tax treatment of the transactions
contemplated by this Agreement but does not include information relating to the
identity of any of the parties hereto or any of their respective Affiliates.
Additionally, notwithstanding anything to the contrary in this Section 10.17,
each Agent and each Lender may disclose the existence of this Agreement to
market data collectors and similar service providers to the lending industry.

 

10.18.   Usury Savings Clause.   Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrower shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and the Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrower.

 

10.19.   Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

 

 133Credit and Guaranty Agreement

 

  

10.20.   Effectiveness; Entire Agreement.  This Agreement shall become effective
upon the satisfaction of the conditions set forth in Section 3.1.

 

10.21.   PATRIOT Act.  Each Lender and Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or Administrative Agent, as applicable, to identify such Credit Party in
accordance with the PATRIOT Act. This notice is given in accordance with the
requirements of the PATRIOT Act and is effective for Administrative Agent and
each Lender.

 

10.22.   Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

10.23.   No Fiduciary Duty.  Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Credit Parties, their
stockholders and/or their Affiliates. Each Credit Party agrees that nothing in
the Credit Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Credit Party, its stockholders or its
Affiliates, on the other. The Credit Parties acknowledge and agree that (a) the
transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Credit Parties, on
the other, and (b) in connection with the transactions contemplated by the
Credit Documents and with the process leading thereto, (i) no Lender has assumed
an advisory or fiduciary responsibility in favor of any Credit Party, its
stockholders or its Affiliates with respect to the transactions contemplated by
the Credit Documents (or the exercise of rights or remedies with respect
thereto) or the process leading thereto (irrespective of whether any Lender has
advised, is currently advising or will advise any Credit Party, its stockholders
or its Affiliates on other matters) or any other obligation to any Credit Party
in connection therewith except the obligations expressly set forth in the Credit
Documents and (ii) each Lender is acting solely as principal and not as the
agent or fiduciary of any Credit Party, its management, stockholders, creditors
or any other Person. Each Credit Party acknowledges and agrees that it has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each Credit
Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Credit Party, in connection with such transaction or the process leading
thereto.

 

[Remainder of page intentionally left blank]

 

 134Credit and Guaranty Agreement

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

  BORROWER:       NORTHSTAR REALTY FINANCE CORP.       By: /s/ Ronald J.
Lieberman      Name: Ronald J. Lieberman     Title: Executive Vice President,
General Counsel & Secretary

 

Signature Page to Credit and Guaranty Agreement

 

   

 

  

  OTHER CREDIT PARTIES:       BSL HOLDINGS-T, LLC         By: NorthStar Realty
Finance Corp., as its sole member         By: /s/ Ronald J. Lieberman      Name:
Ronald J. Lieberman     Title: Executive Vice President, General Counsel &
Secretary         CDO HOLDINGS-T, LLC         By: NorthStar Realty Finance
Corp., as its sole member         By: /s/ Ronald J. Lieberman     Name: Ronald
J. Lieberman     Title: Executive Vice President, General Counsel & Secretary  
      USIP TERRA PREFERRED-T, LLC         By: NorthStar Realty Finance Corp., as
its sole member         By: /s/ Ronald J. Lieberman     Name: Ronald J.
Lieberman     Title: Executive Vice President, General Counsel & Secretary      
  NRFC SBK HOLDINGS, LLC         By: CDO Holdings-T, LLC, as its sole member    
    By: NorthStar Realty Finance Corp., as its sole member         By:  /s/
Ronald J. Lieberman     Name: Ronald J. Lieberman     Title: Executive Vice
President, General Counsel & Secretary         WCG OP-T, LLC         By: WCG OP
Holdings-T CAM2, LLC, as its sole member         By: BSL Holdings-T, LLC, as its
sole member         By: NorthStar Realty Finance Corp., as its sole member      
  By:  /s/ Ronald J. Lieberman     Name: Ronald J. Lieberman     Title:
Executive Vice President, General Counsel & Secretary

 

Signature Page to Credit and Guaranty Agreement 

 

   

 

 

  NRFC SBK SUBSIDIARY, LLC         By: NRFC SBK Holdings, LLC, as its managing
member         By: CDO Holdings-T, LLC, as its sole member         By: NorthStar
Realty Finance Corp., as its sole member         By:  /s/ Ronald J. Lieberman  
  Name: Ronald J. Lieberman     Title: Executive Vice President, General Counsel
& Secretary         CASTERLY ROCK HOLDINGS-T, LLC         By: BSL Holdings-T,
LLC, as its sole member         By: NorthStar Realty Finance Corp., as its sole
member         By:  /s/ Ronald J. Lieberman     Name: Ronald J. Lieberman    
Title: Executive Vice President, General Counsel & Secretary         SHADOW
TOWER HOLDINGS-T, LLC         By: BSL Holdings-T, LLC, as its sole member      
  By: NorthStar Realty Finance Corp., as its sole member         By: /s/ Ronald
J. Lieberman     Name: Ronald J. Lieberman     Title: Executive Vice President,
General Counsel & Secretary         QUEENS PLAZA LIC-T, LLC         By: BSL
Holdings-T, LLC, as its sole member         By: NorthStar Realty Finance Corp.,
as its sole member         By: /s/ Ronald J. Lieberman     Name: Ronald J.
Lieberman     Title: Executive Vice President, General Counsel & Secretary      
  EASTWATCH HOLDINGS-T, LLC         By: BSL Holdings-T, LLC, as its sole member
        By: NorthStar Realty Finance Corp., as its sole member         By: /s/
Ronald J. Lieberman     Name: Ronald J. Lieberman     Title: Executive Vice
President, General Counsel & Secretary

 

Signature Page to Credit and Guaranty Agreement 

 

   

 

 

  CLUB ONE-T, LLC         By: BSL Holdings-T, LLC, as its sole member        
By: NorthStar Realty Finance Corp., as its sole member         By: /s/ Ronald J.
Lieberman     Name: Ronald J. Lieberman     Title: Executive Vice President,
General Counsel & Secretary         SUNSET-T, LLC         By: BSL Holdings-T,
LLC, as its sole member         By: NorthStar Realty Finance Corp., as its sole
member         By: /s/ Ronald J. Lieberman     Name: Ronald J. Lieberman    
Title: Executive Vice President, General Counsel & Secretary         VALYRIA
MEZZ LENDER-T, LLC         By: BSL Holdings-T, LLC, as its sole member        
By: NorthStar Realty Finance Corp., as its sole member         By: /s/ Ronald J.
Lieberman     Name: Ronald J. Lieberman     Title: Executive Vice President,
General Counsel & Secretary         NRFC SENIOR LOAN HOLDINGS, LLC         By:
BSL Holdings-T, LLC, as its sole member         By: NorthStar Realty Finance
Corp., as its sole member         By: /s/ Ronald J. Lieberman     Name: Ronald
J. Lieberman     Title: Executive Vice President, General Counsel & Secretary  
      NRFC MEZZANINE HOLDINGS, LLC         By: BSL Holdings-T, LLC, as its sole
member         By: NorthStar Realty Finance Corp., as its sole member        
By: /s/ Ronald J. Lieberman     Name: Ronald J. Lieberman     Title: Executive
Vice President, General Counsel & Secretary

 

Signature Page to Credit and Guaranty Agreement 

 

   

 

 

  NRFC 2013-1 PARTICIPATION HOLDINGS,
LLC         By: BSL Holdings-T, LLC, as its sole member         By: NorthStar
Realty Finance Corp., as its sole member         By: /s/ Ronald J. Lieberman    
Name: Ronald J. Lieberman     Title: Executive Vice President, General Counsel &
Secretary         EASTWATCH ECHO LENDER-T, LLC         By: BSL Holdings-T, LLC,
as its sole member         By: NorthStar Realty Finance Corp., as its sole
member         By: /s/ Ronald J. Lieberman     Name: Ronald J. Lieberman    
Title: Executive Vice President, General Counsel & Secretary         WCG PROP-T,
LLC         By: BSL Holdings-T, LLC, as its sole member         By: NorthStar
Realty Finance Corp., as its sole member         By: /s/ Ronald J. Lieberman    
Name: Ronald J. Lieberman     Title: Executive Vice President, General Counsel &
Secretary         WCG OP HOLDINGS-T CAM2, LLC         By: BSL Holdings-T, LLC,
as its sole member         By: NorthStar Realty Finance Corp., as its sole
member         By: /s/ Ronald J. Lieberman     Name: Ronald J. Lieberman    
Title: Executive Vice President, General Counsel & Secretary

 

Signature Page to Credit and Guaranty Agreement 

 

   

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH,   as Administrative Agent, Collateral Agent,
Swing Line Lender, Issuing Bank, Lead Arranger and a Lender         By: /s/ Mary
Brundage     Name: Mary Brundage     Title: Director         By: /s/ Joanna
Soliman     Name: Joanna Soliman     Title: Vice President

 

Signature Page to Credit and Guaranty Agreement 

 

   

 

 

  MORGAN STANLEY BANK, N.A., as a Lender         By: /s/ Michael King     Name:
Michael King     Title: Authorized Signatory

 

Signature Page to Credit and Guaranty Agreement 

 

   

 

 

  UBS AG, STAMFORD BRANCH, as a Lender         By: /s/ Lana Gifas     Name: Lana
Gifas     Title: Director Banking Products Services, US         By: /s/ Kenneth
Chin     Name: Kenneth Chin     Title: Director Banking Products Services, US

 

Signature Page to Credit and Guaranty Agreement

 

   

 

 

  BANK OF AMERICA, N.A. , as a Lender         By: /s/ Ann E. Kenzie     Name:
Ann E. Kenzie     Title: Senior Vice President

 

Signature Page to Credit and Guaranty Agreement 

 

   

 

 

  BARCLAYS BANK PLC, as a Lender         By: /s/ Ronnie Glenn     Name: Ronnie
Glenn     Title: Vice President

 

Signature Page to Credit and Guaranty Agreement 

 

   

 

 

  CITIBANK N.A. , as a Lender         By: /s/ John C. Rowland     Name: John C.
Rowland     Title: Vice President

 

Signature Page to Credit and Guaranty Agreement 

 

   

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as a Lender         By: /s/ Bill O’Daly     Name: Bill O’Daly     Title:
Authorized Signatory         By: /s/ Stanley Tran     Name: Stanley Tran    
Title: Authorized Signatory

 

Signature Page to Credit and Guaranty Agreement 

 

   

 

 

  JP MORGAN CHASE BANK, N.A., as a Lender         By: /s/ Lauren Gubkin    
Name: Lauren Gubkin     Title: Vice President J.P. Morgan

 

Signature Page to Credit and Guaranty Agreement 

 

   

 

 

APPENDIX B

TO CREDIT AND GUARANTY AGREEMENT

 

Notice Addresses

 

All Credit Parties

c/o NorthStar Realty Finance Corp.

399 Park Avenue, 18th Floor

New York, New York 10022

Attention: General Counsel

Phone: 212-547-2600

 

In each case, with a copy to:

 

Clifford Chance US LLP

31 West 52nd Street

New York, New York 10019

Attention: Robert Villani

Email: robert.villani@cliffordchance.com

Phone: 212-878-8214 

 

APPENDIX B-1

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent, Collateral Agent,

Swing Line Lender, Issuing Bank, Lead Arranger and a Lender

 

Administrative Agent’s and Swing Line Lenders’ Principal Office:

 

Deutsche Bank AG New York Branch

c/o Deutsche Bank Securities Inc.

Real Estate

200 Crescent Court, Suite 550

Dallas, Texas 75201

Attention: Scott P. Speer

Telephone: (214) 740-7903

E-mail: scott.p.speer@db.com

 

Issuing Bank’s Principal Office:

 

Deutsche Bank

Global Loan Operations, Standby L/C Unit

MS: NYC60-3118

60 Wall Street

New York, New York 10005

Attention: Everardus J. Rozing

Telephone: (212) 250-1014

Facsimile: (212) 797-0403

E-mail: everardus.rozing@db.com

 

in each case, with a copy to:

 

James G. Rolison

Managing Director

Deutsche Bank Securities Inc.

Commercial Real Estate

MS: NYC60-1005

60 Wall Street

New York, New York 10005

Telephone: 212-250-3352

Facsimile: 212-797-4496

E-mail: james.rolison@db.com

  

APPENDIX B-2

 

 

George Reynolds

Director

Deutsche Bank Securities Inc.

Commercial Real Estate

MS: NYC60-1005

60 Wall Street, 10th Floor

New York, NY 10005

Telephone: 212-250-2362

Facsimile: 212-797-4496

E-mail: george.r.reynolds@db.com

 

Anita Cheung

Vice President

Deutsche Bank

Commercial Real Estate

MS NYC60-1008

60 Wall Street, 10th Floor

New York, New York 10005

Telephone: 212-250-6293

Facsimile: 212-797-4940

E-mail: anita.cheung@db.com 

 

APPENDIX B-3

 

 

MORGAN STANLEY BANK, N.A.,

as a Lender

 

One Utah Center. 201 South Main Street, 5th Floor

Salt Lake City, Utah 84111

36-3707380 

 

APPENDIX B-4

 

 

UBS AG, STAMFORD BRANCH,

as a Lender

 

677 Washington Blvd

Stamford, CT 06901

Tel: 203 719 7813

Fax: 203-719-3888

Attn: Kun Jin

Email: sh-obp@ubs.com 

 

APPENDIX B-5

 

 

BANK OF AMERICA, N.A.,

as a Lender

 

135 South LaSalle Street

Chicago, IL 60603

Attention: Ann Kenzie

Telephone: 312-828-1573

Facsimile: 415-796-1165

Email: ann.e.kenzie@baml.com

 

with a copy to:

 

135 South LaSalle Street

Chicago, IL 60603

Attention: Gaurav Sehrawat

Telephone: 415-436-3683

Facsimile: 312-453-5126

Email: gaurav.sehrawate@bankofamerica.com 

 

APPENDIX B-6

 

 

BARCLAYS BANK PLC,

as a Lender

 

745 7th Avenue, 27th Floor

New York, NY 10019

Attention: Mathew Cybul

Telephone: 212 526 5851

Facsimile: 212 526 5115

mathew.cybul@Barclays.com

 

with a copy to:

 

US Loan Operations

70 Hudson Street

Jersey City, NJ 07302

Attention: US Loan Operations

Telephone: 201 499 0040

Facsimile: 972 535 5728

Email: 19725355728@tls.ldsprod.com 

 

APPENDIX B-7

 

 

CITIBANK N.A.,

as a Lender

 

388 Greenwich Street, 23rd floor

New York, NY 10013

Attention: Bryce Hong

Telephone: 212-723-6951

Facsimile: 646-688-2052

Email: bryce.hong@citi.com

 

With a copy to:

 

1615 Brett Road ops 3

New Castle, DE 19720

Attention: Sathish Rajamani

Telephone: 201-472-4414

Facsimile: 646-274-5000

Email: GlOriginationOps@citi.com 

 

APPENDIX B-8

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

 

Transaction Management Group

7033 Louis Stephens Drive

Research Triangle Park, 27560, United States

Attention: Travis Ott

Telephone: 919-994-2706

Email: Travis.ott@credit-suisse.com; corpbanking.tmg@credit-suisse.com

 

with a copy to:

 

Eleven Madison Avenue

New York, NY 10010

Attention: William O’Daly

Telephone: 212-325-1986

Email: william.o’daly@credit-suisse.com 

 

APPENDIX B-9

 

 

JP MORGAN CHASE BANK, N.A.,

as a Lender

 

383 Madison Avenue, Floor 23

New York, NY 10179

Telephone: 212-270-9853

Facsimile: 212-270-5222

Attention: Lauren Gubkin

Email: lauren.l.gubkin@jpmorgan.com

 

with a copy to:

 

JPM-Delaware Loan Operations

500 Stanton Christiana Road, Ops 2, Floor 3

Newark DE 19713-2107

Telephone: 302-634-1721

Facsimile: 302-634-4712

Attention: Greg Stapleton

Email: gregory.stapleton@jpmorgan.com

 



APPENDIX B-10

